Exhibit 10.1

 



Execution Version

 

 

LOAN AND SECURITY AGREEMENT

 

Dated as of November 2, 2016

 

Among

 

GACP Finance Co., LLC, as Agent,



The Lenders From Time to Time Party Hereto,
as Lenders,

 

Excel Corporation,

 


as Borrower

 

and

certain Subsidiaries of the Borrower,

as Guarantors

 



 

 

 



Loan and Security Agreement

 

TABLE OF CONTENTS

 

      Page         1. TERM LOAN. 1   1.1 Term Loan 1   1.2 Reserves re Term Loan
Borrowing Base 2   1.3 Protective Advances 2   1.4 Notice of Borrowing; Manner
of Borrowing 2   1.5 Independent Obligations 3   1.6 Conditions of Making the
Term Loan 3   1.7 Repayments 7   1.8 Prepayments; Voluntary Termination;
Application of Prepayments 7   1.9 Obligations Unconditional 8   1.10 Reversal
of Payments 10 2. INTEREST AND FEES; LOAN ACCOUNT. 10   2.1 Interest 10   2.2
Fees 10   2.3 Computation of Interest and Fees 10   2.4 Loan Account; Monthly
Accountings 10   2.5 Further Obligations; Maximum Lawful Rate 11 3. SECURITY
INTEREST GRANT / POSSESSORY COLLATERAL / FURTHER ASSURANCES. 11   3.1 Grant of
Security Interest 11   3.2 Possessory Collateral 12   3.3 Further Assurances 12
  3.4 UCC Financing Statements 13 4. CERTAIN PROVISIONS REGARDING ACCOUNTS,
INVENTORY, APPLICATIONS OF PAYMENTS, INSPECTION RIGHTS, AND APPRAISALS. 13   4.1
Deposit Accounts 13   4.2 Application of Payments 14   4.3 Notification;
Verification 14   4.4 Power of Attorney 15   4.5 Disputes 16   4.6 Access to
Collateral, Audits; Books and Records 16   4.7 Appraisals 17

 




i 

 

 

Loan and Security Agreement

 

5. REPRESENTATIONS, WARRANTIES AND COVENANTS. 17   5.1 Existence and Authority
17   5.2 Names; Trade Names and Styles 18   5.3 Title to Collateral; Third Party
Locations; Permitted Liens 18   5.4 Accounts and Chattel Paper 18   5.5
Electronic Chattel Paper 19   5.6 Capitalization; Investment Property 19   5.7
Commercial Tort Claims 20   5.8 Jurisdiction of Organization; Location of
Collateral 20   5.9 Financial Statements and Reports; Solvency 21   5.10 Tax
Returns and Payments; Pension Contributions 21   5.11 Compliance with Laws;
Intellectual Property; Licenses; Pensions 22   5.12 Litigation 23   5.13 Use of
Proceeds 24   5.14 Insurance 24   5.15 Financial, Collateral and Other
Reporting; Notices 25   5.16 Litigation Cooperation 27   5.17 Reserved 27   5.18
Material Contracts 27   5.19 No Default 28   5.20 No Material Adverse Change 28
  5.21 Full Disclosure 28   5.22 Sensitive Payments 28   5.23 Negative Covenants
28   5.24 Financial Covenants 30   5.25 Employee and Labor Matters 31 6.
LIMITATION OF LIABILITY AND INDEMNITY. 32   6.1 Limitation of Liability 32   6.2
Indemnity 32 7. EVENTS OF DEFAULT AND REMEDIES. 32   7.1 Events of Default 32  
7.2 Remedies with Respect to Lending Commitments/Acceleration/Etc 35   7.3
Remedies with Respect to Collateral 35 8. LOAN GUARANTY. 40   8.1 Guaranty 40  
8.2 Guaranty of Payment 40

 



ii 

 

 

Loan and Security Agreement

 

  8.3 No Discharge or Diminishment of Loan Guaranty 40   8.4 Defenses Waived 41
  8.5 Rights of Subrogation 41   8.6 Reinstatement; Stay of Acceleration 41  
8.7 Information 41   8.8 Termination 42   8.9 Maximum Liability 42   8.10
Contribution 42   8.11 Liability Cumulative 43 9. PAYMENTS FREE OF TAXES;
OBLIGATION TO WITHHOLD; PAYMENTS ON ACCOUNT OF TAXES. 43 10. GENERAL PROVISIONS.
45   10.1 Notices 45   10.2 Severability 46   10.3 Integration 47   10.4 Waivers
47   10.5 Amendment 47   10.6 Time of Essence 48   10.7 Expenses, Fee and Costs
Reimbursement 48   10.8 Benefit of Agreement; Assignability 49   10.9
Recordation of Sale 50   10.10 Participations 51   10.11 Agent Provisions 51  
10.12 Headings; Construction 57   10.13 PATRIOT Act Notification 57   10.14
Counterparts; Fax/Email Signatures 57   10.15 GOVERNING LAW 57   10.16 CONSENT
TO JURISDICTION; WAIVER OF JURY TRIAL; CONSENT TO SERVICE OF PROCESS 57   10.17
Publication 58   10.18 Confidentiality 58

 



iii 

 

 

Loan and Security Agreement

 

Annex 1 Disclosure Schedule Annex 2 Agent’s Account     Schedule A Term Loan
Commitments Schedule B Definitions Schedule C Subsidiaries     Exhibit A Form of
Notice of Borrowing Exhibit B Form of Borrowing Base Certificate Exhibit C Form
of Account Debtor Notification Exhibit D Form of Compliance Certificate Exhibit
E Form of Assignment and Assumption Exhibit F Form of Gross Margin Report

 



iv 

 

 

LOAN AND SECURITY AGREEMENT

 

This Loan and Security Agreement (as it may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”) is entered into as of November 2, 2016 among (1) GACP Finance Co.,
LLC, as administrative agent and collateral agent for the Lenders (in such
capacity, together with its successors and assigns, if any, in such capacity,
“Agent”), (2) the lenders from time to time party hereto (each of such lenders,
together with its successors and permitted assigns, is referred to hereinafter
as a “Lender”) (3) Excel Corporation, a Delaware corporation, as borrower
(“Borrower”), and (4) the parties joined hereto from time to time as Guarantors
(as defined herein). The Schedules and Exhibits to this Agreement are an
integral part of this Agreement and are incorporated herein by reference. Terms
used, but not defined elsewhere, in this Agreement are defined in Schedule B.

 

The parties agree as follows:

 

1. TERM LOAN.

 

1.1 Term Loan.

 

(a)  Subject to the terms and conditions of this Agreement, on the Closing Date
each Lender with a Term Loan Commitment agrees (severally, not jointly or
jointly and severally) to make term loans (collectively, the “Initial Term
Loan”) to Borrower in an amount equal such Lender’s Pro Rata Share of an amount
equal to the lesser of: (a) $13,500,000 and (b) the Term Loan Borrowing Base as
of such date (based upon the Borrowing Base Certificate delivered by Borrower to
Agent on the Closing Date) (such lesser amount, the “Initial Term Loan Amount”).

 

(b)  Subject to the terms and conditions of this Agreement, on each Delayed Draw
Term Loan Funding Date each Lender with a Delayed Draw Term Loan Commitment
agrees (severally, not jointly or jointly and severally) to make term loans (all
such loans funded on the same Delayed Draw Term Loan Funding Date treated
collectively as a “Delayed Draw Term Loan” and collectively, with each other
Delayed Draw Term Loan, the “Delayed Draw Term Loans”, together with the
“Initial Term Loan” and including, in each case, in the principal amount thereof
the amount of any PIK Interest added to the principal amount thereof pursuant to
Section 2.1, the “Term Loan”) to Borrower in an amount equal such Lender’s Pro
Rata Share of an amount equal to the lesser of: (i) the requested amount of such
Delayed Draw Term Loan (which shall not be less than $4,000,000 (or, if less,
the then remaining amount of the Delayed Draw Term Loans Commitment), (ii) the
aggregate Delayed Draw Term Loans Commitment minus the amount of Delayed Draw
Term Loans funded prior to the requested Delayed Draw Term Loan Funding Date and
(iii) (x) the Term Loan Borrowing Base as of such date (based upon the Borrowing
Base Certificate delivered by Borrower to Agent on the Delayed Draw Term Loan
Funding Date) minus (y) the then outstanding principal amount (including the
amount of any PIK Interest added thereto) of the Initial Term Loan (in each
instance, such lesser amount, the “Delayed Draw Term Loan Amount” and
collectively with all other Delayed Draw Term Loan Amounts, the “Aggregate
Delayed Draw Term Loan Amount”).

 

(c)  The principal of the Term Loan shall be repaid on the first day of each
fiscal quarter, commencing on the first day of the fifteenth (15th) month
immediately following the Closing Date, in an amount for each installment equal
to the sum of (i) 2.5% of the amount of the Initial Term Loan advanced on the
Closing Date and (ii) 2.5% of the amount of the Aggregate Delayed Draw Term Loan
Amount calculated based upon amounts drawn on each Delayed Draw Term Loan
Funding Date. The outstanding unpaid principal balance and all accrued and
unpaid interest on the Term Loan shall be due and payable on the earlier of (i)
the Maturity Date, and (ii) the date of the acceleration of the Term Loan in
accordance with the terms hereof. The Term Loan Commitments of the Lenders shall
terminate on the date of making of the Term Loan. Any principal amount of the
Term Loan that is repaid or prepaid may not be reborrowed. All principal of,
interest on, and other amounts payable in respect of the Term Loan shall
constitute Obligations hereunder. The Term Loan shall be made in and repayable
in Dollars.

 



 

 

 

Loan and Security Agreement

 

1.2  Reserves re Term Loan Borrowing Base. Upon a change in the circumstances
relating to or impacting any Loan Party or the Collateral from those in
existence as of the Closing Date (to be determined by the Agent in its Permitted
Discretion) Agent may, with notice to Borrower, from time to time establish and
revise reserves against the Term Loan Borrowing Base in such amounts and of such
types as Agent deems appropriate in its Permitted Discretion to account for such
change, including, without limitation, with respect to any reported “charge
backs” or asserted setoff rights, Rent Reserves or Control Agreement Reserves.
In no event shall the establishment of any such reserve in respect of a
particular actual or contingent liability obligate Agent or any Lender to make
advances to pay such liability or otherwise obligate Agent or any Lender with
respect thereto.

 

1.3  Protective Advances. Any contrary provision of this Agreement or any other
Loan Document notwithstanding, Agent is hereby authorized by Borrower at any
time in Agent’s sole discretion, regardless of (a) the existence of a Default or
an Event of Default, (b) whether any of the other applicable conditions
precedent set forth in Section 1.6 hereof have not been satisfied, or (c) any
other contrary provision of this Agreement, to make advances to Borrower on
behalf of Lenders which Agent, in its Permitted Discretion, deems necessary (i)
to preserve or protect the Collateral, or any portion thereof, (ii) to enhance
the likelihood of, or maximize the amount of, repayment of the Term Loan and
other Obligations, or (iii) to pay any other amount chargeable to Borrower
pursuant to the terms of this Agreement (the “Protective Advances”). Any
contrary provision of this Agreement or any other Loan Document notwithstanding,
Agent may direct the proceeds of any Protective Advance to Borrower or to such
other Person as Agent determines in its Permitted Discretion. All Protective
Advances shall be payable immediately upon demand, shall constitute Obligations
hereunder, and shall bear interest at the rate applicable from time to time to
the Term Loan. The provisions of this Section 1.3 are for the exclusive benefit
of Agent and the Lenders and are not intended to benefit any Borrower in any
way.

 

1.4  Notice of Borrowing; Manner of Borrowing.

 

(a)  Borrower shall request the Initial Term Loan in the Initial Term Loan
Amount by delivering to Agent, in writing or via an Approved Electronic
Communication, an irrevocable Notice of Borrowing substantially in the form of
Exhibit A hereto (such request a “Notice of Borrowing”) no later than 11:00 a.m.
New York time on the Business Day prior to the Closing Date. Subject to the
terms and conditions of this Agreement, including Sections 1.1 and 1.6, each
Lender shall deliver its Pro Rata Share of the Initial Term Loan Amount to Agent
in accordance with Agent’s wire transfer instructions set forth in Annex 2
(“Agent’s Account”) no later than 12:00 p.m. New York time on the Closing Date.
After Agent’s receipt of the proceeds of the Initial Term Loan from the Lenders,
Agent shall make the proceeds thereof available to Borrower on the Closing Date
by transferring immediately available funds equal to such proceeds received by
Agent for credit to any account of Borrower at a bank in the United States of
America as Borrower may specify (provided that such account must be one
identified on Section 3 of the Disclosure Schedule and approved by Agent as an
account to be used for funding of loan proceeds).

 

(b)  Borrower shall request the Delayed Draw Term Loan in the Initial Delayed
Draw Term Loan Amount by delivering to Agent, in writing or via an Approved
Electronic Communication, an irrevocable Notice of Borrowing no later than 11:00
a.m. New York time on the tenth (10th) Business Day prior to the Delayed Draw
Term Loan Funding Date. Subject to the terms and conditions of this Agreement,
including Sections 1.1 and 1.6, each Lender shall deliver its Pro Rata Share of
the Delayed Draw Term Loan Amount to Agent’s Account no later than 12:00 p.m.
New York time on the Delayed Draw Term Loan Funding Date. After Agent’s receipt
of the proceeds of the Delayed Draw Term Loan from the Lenders, Agent shall make
the proceeds thereof available to Borrower on the Closing Date by transferring
immediately available funds equal to such proceeds received by Agent for credit
to any account of Borrower at a bank in the United States of America as Borrower
may specify (provided that such account must be one identified on Section 3 of
the Disclosure Schedule and approved by Agent as an account to be used for
funding of loan proceeds).

 



 -2- 

 

 

Loan and Security Agreement

 

1.5  Independent Obligations. The Term Loan shall be made by the Lenders
contemporaneously on the Closing Date or on the Delayed Draw Term Loan Funding
Date, as applicable, and in accordance with their Pro Rata Shares. It is
understood that (a) no Lender shall be responsible for any failure by any other
Lender to perform its obligation to make the Term Loan (or other extension of
credit) hereunder, nor shall any commitment of any Lender be increased or
decreased as a result of any failure by any other Lender to perform its
obligations hereunder, and (b) no failure by any Lender to perform its
obligations hereunder shall excuse any other Lender from its obligations
hereunder.

 

1.6  Conditions of Making the Term Loan. Each Lender’s obligation to make its
portion of the Term Loan or other extension of credit under this Agreement is
subject to the following conditions precedent, all of which must be satisfied in
a manner acceptable to Agent and each Lender (and as applicable, pursuant to
documentation which in each case is in form and substance reasonably acceptable
to Agent and each Lender) as of the day that such Term Loan or other extension
of credit is made:

 

(a)  On the Closing Date:

 

(i)   Each applicable Loan Party shall have duly executed and/or delivered, or,
as applicable, shall have caused such other applicable Persons to have duly
executed and or delivered, to Agent and each Lender the following agreements,
instruments, documents and/or certificates:

 

(A)  a Notice of Borrowing;

 

(B)  the Loan Documents;

 

(C)  a certificate of the secretary or assistant secretary of each Loan Party
dated the Closing Date, certifying (1) that attached thereto is a true and
complete copy of each Organizational Document of such Loan Party certified (to
the extent applicable) as of a recent date by the Secretary of State of the
state of its organization, (2) that attached thereto is a true and complete copy
of resolutions duly adopted by the Board of Directors of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such person is a party and, in the case of Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (3) as to the incumbency and specimen
signature of each officer executing any Loan Document or any other document
delivered in connection herewith on behalf of such Loan Party (together with a
certificate of another officer as to the incumbency and specimen signature of
the secretary or assistant secretary executing the certificate in this clause
(B)) and (4) that attached thereto is a certificate as to the good standing of
such Loan Party (in so-called “long-form” if available) as of a recent date,
from the applicable Governmental Authority in the jurisdiction of formation of
such Loan Party and in any other jurisdiction where failure of such Loan Party
to be in good standing in such jurisdiction would reasonably be expected to have
a Material Adverse Effect;

 



 -3- 

 

 

Loan and Security Agreement

  

(D)  insurance certificates evidencing the insurance to be maintained by the
Loan Parties and naming the Agent as an additional insured or loss payee, as the
case may be, under all insurance policies to be maintained with respect to the
Collateral; and

 

(E)  Agent shall have received a certificate, dated the Closing Date and signed
by an Authorized Officer of the Borrower, confirming compliance with the
conditions precedent set forth in Sections 1.6(a)(xi), (xii), (xiv), (xv) and
(xvi);

 

(ii)  Agent shall have received customary opinions of counsel to the Loan
Parties (which shall cover, among other things, authority, legality, validity,
binding effect and enforceability of Loan Documents) and of appropriate local
counsel in each case reasonably satisfactory to the Agent, each dated as of the
Closing Date;

 

(iii)  Agent and each Lender shall have completed their business, legal,
environmental, tax and accounting due diligence pertaining to the Loan Parties,
their respective businesses and assets (including, without limitation, review of
the documentation relating to any Indebtedness of any Loan Party, with results
thereof satisfactory to each of Agent and each Lender in its sole discretion;

 

(iv)  Reserved;

 

(v)  After giving effect to the extension of the Initial Term Loan, Borrower
shall have paid to Agent and each Lender all fees due on the date hereof, and
shall have paid or reimbursed Agent and each Lender for all of Agent’s and such
Lender’s costs, charges and expenses incurred through the Closing Date to the
extent invoiced at least 1 Business Day prior to the Closing Date;

 

(vi) Agent shall have received (A) appraisals of Recurring Revenues by an
appraisal firm reasonably acceptable to Agent, the results of which are
reasonably satisfactory to Agent in all respects, and (B) a quality of earnings
report, which shall be in form and substance reasonably satisfactory to Agent,
in each case, prepared at Borrower’s expense;

 

(vii)  Reserved;

 

(viii) Agent shall have received (A) results of searches or other evidence
reasonably satisfactory to Agent (in each case dated as of a date reasonably
satisfactory to Agent) indicating the absence of Liens on the assets of the Loan
Parties, except for Permitted Liens and Liens for which termination statements
and releases, satisfactions and discharges of any mortgages, or subordination
agreements satisfactory to Agent are being tendered concurrently with such
extension of credit or other arrangements reasonably satisfactory to Agent for
the delivery of such termination statements and releases, satisfactions and
discharges have been made, and (B) satisfactory evidence that the Agent (on
behalf of the Lenders) shall have a valid and perfected first priority Lien and
security interest (to the extent such security interest may be perfected by
delivering certificated securities or filing financing statements under the UCC)
in the Collateral (subject only to Permitted Liens).

 

(ix) Agent shall have received (A) original stock certificates or other
certificates evidencing the certificated equity interests pledged pursuant to
the Loan Documents, together with an undated stock power for each such
certificate duly executed in blank by the registered owner thereof, and (B) each
original promissory note pledged pursuant to the Loan Documents together with an
undated allonge for each such promissory note duly executed in blank by the
holder thereof; and

 



 -4- 

 

 

Loan and Security Agreement

 

(x) Borrower shall have provided to Agent the most recent Borrowing Base
Certificate, as of the Closing Date, after giving effect to the Initial Term
Loan;

 

(xi) after giving effect to the extension of the Initial Term Loan, (A) the
Borrower shall have a Minimum Liquidity of $2,000,000, and (B) each of the
representations and warranties set forth in this Agreement and in the other Loan
Documents shall be true and correct in all material respects as of the date the
Initial Term Loan or other extension of credit is made (or to the extent any
representations or warranties are expressly made solely as of an earlier date,
such representations and warranties shall be true and correct in all material
respects as of such earlier date), both before and after giving effect thereto;
provided that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates;

 

(xii) all consents and approvals necessary for each Loan Party to execute and
deliver the Loan Documents and perform its obligations thereunder shall have
been obtained and shall be reasonably satisfactory to the Agent;

 

(xiii) Agent and Lenders shall have received (A) the financial statements
described in Section 5.15(b)(ii) for each fiscal month ended at least sixty (60)
days prior to the Closing Date and (B) a “flash” report evidencing net
processing and residual revenues, in form and substance satisfactory to Agent,
for the month ended September 30, 2016;

 

(xiv) after giving effect to the extension of the Initial Term Loan, the
Existing Indebtedness shall have been repaid in full to the satisfaction of the
Lenders with all liens in favor of the existing lenders being unconditionally
released; Agent shall have received a “pay-off” letter in form and substance
reasonably satisfactory to Agent with respect to all Existing Indebtedness; and
Agent shall have received from any person holding any Lien securing any such
Existing Indebtedness, such UCC termination statements, mortgage releases,
releases of assignments of leases and rents, releases of security interests in
Intellectual Property and other instruments, in each case in proper form for
recording, as Agent shall have reasonably requested to release and terminate of
record the Liens securing such debt.

 

(xv) there shall not have occurred a material adverse change (x) in the
business, assets, properties, liabilities (actual or contingent), operations,
condition (financial or otherwise) or prospects of the Borrower and its
Subsidiaries, taken as a whole, since July 31, 2016, or (y) in the facts and
information regarding such entities as represented to date;

 

(xvi) there shall not be any action, suit, investigation or proceeding pending
or, to the knowledge of the Borrower, threatened in any court or before any
arbitrator or governmental authority that would reasonably be expected to have a
Material Adverse Effect; and

 

(xvii) Agent shall have received (A) no later than ten (10) Business Days prior
to the Closing Date satisfactory documentation (as to form and content) and
other information to the Lenders that are reasonably requested by the Lenders
and (B) no later than fifteen (15) Business Days prior to the Closing Date under
the applicable “know-your-customer” rules and regulations, including the PATRIOT
Act, and, in each case, the Lenders shall have determined that all such
documentation conforms with and satisfies the applicable “know-your-customer”
rules and regulations, including the PATRIOT Act.

 



 -5- 

 

 

Loan and Security Agreement

 

(b)  On each Delayed Draw Term Loan Funding Date:

 

(i)   Borrower shall have provided to Agent a duly completed Notice of
Borrowing;

 

(ii)  Borrower shall have provided to Agent the most recent Borrowing Base
Certificate, as of the Delayed Draw Term Loan Funding Date, after giving effect
to the Delayed Draw Term Loan;

 

(iii)  each applicable Loan Party shall have duly executed and/or delivered, or,
as applicable, shall have caused such other applicable Persons to have duly
executed and or delivered, to Agent such further agreements, instruments,
documents, proxies and certificates as Agent may reasonably require in
connection therewith;

 

(iv)  after giving effect to the extension of such Delayed Draw Term Loan, (A)
the Borrower shall have a Minimum Liquidity of $2,000,000, (B) the outstanding
amount of Term Loans (including any capitalized interest) shall not exceed the
Borrowing Base and (C) each of the representations and warranties set forth in
this Agreement and in the other Loan Documents shall be true and correct in all
material respects as of such Delayed Draw Term Loan Funding Date (or to the
extent any representations or warranties are expressly made solely as of an
earlier date, such representations and warranties shall be true and correct in
all material as of such earlier date), both before and after giving effect
thereto; provided that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates;

 

(v)  no Default or Event of Default shall be in existence, both before and after
giving effect to the making of such Delayed Draw Term Loan or other extension of
credit;

 

(vi)  Agent shall have received a certificate, dated the Delayed Draw Term Loan
Funding Date and signed by an Authorized Officer of the Borrower, confirming
compliance with the conditions precedent set forth in Sections 1.6(b)(iv), (v)
and (ix);

 

(vii)  a twelve (12) month cash flow forecast in form and substance satisfactory
to the Agent, prepared on a pro forma basis giving effect to any Permitted
Acquisitions contemplated thereby;

 

(viii)  Agent shall have received (A) a current final written report of the
Collateral of the Loan Parties as to the assets to be included in the Term Loan
Borrowing Base, including appraisals of Recurring Revenues by an appraisal firm
reasonably acceptable to Agent, the results of which are satisfactory to Agent
in all respects, and (B) a quality of earnings report, which shall be in form
and substance satisfactory to Agent, in each case, prepared at Borrower’s
expense;

 

(ix)  there shall not have occurred a material adverse change (x) in the
business, assets, properties, liabilities (actual or contingent), operations,
condition (financial or otherwise) or prospects of the Borrower and its
Subsidiaries, taken as a whole, since July 31, 2016, or (y) in the facts and
information regarding such entities as represented to date; and

 

(x)  after giving effect to the extension of such Delayed Draw Term Loan,
Borrower shall have paid or reimbursed Agent and each Lender for all of Agent’s
and such Lender’s costs, charges and expenses incurred through the Delayed Draw
Term Loan Funding Date to the extent invoiced at least one (1) Business Day
prior to the Delayed Draw Term Loan Funding Date.

 



 -6- 

 

 

Loan and Security Agreement

 

1.7  Repayments.

 

(a)  Maturity Date Payments. Borrower promises to pay the Obligations (including
principal, interest, fees, costs, and expenses) in Dollars in full in cash on
the Maturity Date or, if earlier, on the date on which the Obligations are
declared due and payable pursuant to the terms hereof.

 

(b)  Crediting Payments. The receipt of any payment item by Agent shall not be
required to be considered a payment on account unless such payment item is a
wire transfer of immediately available federal funds made to Agent’s Account or
unless and until such payment item is honored when presented for payment. Should
any payment item not be honored when presented for payment, then Borrower shall
be deemed not to have made such payment and interest shall be calculated
accordingly. Anything to the contrary contained herein notwithstanding, any
payment item shall be deemed received by Agent only if it is received into
Agent’s Account on a Business Day on or before 2:00 p.m. New York time. If any
payment item is received into Agent’s Account on a non-Business Day or after
2:00 p.m. New York time on a Business Day (unless Agent, in its sole discretion,
elects to credit it on the date received), it shall be deemed to have been
received by Agent as of the opening of business on the immediately following
Business Day.

 

1.8  Prepayments; Voluntary Termination; Application of Prepayments.

 

(a)  Dispositions. Within one Business Day of the date of receipt by any Loan
Party or any of its Subsidiaries of the Net Cash Proceeds of any voluntary or
involuntary sale or disposition in excess of $100,000 in any calendar year by
any Loan Party or any of its Subsidiaries (including Net Cash Proceeds of
insurance or arising from casualty losses or condemnations and payments in lieu
thereof) of assets or other property, then Borrower shall prepay the outstanding
principal amount of the Term Loan (in the inverse order of the maturity of the
installments thereunder (for the avoidance of doubt, any amount that is due and
payable on the Maturity Date shall constitute an installment)), in an amount
equal to 100% of such Net Cash Proceeds (including condemnation awards and
payments in lieu thereof) received by such Person in connection with such sales
or dispositions. Notwithstanding the foregoing, so long as no Event of Default
has occurred and is continuing, the Borrower shall not be required to make any
prepayment of the Term Loan under this Section 1.8(a) with respect to Net Cash
Proceeds received by any Loan Party or any of its Subsidiaries from any sale or
disposition (including any casualty losses or condemnations) to the extent that,
on or prior to the date such Net Cash Proceeds would otherwise be required to be
so applied, the Borrower notifies the Agent that such Net Cash Proceeds are to
be reinvested in assets used or usable in the business of the Loan Parties or
any of their respective Subsidiaries within 180 days of each such sale or
disposition, and if such Net Cash Proceeds to be reinvested are not in fact
reinvested within 180 days after receipt thereof, then such proceeds shall be
due and payable, and, in each case, applied to the prepayment of Term Loan as
provided in this clause (a) at the expiration of such 180-day period. Nothing
contained in this Section 1.8(a) shall permit any Loan Party or any of its
Subsidiaries to sell or otherwise dispose of any assets other than in accordance
with Section 5.23.

 

(b)  Indebtedness. Within one Business Day of the date of issuance or incurrence
by any Loan Party or any of its Subsidiaries of any Indebtedness (other than
Permitted Indebtedness), Borrower shall prepay the outstanding principal amount
of the Term Loan (in the inverse order of the maturity of the installments
thereunder (for the avoidance of doubt, any amount that is due and payable on
the Maturity Date shall constitute an installment)) in an amount equal to 100%
of the Net Cash Proceeds received by such Person in connection with such
issuance or incurrence. The provisions of this Section 1.8(b) shall not be
deemed to be implied consent to any such issuance or incurrence otherwise
prohibited by the terms of this Agreement. Any payment pursuant to this Section
1.8(b) shall be accompanied by payment by Borrower of any Prepayment Fee then
required as a result of such prepayment.

 



 -7- 

 

 

Loan and Security Agreement

 

(c)  Term Loan. If, at any time, (i) the then outstanding amount of the Term
Loan (including any capitalized interest) on any date exceeds (ii) (A) the then
Term Loan Borrowing Base and/or (B) the Term Loan Borrowing Base reflected in
the Borrowing Base Certificate most recently delivered by Borrower to Agent,
then Borrower shall within one (1) Business Day prepay the outstanding principal
amount of the Term Loan (in the inverse order of the maturity of the
installments thereunder (for the avoidance of doubt, any amount that is due and
payable on the Maturity Date shall constitute an installment)) in an aggregate
amount equal to the amount of such excess.

 

(d)  Extraordinary Receipts. Within three (3) Business Day of the receipt of any
Extraordinary Receipts in excess of $100,000 by any Loan Party or any of its
Subsidiaries, Borrower shall make prepayments of the Loans in an aggregate
amount equal to 100% of such Extraordinary Receipts (net of reasonable
expenses). Notwithstanding the foregoing, so long as no Event of Default has
occurred and is continuing, the Borrower shall not be required to make any
prepayment of the Term Loan under this Section 1.8(d) with respect to proceeds
of claims against credit card processors received by any Loan Party or any of
its Subsidiaries to the extent that, on or prior to the date such proceeds would
otherwise be required to be so applied, the Borrower notifies the Agent that
such proceeds are to be reinvested in assets used or usable in the business of
the Loan Parties or any of their respective Subsidiaries within 180 days of such
receipt, and if such proceeds to be reinvested are not in fact reinvested within
180 days after receipt thereof, then such proceeds shall be due and payable,
and, in each case, applied to the prepayment of Term Loan as provided in this
clause (d) at the expiration of such 180-day period.

 

(e)  Optional Partial Prepayments of the Term Loan. Borrower may, upon at least
ten Business Days prior written notice to Agent, prepay the principal of the
Term Loan in part. Each prepayment made pursuant to this Section 1.8 shall be
accompanied by the payment of accrued interest to the date of such payment on
the amount prepaid. Each such prepayment shall be applied against the remaining
installments of principal due on the Term Loan in the inverse order of maturity
(for the avoidance of doubt, any amount that is due and payable on the Maturity
Date shall constitute an installment). Any payment pursuant to this Section
1.8(e) shall be accompanied by payment by Borrower of any Prepayment Fee then
required as a result of such prepayment.

 

(f)  Voluntary Termination. Borrower may, on at least thirty (30) days’ prior
written notice received by Agent, (i) terminate this Agreement and any
commitments hereunder by repaying all of the outstanding Obligations in full in
cash, including all principal, interest and fees with respect to the Term Loan
and any Protective Advances, and the Prepayment Fee then required as a result of
such prepayment, and from and after such date of termination, no Lender shall
have any obligation whatsoever to extend any extensions of credit hereunder and
all of its lending commitments hereunder (if any) shall be terminated; and (ii)
prior to the Delayed Draw Term Loan Funding Date, terminate the Delayed Draw
Term Loan Commitments or, from time to time, to reduce the amount of the Delayed
Draw Term Loan Commitments (any such reduction shall be in an amount equal to
$2,500,000, or a whole multiple thereof, and shall reduce permanently the
Delayed Draw Term Loan Commitments then in effect). Each notice delivered by the
Borrower pursuant to this Section 1.8(f) shall be irrevocable.

 

1.9  Obligations Unconditional.

 

(a)  The payment and performance of all Obligations shall constitute the
absolute and unconditional obligations of each Loan Party, and shall be
independent of any defense or rights of set-off, recoupment or counterclaim
which any Loan Party or any other Person might otherwise have against Agent or
any Lender or any other Person. All payments required (other than by Agent or
any Lender) by this Agreement and/or the other Loan Documents shall be made in
Dollars (unless payment in a different currency is expressly provided otherwise
in the applicable Loan Document) and paid free of any deductions or withholdings
for any taxes or other amounts and without abatement, diminution or set-off. If
any Loan Party is required by applicable law to make such a deduction or
withholding from a payment under this Agreement or under any other Loan
Document, such Loan Party shall pay to Agent or the applicable Lender such
additional amount as is necessary to ensure that, after the making of such
deduction or withholding, Agent or such Lender receives (free from any liability
in respect of any such deduction or withholding) a net sum equal to the sum
which it would have received and so retained had no such deduction or
withholding been made or required to be made. Each Loan Party shall (i) pay the
full amount of any deduction or withholding, which it is required to make by
law, to the relevant authority within the payment period set by applicable law,
and (ii) promptly after any such payment, deliver to Agent and each Lender an
original (or certified copy) official receipt issued by the relevant authority
in respect of the amount withheld or deducted or, if the relevant authority does
not issue such official receipts, such other evidence of payment of the amount
withheld or deducted as is reasonably acceptable to Agent and each Lender.

 



 -8- 

 

 

Loan and Security Agreement

 

(b)  If, at any time and from time to time after the Closing Date (or at any
time before or after the Closing Date with respect to (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith, or (y)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case for purposes of this clause (y) pursuant to Basel III, regardless of
the date enacted, adopted or issued), (i) any change in any existing law,
regulation, treaty or directive or in the interpretation or application thereof,
(ii) any new law, regulation, treaty or directive enacted or application
thereof, or (iii) compliance by Agent or any Lender with any request or
directive (whether or not having the force of law) from any Governmental
Authority, central bank or comparable agency (A) subjects Agent or any Lender to
any tax, levy, impost, deduction, assessment, charge or withholding of any kind
whatsoever with respect to any Loan Document, or changes the basis of taxation
of payments to Agent or any Lender of any amount payable thereunder (except for
net income taxes, or franchise taxes imposed in lieu of net income taxes,
imposed generally by federal, state, local or other taxing authorities with
respect to interest or fees payable hereunder or under any other Loan Document
or changes in the rate of tax on the overall net income of Agent or such Lender
or its members), or (B) imposes on Agent or any Lender any other condition or
increased cost in connection with the transactions contemplated thereby or
participations therein, and the result of any of the foregoing is to increase
the cost to Agent or any such Lender of making or continuing the Term Loan or to
reduce any amount receivable hereunder or under any other Loan Documents, then,
in any such case, Borrower shall promptly pay to Agent or such Lender, when
notified to do so by Agent or such Lender, any additional amounts necessary to
compensate Agent or such Lender, on an after-tax basis, for such additional cost
or reduced amount as determined by Agent or such Lender; provided that Borrower
shall not be required to compensate Agent or any Lender pursuant to any such
section for any increased costs, reductions or other amounts incurred more than
365 days prior to the later of the date that such Agent or such Lender, as
applicable, actually pays such amounts (or has become liable for such amounts as
a result if a filed tax return) and/or notifies the Borrower of circumstances
and/or events giving rise to such increased costs, reductions or other amounts
and of Agent’s or such Lender’s intention to claim compensation therefor;
provided, further, that, if the circumstance and/or event giving rise to such
increased costs, reductions or other amounts is retroactive, then the 365-day
period referred to above shall be commence on the later of the date (1) Agent or
such Lender became actually aware of such retroactive effective effect and (2)
the date the legislation, rule or regulation (or other event) making such
circumstance came into effect, and then, in each case, the determination of such
365 day period shall be extended (whether or not extending beyond the maturity
date) to include the period of retroactive effect thereof.. Each such notice of
additional amounts payable pursuant to this Section 1.9(b) submitted by Agent or
any Lender to Borrower shall, absent manifest error, be final, conclusive and
binding for all purposes.

 



 -9- 

 

 

Loan and Security Agreement

 

(c)  This Section 1.9 shall remain operative even after the Termination Date and
shall survive the payment in full of all of the Obligations.

 

1.10   Reversal of Payments. To the extent that any payment or payments made to
or received by Agent or any Lender pursuant to this Agreement or any other Loan
Document are subsequently invalidated, declared to be fraudulent or
preferential, set aside, or required to be repaid to any trustee, receiver or
other Person under any state, federal or other bankruptcy or other such
applicable law, then, to the extent thereof, such amounts (and all Liens, rights
and remedies therefore) shall be revived as Obligations (secured by all such
Liens) and continue in full force and effect under this Agreement and under the
other Loan Documents as if such payment or payments had not been received by
Agent or such Lender. This Section 1.10 shall remain operative even after the
Termination Date and shall survive the payment in full of all of the
Obligations.

 

2. INTEREST AND FEES; LOAN ACCOUNT.

 

2.1  Interest. The Term Loan and other monetary Obligations shall bear interest
at a per annum rate equal to the Applicable Rate. Accrued interest shall be
payable (i) on the first day of each month in arrears, (ii) upon a prepayment of
the Term Loan in accordance with Section 1.8, and (iii) on the Maturity Date,
and, in each case, PIK Interest shall be added to the principal amount of the
Term Loan on each such date; provided, that after the occurrence and during the
continuation of an Event of Default, the Term Loan and other monetary
Obligations shall bear interest at a rate per annum equal to three (3)
percentage points in excess of the rate otherwise applicable thereto (the
“Default Rate”), and all such interest shall be payable on demand in cash.
Interest hereunder shall be due and payable in accordance with the terms hereof
both before and after any judgment, and both before and after commencement of
any proceeding relating to any Event of Default under Sections 7.1(g) or (h).

 

2.2  Fees. Borrower shall pay Agent the fees set forth in the Fee Letter on the
dates set forth therein, which fees are in addition to all fees and other sums
payable by Borrower or any other Person to Agent and Lenders under this
Agreement or under any other Loan Document, and, in each case are not refundable
once paid. THE BORROWER EXPRESSLY WAIVES THE PROVISIONS OF ANY PRESENT OR FUTURE
STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE FOREGOING
FEES FOR ANY REASON.

 

2.3  Computation of Interest and Fees. All interest and fees shall be calculated
daily on the outstanding monetary Obligations based on the actual number of days
elapsed in a year of 360 days.

 

2.4  Loan Account; Monthly Accountings. Agent shall maintain a loan account for
Borrower reflecting the outstanding Term Loan and any Protective Advances, along
with interest accrued thereon and such other items reflected therein (the “Loan
Account”), and shall provide Borrower with a monthly accounting reflecting the
activity in the Loan Account. Each accounting shall be deemed correct, accurate
and binding on Borrower absent demonstrable error and an account stated (except
for reverses and reapplications of payments made and corrections of errors
discovered by Agent), unless Borrower notifies Agent in writing to the contrary
within thirty days after such account is rendered, describing the nature of any
alleged errors or omissions. However, Agent’s failure to maintain the Loan
Account or to provide any such accounting shall not affect the legality or
binding nature of any of the Obligations.

 



 -10- 

 

 

Loan and Security Agreement

 

2.5  Further Obligations; Maximum Lawful Rate. With respect to all monetary
Obligations for which the interest rate is not otherwise specified herein
(whether such Obligations arise hereunder or under any other Loan Document, or
otherwise), after the expiration of any grace period for payment thereof, such
Obligations shall bear interest at the rate(s) in effect from time to time with
respect to the Term Loan and shall be payable upon demand by Agent. In no event
shall the interest charged with respect to any Loan or any other Obligation
exceed the maximum amount permitted under applicable law. Notwithstanding
anything to the contrary herein or elsewhere, if at any time the rate of
interest payable or other amounts hereunder or under any other Loan Document
(the “Stated Rate”) would exceed the highest rate of interest or other amount
permitted under any applicable law to be charged (the “Maximum Lawful Rate”),
then for so long as the Maximum Lawful Rate would be so exceeded, the rate of
interest and other amounts payable shall be equal to the Maximum Lawful Rate;
provided, that if at any time thereafter the Stated Rate is less than the
Maximum Lawful Rate, Borrower shall, to the extent permitted by applicable law,
continue to pay interest and such other amounts at the Maximum Lawful Rate until
such time as the total interest and other such amounts received is equal to the
total interest and other such amounts which would have been received had the
Stated Rate been (but for the operation of this provision) the interest rate
payable or such other amounts payable. Thereafter, the interest rate and such
other amounts payable shall be the Stated Rate unless and until the Stated Rate
again would exceed the Maximum Lawful Rate, in which event this provision shall
again apply. In no event shall the total interest or other such amounts received
by any Lender exceed the amount which it could lawfully have received had the
interest and other such amounts been calculated for the full term hereof at the
Maximum Lawful Rate. If, notwithstanding the prior sentence, any Lender has
received interest or other such amounts hereunder in excess of the Maximum
Lawful Rate, such excess amount shall be applied to the reduction of the
principal balance of the portion of the Term Loan or to other Obligations (other
than interest) payable to such Lender hereunder, and if no such principal or
other Obligations are then outstanding, such excess or part thereof remaining
shall be paid to Borrower. In computing interest payable with reference to the
Maximum Lawful Rate applicable to any Lender, such interest shall be calculated
at a daily rate equal to the Maximum Lawful Rate divided by the number of days
in the year in which such calculation is made.

  

3. SECURITY INTEREST GRANT / POSSESSORY COLLATERAL / FURTHER ASSURANCES.

 

3.1  Grant of Security Interest. To secure the full payment and performance of
all of the Obligations, each Loan Party hereby assigns to Agent and grants to
Agent a continuing first priority security interest in all property of each Loan
Party, whether tangible or intangible, real or personal, now or hereafter owned,
existing, acquired or arising and wherever now or hereafter located, and whether
or not eligible for lending purposes, including: (i) all Accounts and all Goods
whose sale, lease or other disposition by any Loan Party has given rise to
Accounts and have been returned to, or repossessed or stopped in transit by, any
Loan Party; (ii) all Chattel Paper (including Electronic Chattel Paper),
Instruments, Documents, and General Intangibles (including all patents, patent
applications, trademarks, trademark applications, trade names, trade secrets,
goodwill, copyrights, copyright applications, registrations, licenses, software,
franchises, customer lists, tax refund claims, claims against carriers and
shippers, guarantee claims, contracts rights, payment intangibles, security
interests, security deposits and rights to indemnification); (iii) all
Inventory; (iv) all Goods (other than Inventory), including Equipment, Farm
Products, Health-Care-Insurance Receivables, vehicles, and Fixtures; (v) all
Investment Property, including, without limitation, all rights, privileges,
authority, and powers of each Loan Party as an owner or as a holder of Pledged
Equity, including, without limitation, all economic rights, all control rights,
authority and powers, and all status rights of each Loan Party as a member,
equity holder or shareholder, as applicable, of each Issuer; (vi) all Deposit
Accounts, bank accounts, deposits and cash; (vii) all Letter-of-Credit Rights;
(viii) all Commercial Tort Claims listed in Section 2 of the Disclosure
Schedule; (ix) all Supporting Obligations; (x) any other property of any Loan
Party now or hereafter in the possession, custody or control of Agent, any
Lender, or any agent or any parent, Affiliate or Subsidiary of Agent, any Lender
or Participant with any Lender in the Term Loan, for any purpose (whether for
safekeeping, deposit, collection, custody, pledge, transmission or otherwise),
and (xi) all additions and accessions to, substitutions for, and replacements,
products and Proceeds of the foregoing property, including proceeds of all
insurance policies insuring the foregoing property, and all of each Loan Party’s
books and records relating to any of the foregoing and to any Loan Party’s
business. Notwithstanding the foregoing, “Collateral” shall not include any
Excluded Property.

 



 -11- 

 

 

 

Loan and Security Agreement

 

3.2  Possessory Collateral. Promptly, but in any event no later than five
Business Days after any Loan Party’s receipt of any portion of the Collateral
evidenced by an agreement, Instrument or Document, including any Tangible
Chattel Paper and any Investment Property consisting of certificated securities,
in each case with a fair market value in excess of $100,000, such Loan Party
shall deliver the original thereof to Agent together with an appropriate
endorsement or other specific evidence of assignment thereof to Agent (in form
and substance acceptable to Agent).

 

3.3  Further Assurances.

 

(a)  Each Loan Party will, at the time that any Loan Party forms any direct or
indirect Subsidiary, acquires any direct or indirect Subsidiary after the
Closing Date, in each case, other than an Immaterial Subsidiary, within thirty
(30) days of such event (or such later date as permitted by Agent in its sole
discretion) (a) cause such new Subsidiary (i) to become a Loan Party and to
grant Agent a first priority Lien (subject to Permitted Liens) in and to the
assets of such newly formed or acquired Subsidiary) (to the extent such security
interest may be perfected by delivering certificated securities or filing
financing statements under the UCC), (b) provide, or cause the applicable Loan
Party to provide, to Agent a pledge agreement and appropriate certificates and
powers or financing statements, pledging all of the direct or beneficial
ownership interest in such new Subsidiary in form and substance reasonably
satisfactory to Agent (which pledge, if reasonably requested by Agent, shall be
governed by the laws of the jurisdiction of such Subsidiary), and (c) provide to
Agent all other documentation, including one or more opinions of counsel
reasonably satisfactory to Agent, which, in its opinion, is appropriate with
respect to the execution and delivery of the applicable documentation referred
to above (including policies of title insurance, flood certification
documentation or other documentation with respect to all real property owned in
fee and subject to a mortgage). Any document, agreement, or instrument executed
or issued pursuant to this Section 3.3 shall constitute a Loan Document

 

(b)  Each Loan Party will, and will cause each of the other Loan Parties to, at
any time upon the reasonable request of Agent, execute or deliver to Agent any
and all financing statements, fixture filings, security agreements, pledges,
assignments, mortgages, deeds of trust, opinions of counsel, and all other
documents (the “Additional Documents”) that Agent may reasonably request in form
and substance reasonably satisfactory to Agent, to create, perfect, and continue
perfected or to better perfect Agent’s Liens in all of the assets (other than
Excluded Property) of each of the Loan Parties (whether now owned or hereafter
arising or acquired, tangible or intangible, real or personal), to create and
perfect Liens in favor of Agent in any real property acquired by any Loan Party,
and in order to fully consummate all of the transactions contemplated hereby and
under the other Loan Documents. To the maximum extent permitted by applicable
law, if any Borrower or any other Loan Party refuses or fails to execute or
deliver any reasonably requested Additional Documents within a reasonable period
of time following the request to do so, the Borrower and each other Loan Party
hereby authorizes Agent to execute any such Additional Documents in the
applicable Loan Party’s name and authorizes Agent to file such executed
Additional Documents in any appropriate filing office.

 

(c)  Each Loan Party shall, at its own cost and expense, promptly and duly take,
execute, acknowledge and deliver (and/or use commercially reasonable efforts to
cause such other applicable Person to take, execute, acknowledge and deliver)
all such further acts, documents, agreements and instruments as Agent shall deem
reasonably necessary in order to (a) carry out the intent and purposes of the
Loan Documents and the transactions contemplated thereby, (b) establish, create,
preserve, protect and perfect a first priority lien (subject only to Permitted
Liens) in favor of Agent in all Collateral (wherever located) from time to time
owned by such Loan Party, (c) cause each Loan Party to guarantee all of the
Obligations, all pursuant to documentation that is in form and substance
satisfactory to Agent in its Permitted Discretion and (d) facilitate the
collection of the Collateral. Without limiting the foregoing, each Loan Party
shall, at its own cost and expense, promptly and duly take, execute, acknowledge
and deliver (and/or use commercially reasonable efforts to cause such other
applicable Person to take, execute, acknowledge and deliver) to Agent all
promissory notes, security agreements, subordination and intercreditor
agreements and other agreements, instruments and documents, in each case in form
and substance reasonably acceptable to Agent, as may be necessary from time to
time to perfect, protect, and maintain Agent ‘s security interests in the
Collateral, including the required priority thereof, and to fully carry out the
transactions contemplated by the Loan Documents.

 



 -12- 

 

 

Loan and Security Agreement



 

3.4  UCC Financing Statements. Each Loan Party authorizes Agent to file,
transmit, or communicate, as applicable, from time to time, Uniform Commercial
Code financing statements, along with amendments and modifications thereto, in
all filing offices selected by Agent, listing such Loan Party as the debtor and
Agent as the secured party, and describing the collateral covered thereby in
such manner as Agent may elect, including using descriptions such as “all
personal property of debtor” or “all assets of debtor” or words of similar
effect.

 

4. CERTAIN PROVISIONS REGARDING ACCOUNTS, INVENTORY, APPLICATIONS OF PAYMENTS,
INSPECTION RIGHTS, AND APPRAISALS.

 

4.1  Deposit Accounts. Each Loan Party hereby represents and warrants that all
Deposit Accounts and all other depositary and other accounts maintained by each
Loan Party as of the Closing Date are described in Section 3 of the Disclosure
Schedule, which description includes for each such account the name of the Loan
Party maintaining such account, the name, of the financial institution at which
such account is maintained, the account number, and the purpose of such account.
After the Closing Date, no Loan Party shall open any new deposit accounts or any
other depositary or other accounts without the prior written consent of Agent
(such consent not to be unreasonably withheld or delayed) and without updating
Section 3 of the Disclosure Schedule to reflect such Deposit Accounts or other
accounts, as applicable. No deposit accounts or other accounts of any Loan Party
shall at any time constitute a Restricted Account other than accounts expressly
indicated on Section 3 of the Disclosure Schedule as being a Restricted Account
(and each Loan Party hereby represents and warrants that each such account shall
at all times meet the requirements set forth in the definition of Restricted
Account to qualify as a Restricted Account). Each Loan Party agrees to, not
later than 30-days (or such later date as the Agent may agreement in its sole
discretion) after the Closing Date (a) execute, and to cause its depository
banks and other account holders to execute, such Deposit Account Control
Agreements and other documentation as Agent shall require from time to time in
connection with the foregoing, all in form and substance reasonably acceptable
to Agent, and in any event such arrangements and documents must be in place on
the date hereof with respect to accounts in existence on the date hereof, or
prior to any such account being opened with respect to any such account opened
after the date hereof, in each case excluding Restricted Accounts and (b)
execute, and use commercially reasonable efforts to cause its counterparty to
any debit, credit or charge card processing or interchange or similar agreement
to execute, such Control Agreements and other documentation as Agent shall
require from time to time in connection with the foregoing, all in form and
substance reasonably acceptable to Agent; provided that to the extend any such
Control Agreement, under either clauses (a) or (b) (notwithstanding the use of
commercially reasonable efforts) is not duly executed and delivered within
30-days, whether or not the Agent has granted an extension of such delivery
requirement, of the Closing Date, the Agent shall have the right to establish a
Control Agreement Reserve against the Term Loan Borrowing Base.

 



 -13- 

 

 

Loan and Security Agreement

 

4.2  Application of Payments. All amounts paid to or received by Agent in
respect of the monetary Obligations, from whatever source (whether from Borrower
or any other Loan Party pursuant to such other Loan Party’s guaranty of the
Obligations, any realization upon any Collateral, or otherwise) shall, unless an
Application Event has occurred and is continuing, be apportioned ratably among
the Lenders and all payments of fees and expenses received by Agent (other than
fees or expenses that are for Agent’s separate account) shall, unless an
Application Event has occurred and is continuing, be apportioned ratably among
the Lenders having a Pro Rata Share of the type of commitment or Obligation to
which a particular fee or expense relates. At any time that an Application Event
has occurred and is continuing, all amounts paid to or received by Agent in
respect of the monetary Obligations, from whatever source (whether from Borrower
or any other Loan Party pursuant to such other Loan Party’s guaranty of the
Obligations, any realization upon any Collateral, or otherwise) shall be applied
as follows:

 

(i)   FIRST, to reimburse Agent for all fees and out-of-pocket costs and
expenses, and all indemnified losses, incurred by Agent which are reimbursable
to Agent in accordance with this Agreement and/or any of the other Loan
Documents,

 

(ii)  SECOND, to any accrued but unpaid interest on any Protective Advances,

 

(iii)  THIRD, to the outstanding principal of any Protective Advances,

 

(iv)  FOURTH, ratably to reimburse each Lender for all fees and out-of-pocket
costs and expenses, and all indemnified losses, incurred by such Lender which
are reimbursable to such Lender in accordance with this Agreement and/or any of
the other Loan Documents,

 

(v)  FIFTH, ratably to any unpaid accrued interest on the Obligations,

 

(vi)  SIXTH, to the outstanding principal of the Term Loan (in the inverse order
of maturity of the installments due thereunder) (for the avoidance of doubt, any
amount that is due and payable on the Maturity Date shall constitute an
installment), and

 

(vii)  SEVENTH, ratably to the payment of any other outstanding Obligations; and
after payment in full in cash of all of the outstanding monetary Obligations,
any further amounts paid to or received by Agent or any Lender in respect of the
Obligations (so long as no monetary Obligations are outstanding) shall be paid
over to Borrower or such other Person(s) as may be legally entitled thereto.
Such amounts will be credited to the Loan Account and the Term Loan balances to
which they relate upon Agent’s receipt of an advice from Agent’s Bank (set forth
in Annex 2) that such items have been credited to Agent’s Account (or upon
Agent’s deposit thereof at Agent’s Bank in the case of payments received by
Agent in kind), in each case subject to final payment and collection. However,
for purposes of computing interest on the Obligations, such items shall be
deemed applied by Agent one (1) Business Day after Agent’s receipt of advice of
deposit thereof at Agent’s Bank.

 

4.3  Notification; Verification. Agent or its designee may, from time to time,
after the occurrence and during the continuance of an Event of Default:
(i) verify directly with the Account Debtors of any Loan Party (or by any manner
and through any medium Agent considers advisable) the validity, amount and other
matters relating to the Accounts and Chattel Paper of such Loan Party, by means
of mail, telephone or otherwise, either in the name of the applicable Loan Party
or Agent or such other name as Agent may choose and (ii) notify Account Debtors
of any Loan Party that Agent has a security interest in the Accounts of such
Loan Party. Agent or its designee may, from time to time after the occurrence
and during the continuance of an Event of Default: (x) require any Loan Party to
cause all invoices and statements which it sends to Account Debtors or other
third parties to be marked, in a manner satisfactory to Agent, to reflect
Agent’s security interest therein and payment instructions acceptable to Agent
(y) direct such Account Debtors to make payment thereof directly to Agent; such
notification to be sent on the letterhead of such Loan Party and substantially
in the form of Exhibit C annexed hereto; and (z) demand, collect or enforce
payment of any Accounts and Chattel Paper (but without any duty to do so). Each
Loan Party hereby authorizes Account Debtors to make payments directly to Agent
and to rely on notice from Agent without further inquiry. Agent may on behalf of
each Loan Party endorse all items of payment received by Agent that are payable
to such Loan Party for the purposes described above.

 



 -14- 

 

  

Loan and Security Agreement

 

4.4  Power of Attorney. Each Loan Party hereby grants to Agent an irrevocable
power of attorney, coupled with an interest, authorizing and permitting Agent
(acting through any of its officers, employees, attorneys or agents), at Agent’s
option (and solely with respect to any actions taken by Agent under Section
4.4(a) below, in the exercise of its Permitted Discretion), at any time that any
Default or Event of Default exists but without obligation, with or without
notice to such Loan Party, and at such Loan Party’s expense, to do any or all of
the following, in such Loan Party’s name or otherwise:

 

(a)  (i) execute on behalf of such Loan Party any documents that Agent may deem
advisable in order to perfect, protect and maintain Agent’s security interests,
and priority thereof, in the Collateral (including such financing statements and
continuation financing statements, and amendments or other modifications
thereto, as Agent shall deem necessary or appropriate); (ii) endorse such Loan
Party’s name on all checks and other forms of remittances received by Agent;
(iii) pay any sums required on account of such Loan Party’s taxes or to secure
the release of any Liens therefor; (iv) pay any amounts necessary to obtain, or
maintain in effect, any of the insurance described in Section 5.14; (v) receive
and otherwise take control in any manner of any cash or non-cash items of
payment or Proceeds of Collateral; and (vi) endorse or assign to Agent on such
Loan Party’s behalf any portion of Collateral evidenced by an agreement,
Instrument or Document if an endorsement or assignment of any such items is not
made by Borrower pursuant to Section 3.2; and

 

(b)  After the occurrence and during the continuance of an Event of Default; (i)
execute on behalf of such Loan Party any document exercising, transferring or
assigning any option to purchase, sell or otherwise dispose of or lease (as
lessor or lessee) any real or personal property which is part of the Collateral
or in which Agent has an interest; (ii) execute on behalf of such Loan Party any
invoices relating to any Accounts, any draft against any Account Debtor, any
proof of claim in bankruptcy, any notice of Lien or claim, and any assignment or
satisfaction of mechanic’s, materialman’s or other Lien; (iii) except as
otherwise provided in Section 4.3(i) hereof, execute on behalf of such Loan
Party any notice to any Account Debtor (including re-directing payments with
respect to any Accounts); (iv) pay, contest or settle any Lien, charge,
encumbrance, security interest and adverse claim in or to any of the Collateral,
or any judgment based thereon, or otherwise take any action to terminate or
discharge the same; (v) grant extensions of time to pay, compromise claims
relating to, and settle Accounts, Chattel Paper and General Intangibles for less
than face value and execute all releases and other documents in connection
therewith; (vi) settle and adjust, and give releases of, any insurance claim
that relates to any of the Collateral and obtain payment therefor; (vii)
instruct any third party having custody or control of any Collateral or books or
records belonging to, or relating to, such Loan Party to give Agent the same
rights of access and other rights with respect thereto as Agent has under this
Agreement or any other Loan Document; (viii) vote any right or interest with
respect to any Investment Property; and (ix) instruct any Account Debtor to make
all payments due to such Loan Party directly to Agent.

 



 -15- 

 

 

Loan and Security Agreement

 

Any and all sums paid, and any and all costs, expenses, liabilities, obligations
and reasonable attorneys’ fees incurred, by Agent with respect to the foregoing
shall be added to and become part of the Obligations, shall be payable on
demand, and shall bear interest at a rate equal to the highest interest rate
applicable to any of the Obligations at such time. Each Loan Party agrees that
Agent’s rights under the foregoing power of attorney and/or any of Agent’s other
rights under this Agreement or the other Loan Documents shall not be construed
to indicate that Agent is in control of the business, management or properties
of such Loan Party.

 

4.5  Disputes. Each Loan Party shall promptly notify Agent of all material
disputes or claims relating to its Accounts and Chattel Paper. Each Loan Party
agrees that it will not, without Agent’s prior written consent, compromise or
settle any of its Accounts or Chattel Paper for less than the full amount
thereof, grant any extension of time for payment of any of its Accounts or
Chattel Paper, release (in whole or in part) any Account Debtor or other person
liable for the payment of any of its Accounts or Chattel Paper or grant any
credits, discounts, allowances, deductions, return authorizations or the like
with respect to any of its Accounts or Chattel Paper; except (unless otherwise
directed by Required Lenders during the existence of a Default or an Event of
Default) such Loan Party may take any of such actions in the ordinary course of
its business consistent with past practices, provided that Borrower promptly
reports any such compromises, settlements, extensions, releases, credits,
discounts, allowances, deductions, return authorization or similar matters in
excess of $50,000 to Agent.

 

4.6  Access to Collateral, Audits; Books and Records.

 

(a) At reasonable times, after reasonable notice and during ordinary business
hours, Agent and/or its representatives or agents shall have the right to
inspect the Collateral, and the right to examine and copy each Loan Party’s
books and records. Each Loan Party agrees to give Agent access during ordinary
business hours to any or all of such Loan Party’s, and each of its
Subsidiaries’, premises to enable Agent to conduct such inspections and
examinations. Such inspections and examinations shall be at Borrower’s expense;
provided that Borrower shall only be required to reimburse Agent for (i) one
such inspection and examination in any Fiscal Year, (ii) up to four inspections
and examinations during any twelve (12) month period if there had been an
Increased Inspection Trigger at any time during such twelve (12) month period
and (iii) unlimited additional inspections and examinations that are conducted
during the existence of an Event of Default. Upon the occurrence and during the
continuance of an Event of Default, Agent may, at Borrower’s expense, use each
Loan Party’s personnel, computer and other equipment, programs, printed output
and computer readable media, supplies and premises for the collection, sale or
other disposition of Collateral to the extent Agent, in its Permitted
Discretion, deems appropriate. Each Loan Party hereby irrevocably authorizes all
accountants and third parties to disclose and deliver to Agent, at Borrower’s
expense, all financial information, books and records, work papers, management
reports and other information in their possession regarding the Loan Parties.

 

(b) The Agent shall have the right to appoint an observer (the “Observer”) to
the governing body of the Borrower and each Loan Party (each, a “Board of
Directors”), who shall be entitled to attend (or at the option of such Observer,
monitor by telephone) all meetings of such Board of Directors and each committee
and sub-committee of such Board of Directors but shall not be entitled to vote,
and who shall receive all reports, meeting materials (including copies of all
board presentations), notices, written consents, minutes and other materials as
and when provided to the members of the Board of Directors. Borrower shall
reimburse the Observer for the reasonable and documented out-of-pocket travel
expenses incurred by any such Observer in connection with such attendance at or
participation in such meetings. Borrower and each Loan Party shall hold at least
four (4) meetings of its Board of Directors in each Fiscal Year, at least one
(1) meeting of which shall be held in-person. In the event that significant
matters (including matters concerning strategy, financial health and
performance) customarily determined by the Board of Directors who is the same
governing body of the Loan Parties cease to be determined by the Board of
Directors (including by way of delegation to any committee), then the Borrower
shall cause board rights substantially similar to those granted in this Section
4.6(b) to be granted to such Observer by such committees or Loan Parties as the
Agent reasonably determines are appropriate to maintain the scope and intent of
the observation rights granted in this Section 4.6(b).

 



 -16- 

 

 

Loan and Security Agreement

 

4.7  Appraisals. Each Loan Party will permit Agent and each of its
representatives or agents to conduct appraisals and valuations of the Collateral
and Recurring Revenues after reasonable notice and during ordinary business
hours and at intervals as Agent may reasonably designate. Such appraisals and
valuations shall be at Borrower’s expense; provided that Borrower shall only be
required to reimburse Agent for (i) up to two such appraisals and valuations in
any Fiscal Year, (ii) up to four such appraisals and valuations during any
twelve (12) month period if there had been an Increased Inspection Trigger at
any time during such twelve (12) month period and (iii) unlimited additional
appraisals and valuations that are conducted during the existence of an Event of
Default.

 

5. REPRESENTATIONS, WARRANTIES AND COVENANTS.

 

To induce Agent and each Lender to enter into this Agreement, each Loan Party
represents, warrants and covenants as follows (it being understood and agreed
that (a) each such representation and warranty (i) will be made as of the date
hereof and be deemed remade as of each date on which the Term Loan is made
(except to the extent any such representation or warranty expressly relates only
to any earlier and/or specified date, in which case such representation or
warranty will be made as of such earlier and/or specified date), and (ii) shall
not be affected by any knowledge of, or any investigation by, Agent or any
Lender, and (b) each such covenant shall continuously apply with respect to all
times commencing on the date hereof and continuing until the Termination Date):

 

5.1  Existence and Authority. Each Loan Party is duly organized or incorporated,
validly existing and in good standing under the laws of its jurisdiction of
organization or incorporation (which jurisdiction is identified in Section 1(a)
of the Disclosure Schedule) and is qualified to do business in each jurisdiction
in which the operation of its business requires that it be qualified (which each
such jurisdiction is identified in Section 1(a) of the Disclosure Schedule),
except where the failure to be so qualified would not reasonably be expected to
result in a Material Adverse Effect. Each Loan Party will, and will cause each
of its Subsidiaries to, at all times preserve and keep in full force and effect
such Person’s valid existence and good standing in its jurisdiction of
organization and, except as would not reasonably be expected to result in a
Material Adverse Effect, good standing with respect to all other jurisdictions
in which it is qualified to do business and any rights, franchises, permits,
licenses, accreditations, authorizations, or other approvals material to their
businesses. Each Loan Party has all requisite power and authority to own and
operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Loan Documents to which it is a
party and to carry out the transactions contemplated thereby. The execution,
delivery and performance by each Loan Party of this Agreement and all of the
other Loan Documents to which such Loan Party is a party have been duly and
validly authorized, do not violate such Loan Party’s Organic Documents, or any
law or any agreement or instrument or any court order which is binding upon any
Loan Party or its property, do not constitute grounds for acceleration of any
Indebtedness or obligation under any agreement or instrument which is binding
upon any Loan Party or its property, and do not require the consent of any
Person. No Loan Party is required to obtain any government approval, consent, or
authorization from, or to file any declaration or statement with, any
Governmental Authority in connection with or as a condition to the execution,
delivery or performance of any of the Loan Documents. This Agreement and each of
the other Loan Documents have been duly executed and delivered by, and are
enforceable against each of the Loan Parties who have signed them, in accordance
with their respective terms, except as such enforceability may be limited by (a)
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
applicability affecting the enforcement of creditors’ rights and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law). Section 1(f)
of the Disclosure Schedule sets forth the ownership of the Borrower and its
Subsidiaries.

 



 -17- 

 

 

Loan and Security Agreement

 

5.2  Names; Trade Names and Styles. The name of each Loan Party set forth on
Section 1(b) of the Disclosure Schedule is its correct and complete legal name
as of the date hereof, and no Loan Party has used any other name at any time in
the past five years, or at any time will use any other name (except as provided
below), in any tax filing made in any jurisdiction. Listed in Section 1(b) of
the Disclosure Schedule are all prior names used by each Loan Party at any time
in the past five years and all of the present and prior trade names used by any
Loan Party at any time in the past five years. Borrower shall give Agent at
least thirty days’ prior written notice (and will deliver an updated Section
1(b) of the Disclosure Schedule to reflect the same) before it or any other Loan
Party changes its legal name or does business under any other name.

 

5.3  Title to Collateral; Third Party Locations; Permitted Liens. Each Loan
Party has, and at all times will continue to have, good title to or a valid
leasehold interest in all of the Collateral except for such defects in title as
would not, individually or in the aggregate, materially interfere with the
ability of such Loan Party to conduct its business as currently conducted or to
utilize such assets for their intended purposes. The Collateral now is, and at
all times will remain, free and clear of any and all Liens, except for Permitted
Liens. Agent now has, and will at all times continue to have, a first-priority
perfected and enforceable security interest in all of the Collateral, subject
only to the Permitted Liens, and each Loan Party will at all times defend Agent,
the Lenders and the Collateral against all claims of others except to the extent
resulting from the failure of Agent (or its agent, designee or bailee) to
maintain possession of Collateral actually delivered to it and pledged under the
Loan Documents or to file UCC financing statements or amendments thereto
relating to a Loan Party’s change of name or jurisdiction of formation (solely
to the extent that a Loan Party provides Agent written notice thereof in
accordance with the Loan Documents) and continuation statements or to obtain
control of any such Collateral. None of the Collateral which is Equipment is, or
will at any time, be affixed to any real property in such a manner, or with such
intent, as to become a fixture. Except for leases or subleases as to which the
Loan Parties have delivered to Agent a landlord’s waiver in form and substance
satisfactory to Agent, no Loan Party is or will be a lessee or sublessee under
any real property lease or sublease, unless the Agent has established a Rent
Reserve in respect of such location. Each applicable Loan Party will keep at all
times in full force and effect, and will comply at all times with all terms of,
any lease of real property to which such Loan Party is a party, in each case,
except as would not, individually or in the aggregate, materially interfere with
the ability of such Loan Party to conduct its business as currently conducted.

 

5.4  Accounts and Chattel Paper. All Accounts and Chattel Paper of each Loan
Party are genuine and in all respects what they purport to be, arise out of a
completed, bona fide and unconditional and non-contingent sale and delivery of
goods or rendition of services by Borrower in the ordinary course of its
business and in accordance with the terms and conditions of all purchase orders,
contracts or other documents relating thereto, each Account Debtor thereunder
had the capacity to contract at the time any contract or other document giving
rise to such Accounts and Chattel Paper were executed, and the transactions
giving rise to such Accounts and Chattel Paper comply with all applicable laws
and governmental rules and regulations.

 



 -18- 

 

 

Loan and Security Agreement

 

5.5  Electronic Chattel Paper. To the extent that any Loan Party obtains or
maintains any Electronic Chattel Paper with value in excess of $100,000, such
Loan Party shall at all times create, store and assign the record or records
comprising the Electronic Chattel Paper in such a manner that (i) a single
authoritative copy of the record or records exists which is unique, identifiable
and except as would not reasonably be expected to result in a Material Adverse
Effect, unalterable, (ii) the authoritative copy identifies Agent as the
assignee of the record or records, (iii) the authoritative copy is communicated
to and maintained by Agent or its designated custodian, (iv) copies or revisions
that add or change an identified assignee of the authoritative copy can only be
made with the participation of Agent, (v) each copy of the authoritative copy
and any copy of a copy is readily identifiable as a copy that is not the
authoritative copy and (vi) any revision of the authoritative copy is readily
identifiable as an authorized or unauthorized revision.

 

5.6  Capitalization; Investment Property.

 

(a)  No Loan Party, directly or indirectly, owns, or shall at any time own, any
Equity Interests of any other Person except as set forth in Sections 1(f) and
1(g) of the Disclosure Schedule, which such Sections of the Disclosure Schedule
list all Investment Property owned by each Loan Party, except in each case for
Permitted Investments.

 

(b)  None of the Pledged Equity has been issued or otherwise transferred in
violation of the Securities Act, or other applicable laws of any jurisdiction to
which such issuance or transfer may be subject.

 

(c)  The Pledged Equity pledged by each Loan Party hereunder constitutes all of
the issued and outstanding equity interests of each Issuer owned by such Loan
Party.

 

(d)  All of the Pledged Equity has been duly and validly issued and is fully
paid and non-assessable, and the holders thereof are not entitled to any
preemptive, first refusal, or other similar rights. There are no outstanding
options, warrants or similar agreements, documents, or instruments with respect
to any of the Pledged Equity.

 

(e)  Each Loan Party has caused each Issuer to amend or to otherwise modify its
Organic Documents, books, records, and related agreements, documents, and
instruments, as applicable, to reflect the rights and interests of Agent and the
Lenders hereunder, and to the extent required to enable and empower Agent and
the Lenders to exercise and enforce their rights and remedies hereunder in
respect of the Pledged Equity and other Investment Property.

 

(f)  Each Loan Party will take any and all actions reasonably required or
requested by Agent, from time to time, to (i) cause Agent to obtain exclusive
control of any Investment Property with a fair market value in excess of
$100,000 in a manner acceptable to Agent and (ii) obtain from any Issuers and
such other Persons as Agent shall specify, for the benefit of Agent, written
confirmation of Agent’s exclusive control over such Investment Property and take
such other actions as Agent may request to perfect Agent’s security interest in
any Investment Property. For purposes of this Section 5.6, Agent shall have
exclusive control of Investment Property if (A) pursuant to Section 3.2, such
Investment Property consists of certificated securities and the applicable Loan
Party delivers such certificated securities to Agent (with all appropriate
endorsements); (B) such Investment Property consists of uncertificated
securities and either (x) the applicable Loan Party delivers such uncertificated
securities to Agent or (y) the Issuer thereof agrees, pursuant to documentation
in form and substance satisfactory to Agent, that it will comply with
instructions originated by Agent without further consent by the applicable Loan
Party, and (C) such Investment Property consists of security entitlements and
either (x) Agent becomes the entitlement holder thereof or (y) the appropriate
securities intermediary agrees, pursuant to documentation in form and substance
satisfactory to Agent, that it will comply with entitlement orders originated by
Agent without further consent by the applicable Loan Party. Each Loan Party that
is a limited liability company or a partnership hereby represents and warrants
that it has not, and at no time will, elect pursuant to the provisions of
Section 8-103 of the UCC to provide that its equity interests are securities
governed by Article 8 of the UCC.

 



 -19- 

 

 

Loan and Security Agreement

 

(g)  No Loan Party owns, or has any present intention of acquiring, any “margin
security” or any “margin stock” within the meaning of Regulations T, U or X of
the Board of Governors of the Federal Reserve System (herein called “margin
security” and “margin stock”). None of the proceeds of the Loans will be used,
directly or indirectly, for the purpose of purchasing or carrying, or for the
purpose of reducing or retiring any Indebtedness which was originally incurred
to purchase or carry, any margin security or margin stock or for any other
purpose which might constitute the transactions contemplated hereby a “purpose
credit” within the meaning of said Regulations T, U or X, or cause this
Agreement to violate any other regulation of the Board of Governors of the
Federal Reserve System or the Exchange Act, or any rules or regulations
promulgated under such statutes.

 

(h)  No Loan Party shall vote to enable, or take any other action to cause or to
permit, any Issuer to issue any equity interests (other than to the Borrower) of
any nature, or to issue any other securities or interests convertible into or
granting the right to purchase or exchange for any equity interests of any
nature of any Issuer.

 

(i)   No Loan Party shall take, or fail to take, any action that would in any
manner be reasonably expected to impair the value or the enforceability of
Agent’s Lien on any of the Investment Property, or any of Agent’s or any
Lender’s rights or remedies under this Agreement or any other Loan Document with
respect to any of the Investment Property.

 

(j)   In the case of any Loan Party which is an Issuer, such Issuer agrees that
the terms of Section 7.3(g)(iii) of this Agreement shall apply to such Loan
Party with respect to all actions that may be required of it pursuant to such
Section 7.3(g)(iii) regarding the Investment Property issued by it.

 

5.7  Commercial Tort Claims. No Loan Party has any Commercial Tort Claims
pending other than those listed in Section 2 of the Disclosure Schedule, and
each Loan Party shall promptly (but in any case no later than five Business Days
thereafter) notify Agent in writing upon incurring or otherwise obtaining a
Commercial Tort Claim having a value greater than $100,000 after the date hereof
against any third party. Such notice shall constitute such Loan Party’s
authorization to amend such Section 2 to add such Commercial Tort Claim and
shall automatically be deemed to amend such Section 2 to include such Commercial
Tort Claim.

 

5.8  Jurisdiction of Organization; Location of Collateral. Sections 1(c) and
1(d) of the Disclosure Schedule set forth (i) each place of business of each
Loan Party (including its chief executive office), (ii) all locations where any
item of Inventory, Equipment, and other Collateral owned by each Loan Party is
kept, and (iii) whether each such Collateral location and/or place of business
(including each Loan Party’s chief executive office) is owned by a Loan Party or
leased (and if leased, specifies the complete name and notice address of each
lessor). No Collateral is located outside the United States or in the possession
of any lessor, bailee, warehouseman or consignee, except as expressly indicated
in Sections 1(c) and 1(d) of the Disclosure Schedule. Each Loan Party will give
Agent at least thirty days’ prior written notice before changing its
jurisdiction of organization, opening any additional place of business, changing
its chief executive office or the location of its books and records, or moving
any of the Collateral (including computers, books and records (other than
movement and usage of laptops by employees in the ordinary course) to a location
other than one of the locations set forth in Sections 1(c) and 1(d) of the
Disclosure Schedule, and will execute and deliver all financing statements,
landlord waivers, collateral access agreements, mortgages, and all other
agreements, instruments and documents which Agent shall require in connection
therewith prior to making such change, all in form and substance satisfactory to
Agent. Without the prior written consent of Agent, no Loan Party will at any
time (x) change its jurisdiction of organization or (y) allow any Collateral to
be located outside of the continental United States of America.

 



 -20- 

 

 

Loan and Security Agreement

 

5.9  Financial Statements and Reports; Solvency.

 

(a)  All financial statements delivered to Agent or any Lender by or on behalf
of any Loan Party have been, and at all times will be, prepared in conformity
with GAAP and fairly reflect the financial condition of each Loan Party covered
thereby, at the times and for the periods therein stated.

 

(b)  As of the date hereof (after giving effect to the Term Loan to be made on
the date hereof, and the consummation of the transactions contemplated, (i) the
fair saleable value of all of the assets and properties of the Loan Parties,
taken as a whole, exceeds the aggregate liabilities and Indebtedness of the Loan
Parties (including contingent liabilities), (ii) the Loan Parties, taken as a
whole, are solvent and able to pay their debts as they come due, (iii) the Loan
Parties, taken as a whole, have sufficient capital to carry on their business as
now conducted and as proposed to be conducted, (iv) no Loan Party is
contemplating either the liquidation of all or any substantial portion of its
assets or property, or the filing of any petition under any state, federal, or
other bankruptcy or insolvency law, and (v) no Loan Party has knowledge of any
Person contemplating the filing of any such petition against any Loan Party.

 

5.10   Tax Returns and Payments; Pension Contributions. Each Loan Party has
timely filed all tax returns and reports required by applicable law, has timely
paid all applicable Taxes, assessments, deposits and contributions owing by such
Loan Party, except to the extent that a failure to do so would not reasonably be
expected to result in a Material Adverse Effect, individually or in the
aggregate, and will timely pay all such items in the future as they became due
and payable. Each Loan Party may, however, defer payment of any contested taxes;
provided, that such Loan Party (i) in good faith contests its obligation to pay
such Taxes by appropriate proceedings promptly and diligently instituted and
conducted; (ii) notifies Agent in writing of the commencement of, and any
material development in, the proceedings; (iii) posts bonds or takes any other
commercially reasonable steps required to keep the contested taxes from becoming
a Lien upon any of the Collateral and (iv) maintains adequate reserves therefor
in conformity with GAAP. No Loan Party is aware of any claims or adjustments
proposed for any prior tax years that could result in additional taxes becoming
due and payable by any Loan Party. Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other applicable
laws. Each Plan that is intended to be a qualified plan under Section 401(a) of
the Code has received a favorable determination letter or opinion letter from
the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service. To the best knowledge
of each Loan Party, nothing has occurred that would prevent or cause the loss of
such tax-qualified status. There are no pending or, to the best knowledge of any
Loan Party, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to result in liabilities individually or in the aggregate in excess of
$100,000 on any Loan Party. There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan that
has resulted or could reasonably be expected to result in liabilities
individually or in the aggregate on any Loan Party in excess of $100,000. No
ERISA Event has occurred, and no Loan Party is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan, in each case that would reasonably
be expected to result in liabilities individually or in the aggregate in excess
of $100,000. Each Loan Party and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained, in each case except as would not reasonably be
expected to result in liabilities individually or in the aggregate to the Loan
Parties in excess of $100,000. As of the most recent valuation date for any
Pension Plan, the funding target attainment percentage (as defined in Section
430(d)(2) of the Code) is 60% or higher and no Loan Party knows of any facts or
circumstances that would reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of the most recent
valuation date; (iv) no Loan Party nor any ERISA Affiliate has incurred any
liability to the PBGC other than for the payment of premiums, and there are no
premium payments which have become due that are unpaid, except as would not
reasonably be expected to result in liabilities individually or in the aggregate
to the Loan Parties in excess of $100,000. No Loan Party nor any ERISA Affiliate
has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA except as could not reasonably be expected to result in
liabilities individually or in the aggregate to the Loan Parties in excess of
$100,000. No Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that would
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan except as would not reasonably be
expected to result in liabilities individually or in the aggregate to the Loan
Parties in excess of $100,000.

 



 -21- 

 

 

Loan and Security Agreement

 

5.11   Compliance with Laws; Intellectual Property; Licenses; Pensions.

 

(a)  Each Loan Party has complied, and will continue at all times to comply, in
all material respects with all provisions of all applicable laws and
regulations, including those relating to the ownership, use or operations of
real or personal property, the conduct and licensing of each Loan Party’s
business, the payment and withholding of Taxes, ERISA and other employee
matters, and safety and environmental matters, in each case, except as would not
reasonably be expected to result in a Material Adverse Effect.

 

(b)  No Loan Party has received written notice of default or violation, nor is
any Loan Party in default or violation, with respect to any judgment, order,
writ, injunction, decree, demand or assessment issued by any court or any
federal, state, local, municipal or other Governmental Authority relating to any
aspect of any Loan Party’s business, affairs, properties or assets. No Loan
Party has received written notice of or been charged with, or is, to the
knowledge of any Loan Party, under investigation with respect to, any violation
in any material respect of any provision of any applicable law. No Loan Party or
any real property owned, leased or used in the operation of the business is
subject to any federal, state or local investigation to determine whether any
remedial action is needed to address any hazardous materials or an environmental
release (as that term is defined under environmental and health and safety laws)
at, on, or under any real property currently leased, owned or used by a Loan
party nor is a Loan Party liable for any environmental release identified or
under investigation at, on or under any real property previously owned, leased
or used by a Loan Party. No Loan Party has any knowledge of or has received any
notice claiming any contingent liability with respect to any environmental
release, environmental pollution or hazardous material on any real property now
or previously owned, leased or operated by it.

 

(c)  No Loan Party owns any registered Intellectual Property, except as set
forth in Section 4 of the Disclosure Schedule. Except as set forth in Section 4
of the Disclosure Schedule, none of the Intellectual Property owned by any Loan
Party is the subject of any licensing or franchise agreement pursuant to which
such Loan Party is the licensor or franchisor. Each Loan Party shall promptly
(but in any event within forty-five (45) days thereafter) notify Agent in
writing of any additional Intellectual Property rights acquired or arising after
the Closing Date and shall submit to Agent a supplement to Section 4 of the
Disclosure Schedule to reflect such additional rights to the extent that such
additional rights are material (provided that such Loan Party’s failure to do so
shall not impair Agent’s security interest therein). Each Loan Party shall
execute a separate security agreement granting Agent a security interest in such
Intellectual Property (whether owned on the Closing Date or thereafter), in form
and substance acceptable to Agent and suitable for registering such security
interest in such Intellectual Property with the United States Patent and
Trademark Office and/or United States Copyright Office, as applicable (provided
that such Loan Party’s failure to do so shall not impair Agent’s security
interest therein). Each Loan Party owns or has, and will at all times continue
to own or have, the valid right to use all material patents, trademarks,
copyrights, software, computer programs, equipment designs, network designs,
equipment configurations, technology and other Intellectual Property used,
marketed and sold in such Loan Party’s business, and each Loan Party is in
compliance, and will continue at all times to comply, in all material respects
with all licenses, user agreements and other such agreements regarding the use
of Intellectual Property, except as would not reasonably be expected to result
in a Material Adverse Effect. No Loan Party has any knowledge that, or has
received any notice claiming that, any of such Intellectual Property infringes
upon or violates the rights of any other Person.

 



 -22- 

 

 

Loan and Security Agreement

 

(d)  Each Loan Party has and will continue at all times to have, all federal,
state, local and other licenses and permits required to be maintained in
connection with such Loan Party’s business operations and its ownership, use and
operation of any real property, and all such licenses and permits necessary for
the operation of the business are valid and will remain and in full force and
effect. Each Loan Party has, and will continue at all times to have, complied
with the requirements of such licenses and permits in all material respects, and
has received no written notice of any pending or threatened proceedings for the
suspension, termination, revocation or limitation thereof, except as would not
reasonably be expected to result in a Material Adverse Effect. No Loan Party is
aware of any facts or conditions that could reasonably be expected to cause or
permit any of such licenses or permits to be voided, revoked or withdrawn.

 

(e)  In addition to and without limiting the generality of clause (a) above, (i)
comply in all material respects with applicable provisions of ERISA and the IRC
with respect to all Plans, (ii) without the prior written consent of Agent and
the Required Lenders, not take any action or fail to take action the result of
which could result in a Loan Party or ERISA Affiliate incurring a material
liability to the PBGC or to a Multiemployer Plan (other than to pay
contributions or premiums payable in the ordinary course), (iii) allow any facts
or circumstances to exist with respect to one or more Plans that, in the
aggregate, reasonably could be expected to result in a Material Adverse Effect,
(iv) not participate in any prohibited transaction that could result in other
than a de minimis civil penalty excise tax, fiduciary liability or correction
obligation under ERISA or the IRC, (v) operate each Plan in such a manner that
will not incur any material tax liability under the IRC (including Section 4980B
of the IRC), and (vi) furnish to Agent upon Agent’s written request such
additional information about any Plan for which any Loan Party or ERISA
Affiliate could reasonably expect to incur any material liability. With respect
to each Pension Plan (other than a Multiemployer Plan) except as would not
reasonably be expected to result in liability to the Loan Parties, the Loan
Parties and the ERISA Affiliates shall (y) satisfy in full and in a timely
manner, without incurring any late payment or underpayment charge or penalty and
without giving rise to any Lien, all of the contribution and funding
requirements of the IRC and of ERISA, and (z) pay, or cause to be paid, to the
PBGC in a timely manner, without incurring any late payment or underpayment
charge or penalty, all premiums required pursuant to ERISA.

 

5.12   Litigation. Section 1(e) of the Disclosure Schedule discloses all claims,
proceedings, litigation or investigations pending or (to the best of each Loan
Party’s knowledge) threatened against any Loan Party as of the Closing Date with
liability (net of insurance) reasonably expected to exceed $100,000. There is no
claim, suit, litigation, proceeding or investigation pending or (to the best of
each Loan Party’s knowledge) threatened by or against or affecting any Loan
Party in any court or before any Governmental Authority (or any basis therefor
known to any Loan Party) which may result, either separately or in the
aggregate, in any Material Adverse Effect, or in any material impairment in the
ability of any Loan Party to carry on its business in substantially the same
manner as it is now being conducted.

 



 -23- 

 

 

Loan and Security Agreement

 

5.13   Use of Proceeds. All proceeds of the Term Loan shall be used by Borrower
solely (i) with respect to the Initial Term Loan made on the Closing Date, to
repay in full the Existing Indebtedness, (ii) to pay the fees, costs, and
expenses incurred in connection with this Agreement, the other Loan Documents,
and the transactions contemplated hereby and thereby, (iii) for Borrower’s
working capital purposes and (iv) Permitted Acquisitions. All proceeds of the
Term Loan will be used solely for lawful business purposes.

 

5.14   Insurance.

 

(a)  Each Loan Party will at all times carry property, liability and other
insurance, with insurers reasonably acceptable to Agent, in such form and
amounts, and with such deductibles and other provisions, as are usually obtained
by companies engaged in the same or similar business as such Loan Party and
which are reasonably satisfactory to Agent, and Borrower will provide Agent with
evidence satisfactory to Agent that such insurance is, at all times, in full
force and effect. A true and complete listing of such insurance as of the
Closing Date, including issuers, coverages and deductibles, is set forth in
Section 5 of the Disclosure Schedule. Each property insurance policy shall name
Agent as loss payee and shall contain a lender’s loss payable endorsement in
form acceptable to Agent, each liability insurance policy shall name Agent as an
additional insured, and each business interruption insurance policy shall be
collaterally assigned to Agent, all in form and substance reasonably
satisfactory to Agent. The Loan Parties shall use commercially reasonable
efforts to ensure that all policies of insurance provide that they may not be
cancelled or changed without at least thirty days’ prior written notice to
Agent, and such policies of insurance shall otherwise be in form and substance
reasonably satisfactory to Agent. Borrower shall advise Agent promptly of any
policy cancellation, non-renewal, reduction, or material amendment with respect
to any insurance policies maintained by any Loan Party or any receipt by any
Loan Party of any notice from any insurance carrier regarding any intended or
threatened cancellation, non-renewal, reduction or material amendment of any of
such policies, and Borrower shall promptly deliver to Agent copies of all
notices and related documentation received by any Loan Party in connection with
the same.

 

(b)  Borrower shall deliver to Agent no later than fifteen (15) days prior to
the expiration of any then current insurance policies, insurance certificates
evidencing renewal of all such insurance policies required by this Section 5.14.
Borrower shall deliver to Agent, upon Agent’s request, certificates evidencing
such insurance coverage in such form as Agent shall reasonably specify. If any
Loan Party fails to provide Agent with a certificate of insurance or other
evidence of the continuing insurance coverage required by this Agreement within
the time period set forth in the first sentence of this Section 5.14(b), Agent
may purchase insurance required by this Agreement at Borrower’s expense. This
insurance may, but need not, protect any Loan Party’s interests.

 



 -24- 

 

 

Loan and Security Agreement

 

5.15   Financial, Collateral and Other Reporting; Notices. Each Loan Party has
kept and will at all times keep adequate records and books of account with
respect to its business activities and the Collateral in which proper entries
are made in accordance with GAAP reflecting all its financial transactions. Each
Loan Party will cause to be prepared and furnished to Agent (with a copy for
each Lender), the following items (the items to be provided under this Section
5.15 shall be delivered to Agent in writing or in another form of Approved
Electronic Communication).

 

(a)  Annual Financial Statements. Not later than ninety days after the close of
each Fiscal Year, audited, consolidated financial statements of Borrower and its
Subsidiaries as of the end of such Fiscal Year, including balance sheet, income
statement, and statement of cash flow for such Fiscal Year audited (without
qualification) by a firm of independent certified public accountants of
recognized standing selected by Borrower but acceptable to Agent, together with
a copy of any management letter issued in connection therewith. Concurrently
with the delivery of such financial statements, Borrower shall deliver to Agent
a Compliance Certificate, (i) indicating whether Borrower is in compliance with
each of the covenants specified in Section 5.24, and setting forth a detailed
calculation of such covenants, and (ii) indicating whether any Default or Event
of Default is then in existence.;

 

(b)  Interim Financial Statements. As soon as available and in any event:

 

(i)   not later than forty-five (45) days after the end of each fiscal quarter
hereafter, including the last fiscal quarter of each Fiscal Year, unaudited
interim consolidated financial statements of Borrower and its Subsidiaries as of
the end of such fiscal quarter and of the portion of such Fiscal Year then
elapsed, including balance sheet, income statement, statement of cash flow, and
results of their respective operations during such fiscal quarter and the
then-elapsed portion of the Fiscal Year, together with comparative figures for
the same periods in the immediately preceding Fiscal Year and the corresponding
figures from the budget for the Fiscal Year covered by such financial
statements, in each case on a consolidated and consolidating basis, certified by
an Authorized Officer of Borrower as prepared in accordance with GAAP and fairly
presenting the consolidated financial position and results of operations
(including management discussion and analysis of such results) of Borrower and
each of its Subsidiaries for such fiscal quarter and period subject only to
changes from ordinary course year-end audit adjustments and except that such
statements need not contain footnotes. Concurrently with the delivery of such
financial statements, Borrower shall deliver to Agent a Compliance Certificate,
indicating whether (A) Borrower is in compliance with each of the covenants
specified in Section 5.24, and setting forth a detailed calculation of such
covenants, and (B) any Default or Event of Default is then in existence; and

 

(ii)  not later than forty-five (45) days after the end of each month hereafter,
including the last fiscal month of each Fiscal Year, unaudited interim
consolidated financial statements of Borrower and its Subsidiaries as of the end
of such fiscal month and of the portion of such Fiscal Year then elapsed,
including balance sheet, income statement, statement of cash flow, and results
of their respective operations during such fiscal month and the then-elapsed
portion of the Fiscal Year, together with comparative figures for the same
periods in the immediately preceding Fiscal Year, in each case on a consolidated
and consolidating basis, certified by an Authorized Officer of Borrower as
prepared in accordance with GAAP. Concurrently with the delivery of such
financial statements, Borrower shall deliver to Agent a Compliance Certificate,
indicating whether (A) Borrower is in compliance with each of the covenants
specified in Section 5.24, and setting forth a detailed calculation of such
covenants, and (B) any Default or Event of Default is then in existence;

 

(c)  Other Reporting. The following items:

 

(i)   as soon as available and in any event not later than the first Business
Day of each calendar month, a Borrowing Base Certificate;

 

(ii)  promptly as shall be required to maintain the related representations and
warranties as true and correct, and as necessary to correct or update any
sections thereof, an updated Disclosure Schedule, true and correct in all
material respects as of the date of delivery, accompanied by a certificate
executed by an Authorized Officer of Borrower and substantially in the form of
Exhibit D hereto (it being understood and agreed that no such update shall serve
to cure any existing Event of Default, including any Event of Default resulting
from any failure to provide any such disclosure to Agent on an earlier date or
any breach of any earlier made representation and/or warranty); any such updated
Disclosure Schedule delivered by Loan Parties to Agent in accordance with this
Section 5.15(c)(ii) shall automatically and immediately be deemed to amend and
restate the prior version of such Disclosure Schedule previously delivered to
the Agent and attached to and made part of this Agreement;

 



 -25- 

 

 

Loan and Security Agreement

 

(iii)  as soon as available and in any event not later than forty-five (45) days
after the end of each calendar month, a Gross Margin Report, in form reasonably
satisfactory to the Agent and including a statement signed by an Authorized
Officer of the Borrower indicating whether an Increased Inspection Trigger has
occurred, together with the underlying calculations of variations in Recurring
Revenues and Net Recurring Revenue in the Gross Margin Report consistent with
the definition of Increased Variation;

 

(iv)  not later than the first Business Day after the end of each calendar
month, a Compliance Certificate signed by an Authorized Officer of the Borrower,
confirming compliance with the Minimum Liquidity financial covenant set forth in
Section 5.24(b) along with the underlying calculations to arrive at Minimum
Liquidity; and

 

(v)  as soon as available and in any event not later than the first Business Day
of each calendar month (and together with the delivery of the Borrowing Base
Certificate), a “flash” report evidencing net processing and residual revenues
for the immediately preceding month, in form reasonably satisfactory to the
Agent.

 

(d)  Projections, Etc. As soon as available and in any event not later than
thirty (30) days prior to the end of each Fiscal Year, monthly business
projections for the following Fiscal Year for the Loan Parties on a consolidated
basis, which projections shall include for each such period Borrowing Base
projections, profit and loss projections, balance sheet projections, income
statement projections and cash flow projections;

 

(e)  Shareholder Reports, Etc. To the extent the following are not publicly
available on Borrower’s website or on the website of the Securities and Exchange
Commission, promptly after the sending or filing thereof, as the case may be,
copies of any proxy statements, financial statements or reports which each Loan
Party has made available to its shareholders and copies of any regular, periodic
and special reports or registration statements which any Loan Party files with
the Securities and Exchange Commission or any Governmental Authority which may
be substituted therefor, or any national securities exchange;

 

(f)  ERISA Reports. Copies of any annual report to be filed pursuant to the
requirements of ERISA in connection with each plan subject thereto promptly upon
request by Agent and in addition, each Loan Party shall promptly notify Agent
upon having knowledge of any ERISA Event; and

 

(g)  Tax Returns. Each federal and state income tax return filed by any Loan
Party promptly (but in no event later than ten days following the filing of such
return), together with such supporting documentation as is supplied to the
applicable tax authority with such return and proof of payment of any amounts
owing with respect to such return.

 

(h)  Notification of Certain Changes. Borrower will promptly (and in no case
later than the earlier of (i) three Business Days after the occurrence of any of
the following and (ii) such other date that such information is required to be
delivered pursuant to this Agreement or any other Loan Document) notify Agent in
writing of: (i) the occurrence of any Default or Event of Default, (ii) the
occurrence of any event that has had, or may reasonably be expected to have, a
Material Adverse Effect, (iii) any change in any Loan Party’s Senior Officers or
directors, (iv) any material investigation, action, suit, proceeding or claim
(or any material development with respect to any existing investigation, action,
suit, proceeding or claim) relating to any Loan Party, any officer or director
of a Loan Party, the Collateral which would be reasonably likely to result in a
Material Adverse Effect, (v) any material loss or damage to the Collateral, (vi)
any event or the existence of any circumstance that has resulted in, or could
reasonably be expected to result in, a Material Adverse Effect, any Default, or
any Event of Default, or which would make any representation or warranty
previously made by any Loan Party to Agent untrue in any material respect or
constitute a material breach if such representation or warranty was then being
made, (vii) any actual or alleged breaches of any Material Contract or
termination or threat to terminate any Material Contract or any material
amendment to or modification of a Material Contract, or the execution of any new
Material Contract by any Loan Party and (viii) any change in any Loan Party’s
certified accountant In the event of each such notice under this Section
5.15(h), Borrower shall give notice to Agent of the action or actions that each
Loan Party has taken, is taking, or proposes to take with respect to the event
or events giving rise to such notice obligation.

 



 -26- 

 

 

Loan and Security Agreement

 

(i)   Other Information. Promptly upon request, such other data and information
(financial and otherwise) as Agent, from time to time, may reasonably request,
bearing upon or related to the Collateral or each Loan Party’s business or
financial condition or results of operations.

 

5.16   Litigation Cooperation. Should any third-party suit, regulatory action,
or any other judicial, administrative, or similar proceeding be instituted by or
against Agent or any Lender with respect to any Collateral or in any manner
relating to any Loan Party, this Agreement, any other Loan Document or the
transactions contemplated hereby, each Loan Party shall, without expense to
Lender, make available, at reasonable times and locations, each Loan Party, such
Loan Party’s officers, employees and agents, and any Loan Party’s books and
records, without charge, to the extent that Agent or such Lender may deem them
reasonably necessary in order to prosecute or defend any such suit or
proceeding.

 

5.17   Reserved.

 

5.18   Material Contracts. Except as expressly disclosed in Section 1(h) of the
Disclosure Schedule, no Loan Party is (a) a party to any contract which has had
or would reasonably be expected to have a Material Adverse Effect or (b) in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in (x) any contract to which it is a party or
by which any of its assets or properties is bound, which default, individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect or (y) any Material Contract. Except for the contracts and other
agreements listed in Section 1(h) of the Disclosure Schedule, no Loan Party is
party, as of the Closing Date, to any (i) employment agreements covering the
management of any Loan Party, (ii) collective bargaining agreements or other
labor agreements covering any employees of any Loan Party, (iii) agreements for
managerial, consulting or similar services to which any Loan Party is a party or
by which it is bound, (iv) agreements regarding any Loan Party, its assets or
operations or any investment therein to which any of its equity holders is a
party, (v) material patent licenses, trademark licenses, copyright licenses or
other lease or license agreements to which any Loan Party is a party, either as
lessor or lessee, or as licensor or licensee (other than off-the shelf software
licenses which Borrower represents are not material to the conduct of its or its
subsidiaries businesses), (vi) distribution, marketing or supply agreements to
which any Loan Party is a party, (vii) customer agreements to which any Loan
Party is a party (in each case with respect to any contract of the type
described in the preceding clauses (i), (iii), (iv), (v), (vi) and (vii)
requiring payments of more than $100,000 in the aggregate in any Fiscal Year),
(viii) partnership agreements to which any Loan Party is a partner, limited
liability company agreements to which any Loan Party is a member or manager, or
joint venture agreements to which any Loan Party is a party, (ix) real estate
leases, or (x) any other contract to which any Loan Party is a party, in each
case with respect to this clause (x) the breach, nonperformance or cancellation
of which, would reasonably be expected to have a Material Adverse Effect; (each
such contract and agreement, described in the preceding clauses (i) to (x), a
“Material Contract”).

 



 -27- 

 

 

Loan and Security Agreement

 

5.19   No Default. No Default or Event of Default has occurred and is
continuing.

 

5.20   No Material Adverse Change. Since July 31, 2016 there has been no
material adverse change in the financial condition, business, prospects,
operations, or properties of any Loan Party.

 

5.21   Full Disclosure. No written report, notice, certificate, information or
other statement delivered or made (including, in electronic form) by or on
behalf of any Loan Party, or any of their respective Affiliates to Agent or any
Lender in connection with this Agreement or any other Loan Document contains or
will at any time contain any untrue statement of a material fact, or omits or
will at any time omit to state any material fact necessary to make any
statements contained herein or therein not misleading as and when delivered.
Except for matters of a general economic or political nature which do not affect
any Loan Party uniquely, there is no fact presently known to any Loan Party
which has not been disclosed to Agent, which has had or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

5.22   Sensitive Payments. No Loan Party (a) has made or will at any time make
any contributions, payments or gifts to or for the private use of any
governmental official, employee or agent where either the payment or the purpose
of such contribution, payment or gift is illegal under the applicable laws of
the United States or the jurisdiction in which made or any other applicable
jurisdiction, (b) has established or maintained or will at any time establish or
maintain any unrecorded fund or asset for any purpose or made any false or
artificial entries on its books, (c) has made or will at any time make any
payments to any Person with the intention that any part of such payment was to
be used for any purpose other than that described in the documents supporting
the payment, or (d) has engaged in or will at any time engage in any “trading
with the enemy” or other transactions violating any rules or regulations of the
Office of Foreign Assets Control or any similar applicable laws, rules or
regulations.

 

5.23   Negative Covenants. No Loan Party shall, and no Loan Party shall permit
any of its Subsidiaries to:

 

(a)  merge or consolidate with another Person, form any new Subsidiary or
acquire any interest in any Person except: (i) any wholly-owned Subsidiary of
any Loan Party (other than Borrower) may merge with and into or consolidate with
any other wholly-owned Subsidiary of any Loan Party (provided that, in
connection with any such merger or consolidation involving a Loan Party, (x) a
Loan Party shall be the surviving entity of such merger or consolidation or (y)
such transactions shall constitute a permitted Investment, and, for the
avoidance of doubt, if Borrower is a party to any such merger or consolidation,
Borrower shall be the surviving entity of such merger or consolidation), (ii)
any Subsidiary of any Loan Party (other than Borrower) may merge with and into
or consolidate with any Loan Party, with such Loan Party being the surviving
entity of such merger or consolidation (and, for the avoidance of doubt, if
Borrower is a party to any such merger or consolidation, Borrower shall be the
surviving entity of such merger or consolidation) and (iii) in connection with a
Permitted Acquisition;

 

(b)  acquire any assets except in the ordinary course of business, Permitted
Acquisitions, or as otherwise expressly permitted by this Agreement;

 



 -28- 

 

 

Loan and Security Agreement

 

(c)  enter into any transaction outside the ordinary course of business (other
than Permitted Acquisitions and Permitted Investments) with aggregate
consideration payable in connection therewith in excess of $100,000 in any
calendar year, that is not expressly permitted by this Agreement;

 

(d)  sell, transfer, return, or dispose of any Collateral or other assets with
an aggregate value in excess of $100,000 in any calendar year and Permitted
Investments;

 

(e)  make any loans or distributions to, or investments in, any Affiliate or
other Person in the form of money or other assets other than Permitted
Investments and Permitted Acquisitions; provided that Borrower may make loans
and investments in its wholly-owned domestic Subsidiaries that are Loan Parties
and other loans and investments in its Subsidiaries that are not Loan Parties in
an aggregate amount not to exceed $50,000 at any time outstanding;

 

(f)  incur any Indebtedness other than the Obligations and Permitted
Indebtedness;

 

(g)  create, incur, assume or suffer to exist any Lien or other encumbrance of
any nature whatsoever, other than in favor of Agent to secure the Obligations,
on any of the Collateral whether now or hereafter owned, other than Permitted
Liens;

 

(h)  guaranty or otherwise become liable with respect to the obligations of any
Person other than (i) the Obligations and (ii) guarantees in respect of
Permitted Indebtedness;

 

(i)   make, pay or declare any Restricted Payment (except for dividends and
distributions to another Loan Party);

 

(j)   redeem, retire, purchase or otherwise acquire, directly or indirectly, any
of Loan Party’s capital stock or other equity interests;

 

(k)  make any change in any Loan Party’s capital structure;

 

(l)   dissolve or elect to dissolve (except, with respect to a Subsidiary, as
provided in clause (a) above);

 

(m)  engage, directly or indirectly, in a business other than the business which
is being conducted on the date hereof or any business reasonably related,
incidental or ancillary thereto, wind up its business operations or cease
substantially all, or any material portion, of its normal business operations,
or suffer any material disruption, interruption or discontinuance of a material
portion of its normal business operations;

 

(n)  make, or cause or suffer to permit any Loan Party or any of its
Subsidiaries to make, any payment or prepayment of principal of, premium, if
any, or interest on, or redemption, purchase, retirement, defeasance (including
in-substance or legal defeasance), sinking fund or similar payment with respect
to, any Subordinated Indebtedness (except to the extent permitted pursuant to
the terms of the definitive documentation evidencing such subordination, which
documentation shall be reasonably acceptable to the Agent in all respects);
provided that no payment shall be permitted in respect of any Subordinated
Indebtedness described in clause (b) of the definition thereof without the prior
written consent of the Agent whether or not any express subordination
arrangement exists in respect thereof;

 

(o)  enter into any transaction with an Affiliate (other than a Loan Party)
other than on arms-length terms disclosed to Agent in writing;

 



 -29- 

 

 

Loan and Security Agreement

 

(p)  change its jurisdiction of organization or enter into any transaction which
has the effect of changing its jurisdiction of organization except as provided
for in Section 5.8;

 

(q)  agree, consent, permit or otherwise undertake to amend or otherwise modify
any of the terms or provisions of any Loan Party’s Organic Documents, except for
such amendments or other modifications required by applicable law or that are
not adverse to Agent or Lenders, and then, only to the extent such amendments or
other modifications are fully disclosed in writing to Agent no less than five
Business Days prior to being effectuated;

 

(r)   enter into or assume any agreement prohibiting the creation or assumption
of any Lien on the Collateral to secure the Obligations upon its properties or
assets, whether now owned or hereafter acquired;

 

(s)  create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction (other than any Loan Documents) of any kind on the
ability of any such Person to pay or make any dividends or distributions to
Borrower, to pay any of the Obligations, to make loans or advances or
to transfer any of its property or assets to Borrower, except customary terms
and conditions in respect of any Permitted Indebtedness or Permitted Liens; or

 

(t)   in the event that any Default or Event of Default has occurred and is
continuing, make any payment on account of any Indebtedness (including Permitted
Indebtedness) or obligation (other than the Obligations).

 

5.24 Financial Covenants. Each Loan Party shall maintain the following financial
covenants:

 

(a)  The ratio of (i) EBITDA for the fiscal month period ended under the column
heading “Date” in Section 5.24(c) (the “Applicable Fiscal Month Period”) minus
unfinanced Capital Expenditures (but not less than zero) for such Applicable
Fiscal Month Period, to (ii) Fixed Charges for such Applicable Fiscal Month
Period shall not be less than 1.10:1.00.

 

(b)  As of the last day of each fiscal month, Minimum Liquidity shall not be
less than $2,000,000.

 



 -30- 

 

 

Loan and Security Agreement

 

(c)  As of the last day of each fiscal period set forth below, EBITDA shall be
at least the amount set forth opposite such date:

 



   Date  Amount  1.     Fiscal Month ended October 31, 2016  $230,795  2.    
Two consecutive Fiscal Months ended November 30, 2016  $461,590  3.     Three
consecutive Fiscal Months ended December 31, 2016  $692,385  4.     Four
consecutive Fiscal Months ended January 31, 2017  $924,002  5.     Five
consecutive Fiscal Months ended February 28, 2017  $1,155,618  6.     Six
consecutive Fiscal Months ended March 31, 2017  $1,387,235  7.     Seven
consecutive Fiscal Months ended April 30, 2017  $1,619,110  8.     Eight
consecutive Fiscal Months ended May 31, 2017  $1,850,985  9.     Nine
consecutive Fiscal Months ended June 30, 2017  $2,082,860  10.   Ten consecutive
Fiscal Months ended July 31, 2017  $2,316,250  11.   Eleven consecutive Fiscal
Months ended August 31, 2017  $2,549,641  12.   Twelve consecutive Fiscal Months
ended September 30, 2017  $2,783,032  13.   Twelve consecutive Fiscal Months
ended October 31, 2017  $2,785,239  14.   Twelve consecutive Fiscal Months ended
November 30, 2017  $2,787,446  15.   Twelve consecutive Fiscal Months ended
December 31, 2017  $2,789,654  16.   Twelve consecutive Fiscal Months ended
January 31, 2018  $2,786,929  17.   Twelve consecutive Fiscal Months ended
February 28, 2018  $2,784,204  18.   Twelve consecutive Fiscal Months ended
March 31, 2018  $2,781,479  19.   Twelve consecutive Fiscal Months ended April
30, 2018  $2,783,331  20.   Twelve consecutive Fiscal Months ended May 31, 2018 
$2,785,183  21.   Twelve consecutive Fiscal Months ended June 30, 2018 
$2,787,035  22.   Twelve consecutive Fiscal Months ended July 31, 2018 
$2,793,689  23.   Twelve consecutive Fiscal Months ended August 31, 2018 
$2,800,343  24.   Twelve consecutive Fiscal Months ended September 30, 2018 
$2,806,997  25.   Twelve consecutive Fiscal Months ended October 31, 2018 
$2,821,852  26.   Twelve consecutive Fiscal Months ended November 30, 2018 
$2,836,707  27.   Twelve consecutive Fiscal Months ended December 31, 2018 
$2,851,562  28.   Twelve consecutive Fiscal Months ended January 31, 2019 
$2,879,853  29.   Twelve consecutive Fiscal Months ended February 28, 2019 
$2,908,143  30.   Twelve consecutive Fiscal Months ended March 31, 2019 
$2,936,434  31.   Twelve consecutive Fiscal Months ended April 30, 2019 
$2,970,748  32.   Twelve consecutive Fiscal Months ended May 31, 2019 
$3,005,062  33.   Twelve consecutive Fiscal Months ended June 30, 2019 
$3,039,375  34.   Twelve consecutive Fiscal Months ended July 31, 2019 
$3,079,791  35.   Twelve consecutive Fiscal Months ended August 31, 2019 
$3,120,207  36.   Twelve consecutive Fiscal Months ended September 30, 2019 
$3,160,622  37.   Twelve consecutive Fiscal Months ended October 31, 2019 
$3,207,237 

 



 -31- 

 

 

Loan and Security Agreement

 

5.25   Employee and Labor Matters. There is (i) no unfair labor practice
complaint pending or, to the knowledge of any Borrower, threatened against any
Loan Party or its Subsidiaries before any Governmental Authority and no
grievance or arbitration proceeding pending or threatened against any Loan Party
or its Subsidiaries which arises out of or under any collective bargaining
agreement and that would reasonably be expected to result in a material
liability, (ii) no strike, labor dispute, slowdown, stoppage or similar action
or grievance pending or threatened in writing against any Loan Party or its
Subsidiaries that would reasonably be expected to result in a material
liability, or (iii) to the knowledge of any Borrower, after due inquiry, no
union representation question existing with respect to the employees of any Loan
Party or its Subsidiaries and no union organizing activity taking place with
respect to any of the employees of any Loan Party or its Subsidiaries. None of
any Loan Party or its Subsidiaries has incurred any liability or obligation
under the Worker Adjustment and Retraining Notification Act or similar state
law, which remains unpaid or unsatisfied. The hours worked and payments made to
employees of each Loan Party and its Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable legal requirements. All
material payments due from any Loan Party or its Subsidiaries on account of
wages and employee health and welfare insurance and other benefits have been
paid or accrued as a liability on the books of Borrower, except where the
failure to do so would not, individually or in the aggregate, reasonably be
expected to result in a material liability.

 

6. LIMITATION OF LIABILITY AND INDEMNITY.

 

6.1  Limitation of Liability. In no circumstance will any Agent, any Lender and
any and all Participants, any Loan Party, their respective successors and
assigns, Affiliates, directors, officers, employees, attorneys and agents and
any other Person affiliated with or representing any such Agent, Lender,
Participant or Loan Party be liable for lost profits or other special, punitive,
or consequential damages. Notwithstanding any provision in this Agreement to the
contrary, this Section 6.1 shall remain operative even after the Termination
Date and shall survive the payment in full of all of the Obligations.

 

6.2  Indemnity. Each Loan Party hereby agrees to indemnify the Agent, each
Lender and any and all Participants, their successors and assigns, their
Affiliates, their respective directors, officers, employees, attorneys and
agents and any other Person affiliated with or representing Agent or such Lender
(the “Released Parties” and each, a “Released Party”) and hold it harmless from
and against any and all claims, debts, liabilities, losses, demands,
obligations, actions, causes of action, fines, penalties, costs and expenses
(including reasonable and documented attorneys’ fees), of every nature,
character and description which such Released Party may sustain or incur based
upon or arising out of any of the transactions contemplated by this Agreement or
any other Loan Documents or any of the Obligations, or any other matter,
including any breach of any covenant or representation or warranty relating to
any environmental and health and safety laws or an environmental release, cause
or thing whatsoever occurred, done, omitted or suffered to be done by Agent or
any Lender relating to any Loan Party or the Obligations (except any such
amounts sustained or incurred solely as the result of the gross negligence or
willful misconduct of such Released Party, as finally determined by a court of
competent jurisdiction). Notwithstanding any provision in this Agreement to the
contrary, this Section 6.2 shall remain operative even after the Termination
Date and shall survive the payment in full of all of the Obligations.

 

7. EVENTS OF DEFAULT AND REMEDIES.

 

7.1  Events of Default. The occurrence of any of the following events shall
constitute an “Event of Default”:

 

(a)  if any warranty, representation, statement, report or certificate made or
delivered to Agent or any Lender by or on behalf of any Loan Party is untrue or
misleading in any material respect on the date when made or deemed to have been
made;

 



 -32- 

 

 

Loan and Security Agreement

 

(b)  if any Loan Party fails to pay, (i) when due, any principal or within one
(1) Business Day when due, interest payment required under this Agreement or any
other Loan Document, or (ii) within three (3) Business Days when due, any other
monetary Obligation;

 

(c)  (1) if any Loan Party defaults in the due observance or performance of any
covenant, condition or agreement contained in Section 3.2, 4.1, 4.7, 4.8, 5.2
(limited to the last sentence of Section 5.2), 5.3, 5.13, 5.14, 5.15, 5.17, 5.23
or 5.24; or

 

(2) if any Loan Party defaults in the due observance or performance of any
covenant, condition or agreement contained in any provision of this Agreement or
any other Loan Document and not addressed in clauses Sections 7.1(a), (b) or
(c)(1), and the continuance of such default unremedied for a period of thirty
(30) days; provided that such thirty (30) day grace period shall not be
available for any default that is not reasonably capable of being cured within
such period or for any intentional default;

 

(d)  if one or more judgments aggregating in excess of $250,000 is obtained
against any Loan Party (to the extent not covered by independent third-party
insurance as to which the insurer has been notified of such judgment or order
and has not denied coverage thereof), unless (i) a stay of enforcement of such
judgment or order is in effect, by reason of a pending appeal or otherwise or
(ii) such judgment is vacated, discharged or satisfied in full, in each case
within sixty (60) days;

 

(e)  any default with respect to any Indebtedness (other than the Obligations)
of any Loan Party in excess of $250,000, if (i) such default shall consist of
the failure to pay such Indebtedness when due, whether by acceleration or
otherwise, or (ii) the effect of such default is to permit the holder, with or
without notice or lapse of time or both, to accelerate the maturity of any such
Indebtedness or to cause such Indebtedness to become due prior to the stated
maturity thereof;

 

(f)  the dissolution, termination of existence, insolvency or suspension or
cessation of business of any Loan Party (or of any general partner of any Loan
Party if it is a partnership), except to the extent expressly permitted pursuant
to the terms of this Agreement;

 

(g)  if any Loan Party shall apply for or consent to the appointment of a
receiver, trustee, custodian, or liquidator of it or any of its properties,
admit in writing its inability to pay its debts as they mature, make a general
assignment for the benefit of creditors, be adjudicated a bankrupt or insolvent
or be the subject of an order for relief under the Bankruptcy Code or under any
bankruptcy or insolvency law of a foreign jurisdiction, or file a voluntary
petition in bankruptcy or a petition or an answer seeking reorganization or an
arrangement with creditors or to take advantage of any bankruptcy,
reorganization, insolvency, readjustment of debt, dissolution or liquidation law
or statute, or an answer admitting the material allegations of a petition filed
against it in any proceeding under any such law, or take or permit to be taken
any action in furtherance of or for the purpose of effecting any of the
foregoing;

 

(h)  the commencement of an involuntary case or other proceeding against any
Loan Party seeking liquidation, reorganization or other relief with respect to
it or its debts under any bankruptcy, insolvency or other similar applicable law
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any substantial part of its property and the
same is not dismissed within 60 days, or if an order for relief is entered
against any Loan Party under any bankruptcy, insolvency or other similar
applicable law as now or hereafter in effect;

 

(i)   the actual or attempted revocation or termination of, or limitation or
denial of liability under, any guaranty of any of the Obligations, or any
security document securing any of the Obligations, by any Loan Party;

 



 -33- 

 

 

Loan and Security Agreement

 

(j)   if there is any actual indictment or conviction of Borrower, any Guarantor
or any of their respective Senior Officers under any criminal statute in each
case related to a felony committed in the direct conduct of Borrower’s, or such
Guarantor’s business, as applicable;

 

(k)  (i) if Borrower shall cease to directly own and control 100% of each class
of the outstanding equity interests of any Subsidiary that is a Loan Party, (ii)
(A) any person or group of persons (within the meaning of Section 13(d) or 14(a)
of the Exchange Act), other than Permitted Holders, shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the SEC
under the Exchange Act) of 50% or more of the voting equity interest of the
Borrowing or (B) any merger, consolidation or sale of all or substantially all
of the property or assets of the Borrower or any direct or indirect Subsidiary
of the Borrower except as permitted by Section 5.23 or (iii) from and after the
Closing Date, individuals who on the date hereof constitute the Board of
Directors of the Borrower (together with any new directors whose election by
shareholders of the Borrower or in the case of a vacancy was approved by a vote
of a majority of the directors then still in office who were either directors on
the Closing Date or whose election or nomination for election was previously
approved) cease for any reason to constitute a majority of the board of
directors of the Borrower then in office;

 

(l)   if (i) Thomas A. Hyde Jr. ceases to be employed as, and actively perform
the duties of, the chief executive officer of each Loan Party, unless a
successor is appointed within sixty days after the termination of such
individual’s employment, and such successor is reasonably satisfactory to Agent,
and (ii) Robert L. Winspear ceases to be employed as, and actively perform the
duties of, the chief financial officer of each Loan Party, unless a successor is
appointed within sixty days after the termination of such individual’s
employment, and such successor is reasonably satisfactory to Agent;

 

(m)  if any Lien purported to be created by any Loan Document shall cease to be
a valid perfected first priority Lien (subject only to any priority accorded by
law to Permitted Liens) on any material portion of the Collateral, or any Loan
Party shall assert in writing that any Lien purported to be created by any Loan
Document is not a valid perfected first priority lien (subject only to any
priority accorded by law to Permitted Liens) on the assets or properties
purported to be covered thereby (except as otherwise expressly provided in this
Agreement or such Loan Document and except to the extent such failure to be
perfected, or loss of rights, powers and privileges, results from the failure of
Agent (or its agent, designee or bailee) to maintain possession of Collateral
actually delivered to it and pledged under the Loan Documents or to file
amendments to UCC financing statements relating to a Loan Party’s change of name
or jurisdiction of formation (solely to the extent that a Loan Party provides
Agent written notice thereof in accordance with the Loan Documents) and
continuation statements);

 

(n)  if any of the Loan Documents or Lien thereunder shall cease to be in full
force and effect (other than as a result of the discharge thereof in accordance
with the terms thereof or by written agreement of all parties thereto or except
to the extent such failure to be in full force and effect results from the
action or inaction of Agent);

 

(o)  (i) An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in liability
of any Loan Party or any Subsidiary under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $100,000,
(ii) the existence of any Lien under Section 430(k) or Section 6321 of the Code
or Section 303(k) or Section 4068 of ERISA on any assets of a Loan Party, or
(iii) a Loan Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $100,000; or

 



 -34- 

 

 

Loan and Security Agreement

 

(p)  If any Loan Party is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any material part of its business; any
Loan Party suffers the loss, revocation or termination of any material license,
permit, lease or agreement necessary to its business; or there is a cessation of
any material part of any Loan Party’s business for a material period of time.

 

7.2  Remedies with Respect to Lending Commitments/Acceleration/Etc. Upon the
occurrence and during the continuance of an Event of Default Agent may, in
Agent’s Permitted Discretion, and Agent shall at the direction of the Required
Lenders (i) terminate all or any portion of its commitment to lend to or extend
credit to Borrower under this Agreement and/or any other Loan Document, without
prior notice to any Loan Party, and/or (ii) demand payment in full of all or any
portion of the Obligations (whether or not payable on demand prior to such Event
of Default), together with the Prepayment Fee in the amount specified in the Fee
Letter, and/or (iii) take any and all other and further actions and avail itself
of any and all rights and remedies available to Agent under this Agreement, any
other Loan Document, under law and/or in equity. Notwithstanding the foregoing
sentence, upon the occurrence of any Event of Default described in
Section 7.1(g) or Section 7.1(h), without notice, demand or other action by
Agent or any Lender all of the Obligations (including without limitation the
Prepayment Fee in the amount specified in the Fee Letter) shall immediately
become due and payable whether or not payable on demand prior to such Event of
Default.

 

7.3  Remedies with Respect to Collateral. Without limiting any rights or
remedies Agent may have pursuant to this Agreement, the other Loan Documents,
under applicable law or otherwise, upon the occurrence and during the
continuance of an Event of Default:

 

(a)  Any and All Remedies. Agent may take any and all actions and avail itself
of any and all rights and remedies available to Agent under this Agreement, any
other Loan Document, under law or in equity, and the rights and remedies herein
and therein provided shall be cumulative and not exclusive of any rights or
remedies provided by applicable law or otherwise.

 

(b)  Collections; Modifications of Terms. Agent may and at the direction of the
Required Lenders shall (i) notify all appropriate parties that the Collateral,
or any part thereof, has been assigned to Agent; (ii) demand, sue for, collect
and give receipts for and take all necessary or desirable steps to collect any
Collateral or Proceeds in its or any Loan Party’s name, and apply any such
collections against the Obligations in accordance with Section 5.2; (iii) take
control of any Collateral and any cash and non-cash Proceeds of any Collateral;
(iv) enforce, compromise, extend, renew settle or discharge any rights or
benefits of each Loan Party with respect to or in and to any Collateral, or deal
with the Collateral as Agent may deem advisable; and (v) make any compromises,
exchanges, substitutions or surrenders of Collateral Agent deems necessary or
proper in its Permitted Discretion, including extending the time of payment,
permitting payment in installments, or otherwise modifying the terms or rights
relating to any of the Collateral, all of which may be effected without notice
to, consent of, or any other action of any Loan Party and without otherwise
discharging or affecting the Obligations, the Collateral or the security
interests granted to Agent under this Agreement or any other Loan Document.

 

(c)  Insurance. Agent may file proofs of loss and claim with respect to any of
the Collateral with the appropriate insurer, and may endorse in its own and each
Loan Party’s name any checks or drafts constituting Proceeds of insurance. Any
Proceeds of insurance received by Agent shall be applied by Agent against
payment of all or any portion of the Obligations in accordance with Section 5.2.

 

(d)  Possession and Assembly of Collateral. Agent may take possession of the
Collateral and/or without removal render each Loan Party’s Equipment unusable.
Upon Agent’s request, each Loan Party shall assemble the Collateral and make it
available to Agent at a place or places to be designated by Agent.

 



 -35- 

 

 

Loan and Security Agreement

 

(e)  Set-off; Sharing of Payments.

 

(i)   Agent, each Lender and each Affiliate (including each branch office
thereof) of any of them is hereby authorized, without notice or demand (each of
which is hereby waived by each Loan Party), at any time and from time to time
during the continuance of any Event of Default and to the fullest extent
permitted by applicable requirements of law, to set off and apply any and all
deposits (whether general or special, time or demand, provisional or final) at
any time held and other Indebtedness, claims or other obligations at any time
owing by Agent, such Lender or any of their respective Affiliates to or for the
credit or the account of any Loan Party against any Obligation of any Loan Party
now or hereafter existing, whether or not any demand was made under any Loan
Document with respect to such Obligation. Agent and each Lender agrees promptly
to notify the Borrower and Agent after any such setoff and application;
provided, however, that the failure to give such notice shall not affect the
validity of such setoff and application. The rights under this Section 7.3(e)
are in addition to any other rights and remedies (including other rights of
setoff) that Agent, the Lenders and their Affiliates may have.

 

(ii)  If any Lender, directly or through an Affiliate or branch office thereof,
obtains any payment of any Obligation of any Loan Party (whether voluntary,
involuntary or through the exercise of any right of setoff or the receipt of any
Collateral or “proceeds” (as defined under the applicable UCC) of Collateral)
other than pursuant to Section 4.2 and such payment exceeds the amount such
Lender would have been entitled to receive if all payments had gone to, and been
distributed by, Agent in accordance with the provisions of the Loan Documents,
such Lender shall purchase for cash from other Lenders such participations in
their Obligations as necessary for such Lender to share such excess payment with
such Lenders to ensure such payment is applied as though it had been received by
Agent and applied in accordance with this Agreement (or, if such application
would then be at the discretion of the Borrower, applied to repay the
Obligations in accordance herewith); provided, however, that (A) if such payment
is rescinded or otherwise recovered from such Lender in whole or in part, such
purchase shall be rescinded and the purchase price therefor shall be returned to
such Lender without interest and (B) such Lender shall, to the fullest extent
permitted by applicable requirements of law, be able to exercise all its rights
of payment (including the right of setoff) with respect to such participation as
fully as if such Lender were the direct creditor of the applicable Loan Party in
the amount of such participation.

 

(f)  Disposition of Collateral.

 

(i)   Sale, Lease, etc. of Collateral. Agent may, without demand, advertising or
notice, all of which each Loan Party hereby waives (except as the same may be
required by the UCC or other applicable law and is not waivable under the UCC or
such other applicable law), at any time or times in one or more public or
private sales or other dispositions, for cash, on credit or otherwise, at such
prices and upon such terms as determined by Agent (provided such price and terms
are commercially reasonable within the meaning of the UCC to the extent such
sale or other disposition is subject to the UCC requirements that such sale or
other disposition must be commercially reasonable) (A) sell, lease, license or
otherwise dispose of any and all Collateral, and/or (B) deliver and grant
options to a third party to purchase, lease, license or otherwise dispose of any
and all Collateral. Agent may sell, lease, license or otherwise dispose of any
Collateral in its then-present condition or following any preparation or
processing deemed necessary by Agent in its Permitted Discretion. Agent may be
the purchaser at any such public or private sale or other disposition of
Collateral, and in such case Agent may make payment of all or any portion of the
purchase price therefor by the application of all or any portion of the
Obligations due to Agent and Lenders to the purchase price payable in connection
with such sale or disposition. Agent may, if it deems it reasonable, postpone or
adjourn any sale or other disposition of any Collateral from time to time by an
announcement at the time and place of the sale or disposition to be so postponed
or adjourned without being required to give a new notice of sale or disposition;
provided, however, that Agent shall provide the applicable Loan Party with
written notice of the time and place of such postponed or adjourned sale or
disposition. Each Loan Party hereby acknowledges and agrees that Agent’s
compliance with any requirements of applicable law in connection with a sale,
lease, license or other disposition of Collateral will not be considered to
adversely affect the commercial reasonableness of any sale, lease, license or
other disposition of such Collateral.

 



 -36- 

 

 

Loan and Security Agreement

 

(ii)  Deficiency. Each Loan Party shall remain liable for all amounts of the
Obligations remaining unpaid as a result of any deficiency of the Proceeds of
the sale, lease, license or other disposition of Collateral after such Proceeds
are applied to the Obligations as provided in this Agreement.

 

(iii)  Warranties; Sales on Credit. Agent may sell, lease, license or otherwise
dispose of the Collateral without giving any warranties and may specifically
disclaim any and all warranties, including but not limited to warranties of
title, possession, merchantability and fitness. Each Loan Party hereby
acknowledges and agrees that Agent’s disclaimer of any and all warranties in
connection with a sale, lease, license or other disposition of Collateral will
not be considered to adversely affect the commercial reasonableness of any such
disposition of the Collateral. If Agent sells, leases, licenses or otherwise
disposes of any of the Collateral on credit, Borrower will be credited only with
payments actually made in cash by the recipient of such Collateral and received
by Agent and applied to the Obligations. If any Person fails to pay for
Collateral acquired pursuant this Section 7.3(f) on credit, Agent may re-offer
the Collateral for sale, lease, license or other disposition.

 

(g)  Investment Property; Voting and Other Rights; Irrevocable Proxy.

 

(i)  All rights of each Loan Party to exercise any of the voting and other
consensual rights which it would otherwise be entitled to exercise in accordance
with the terms hereof with respect to any Investment Property, and to receive
any dividends, payments, and other distributions which it would otherwise be
authorized to receive and retain in accordance with the terms hereof with
respect to any Investment Property, shall immediately, at the election of Agent
(without requiring any notice) cease, and all such rights shall thereupon become
vested solely in Agent, and Agent (personally or through an agent) shall
thereupon be solely authorized and empowered, without notice, to (a) transfer
and register in its name, or in the name of its nominee, the whole or any part
of the Investment Property, it being acknowledged by each Loan Party that any
such transfer and registration may be effected by Agent through its irrevocable
appointment as attorney-in-fact pursuant to Section 7.3(g)(ii) and Section 4.4
of this Agreement, (b) exchange certificates and/or instruments representing or
evidencing Investment Property for certificates and/or instruments of smaller or
larger denominations, (c) exercise the voting and all other rights as a holder
with respect to all or any portion of the Investment Property (including,
without limitation, all economic rights, all control rights, authority and
powers, and all status rights of each Loan Party as a member or as a shareholder
(as applicable) of the Issuer), (d) collect and receive all dividends and other
payments and distributions made thereon, (e) notify the parties obligated on any
Investment Property to make payment to Agent of any amounts due or to become due
thereunder, (f) endorse instruments in the name of each Loan Party to allow
collection of any Investment Property, (g) enforce collection of any of the
Investment Property by suit or otherwise, and surrender, release, or exchange
all or any part thereof, or compromise or renew for any period (whether or not
longer than the original period) any liabilities of any nature of any Person
with respect thereto, (h) consummate any sales of Investment Property or
exercise any other rights as set forth in Section 7.3(f) hereof, (i) otherwise
act with respect to the Investment Property as though Agent was the outright
owner thereof, and (j) exercise any other rights or remedies Agent may have
under the UCC, other applicable law, or otherwise.

 



 -37- 

 

 

Loan and Security Agreement

 

(ii)  EACH LOAN PARTY HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS AGENT AS ITS
PROXY AND ATTORNEY-IN-FACT FOR SUCH LOAN PARTY WITH RESPECT TO ALL OF EACH SUCH
LOAN PARTY’S INVESTMENT PROPERTY WITH THE RIGHT, DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, WITHOUT NOTICE, TO TAKE ANY OF THE FOLLOWING ACTIONS:
(A) TRANSFER AND REGISTER IN AGENT’S NAME, OR IN THE NAME OF ITS NOMINEE, THE
WHOLE OR ANY PART OF THE INVESTMENT PROPERTY, (B) VOTE THE PLEDGED EQUITY, WITH
FULL POWER OF SUBSTITUTION TO DO SO, (C) RECEIVE AND COLLECT ANY DIVIDEND OR ANY
OTHER PAYMENT OR DISTRIBUTION IN RESPECT OF, OR IN EXCHANGE FOR, THE INVESTMENT
PROPERTY OR ANY PORTION THEREOF, TO GIVE FULL DISCHARGE FOR THE SAME AND TO
INDORSE ANY INSTRUMENT MADE PAYABLE TO ANY LOAN PARTY FOR THE SAME, (D) EXERCISE
ALL OTHER RIGHTS, POWERS, PRIVILEGES, AND REMEDIES (INCLUDING ALL ECONOMIC
RIGHTS, ALL CONTROL RIGHTS, AUTHORITY AND POWERS, AND ALL STATUS RIGHTS OF EACH
LOAN PARTY AS A MEMBER OR AS A SHAREHOLDER (AS APPLICABLE) OF THE ISSUER) TO
WHICH A HOLDER OF THE PLEDGED COLLATERAL WOULD BE ENTITLED (INCLUDING, WITH
RESPECT TO THE PLEDGED EQUITY, GIVING OR WITHHOLDING WRITTEN CONSENTS OF MEMBERS
OR SHAREHOLDERS, CALLING SPECIAL MEETINGS OF MEMBERS OR SHAREHOLDERS, AND VOTING
AT SUCH MEETINGS), AND (E) TAKE ANY ACTION AND TO EXECUTE ANY INSTRUMENT WHICH
AGENT MAY DEEM NECESSARY OR ADVISABLE TO ACCOMPLISH THE PURPOSES OF THIS
AGREEMENT. THE APPOINTMENT OF AGENT AS PROXY AND ATTORNEY-IN-FACT IS COUPLED
WITH AN INTEREST AND SHALL BE VALID AND IRREVOCABLE UNTIL (X) ALL OF THE
OBLIGATIONS HAVE BEEN INDEFEASIBLY PAID IN FULL IN CASH IN ACCORDANCE WITH THE
PROVISIONS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, (Y) AGENT HAS NO
FURTHER OBLIGATIONS UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND (Z) THE
COMMITMENTS UNDER THIS AGREEMENT HAVE EXPIRED OR HAVE BEEN TERMINATED (IT BEING
UNDERSTOOD AND AGREED THAT SUCH OBLIGATIONS WILL BE AUTOMATICALLY REINSTATED IF
AT ANY TIME PAYMENT, IN WHOLE OR IN PART, OF ANY OF THE OBLIGATIONS IS RESCINDED
OR MUST OTHERWISE BE RESTORED OR RETURNED BY AGENT FOR ANY REASON WHATSOEVER,
INCLUDING, WITHOUT LIMITATION, AS A PREFERENCE, FRAUDULENT CONVEYANCE, OR
OTHERWISE UNDER ANY BANKRUPTCY, INSOLVENCY, OR SIMILAR LAW, ALL AS THOUGH SUCH
PAYMENT HAD NOT BEEN MADE; IT BEING FURTHER UNDERSTOOD THAT IN THE EVENT PAYMENT
OF ALL OR ANY PART OF THE OBLIGATIONS IS RESCINDED OR MUST BE RESTORED OR
RETURNED, ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, ALL REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS) INCURRED BY AGENT
IN DEFENDING AND ENFORCING SUCH REINSTATEMENT SHALL HEREBY BE DEEMED TO BE
INCLUDED AS A PART OF THE OBLIGATIONS). SUCH APPOINTMENT OF AGENT AS PROXY AND
AS ATTORNEY-IN-FACT SHALL BE VALID AND IRREVOCABLE AS PROVIDED HEREIN
NOTWITHSTANDING ANY LIMITATIONS TO THE CONTRARY SET FORTH IN ANY ORGANIC
DOCUMENTS OF ANY LOAN PARTY, ANY ISSUER, OR OTHERWISE.

 

(iii)  In order to further effect the foregoing transfer of rights in favor of
Agent, during the continuance of an Event of Default, each Loan Party hereby
authorizes and instructs each Issuer of Investment Property pledged by such Loan
Party to comply with any instruction received by such Issuer from Agent without
any other or further instruction from such Loan Party, and each Loan Party
acknowledges and agrees that each Issuer shall be fully protected in so
complying, and to pay any dividends, distributions, or other payments with
respect to any of the Investment Property directly to Agent.

 



 -38- 

 

 

Loan and Security Agreement

 

(iv)  Upon exercise of the proxy set forth herein, all prior proxies given by
any Loan Party with respect to any of the Pledged Equity or other Investment
Property, as applicable (other than to Agent), are hereby revoked, and no
subsequent proxies (other than to Agent) will be given with respect to any of
the Pledged Equity or any of the other Investment Property, as applicable,
unless Agent otherwise subsequently agrees in writing. Agent, as proxy, will be
empowered and may exercise the irrevocable proxy to vote the Pledged Equity
and/or the other Investment Property at any and all times during the existence
of an Event of Default, including, without limitation, at any meeting of
shareholders or members, as the case may be, however called, and at any
adjournment thereof, or in any action by written consent, and may waive any
notice otherwise required in connection therewith. To the fullest extent
permitted by applicable law, Agent shall have no agency, fiduciary, or other
implied duties to any Loan Party, any Issuer, any Loan Party, or any other
Person when acting in its capacity as such proxy or attorney-in-fact. Each Loan
Party hereby waives and releases any claims that it may otherwise have against
Agent with respect to any breach, or alleged breach, of any such agency,
fiduciary, or other duty.

 

(v)  Any transfer to Agent or its nominee, or registration in the name of Agent
or its nominee, of the whole or any part of the Investment Property shall be
made solely for purposes of effectuating voting or other consensual rights with
respect to the Investment Property in accordance with the terms of this
Agreement and is not intended to effectuate any transfer of ownership of any of
the Investment Property. Notwithstanding the delivery by Agent of any
instruction to any Issuer or any exercise by Agent of an irrevocable proxy or
otherwise, Agent shall not be deemed the owner of, or assume any obligations or
any liabilities whatsoever of the owner or holder of, any Investment Property
unless and until Agent expressly accepts such obligations in a duly authorized
and executed writing and agrees in writing to become bound by the applicable
Organic Documents or otherwise becomes the owner thereof under applicable law
(including through a sale as described in Section 7.3(f) hereof). The execution
and delivery of this Agreement shall not subject Agent to, or transfer or pass
to Agent, or in any way affect or modify, the liability of any Loan Party under
the Organic Documents of any Issuer or any related agreements, documents, or
instruments or otherwise. In no event shall the execution and delivery of this
Agreement by Agent, or the exercise by Agent of any rights hereunder or assigned
hereby, constitute an assumption of any liability or obligation whatsoever of
any Loan Party to, under, or in connection with any of the Organic Documents of
any Issuer or any related agreements, documents, or instruments or otherwise.

 

(h)  Election of Remedies. Agent, acting upon the instructions of the Required
Lenders, shall have the right to determine which rights, security, Liens and/or
remedies Agent may at any time pursue, foreclose upon, relinquish, subordinate,
modify or take any other action with respect to, without in any way impairing,
modifying or affecting any of Agent’s other rights, security, Liens or remedies
with respect to such Property, or any of Agent’s rights or remedies under this
Agreement or any other Loan Document.

 

(i)   Agent’s Obligations. Each Loan Party agrees that Agent shall not have any
obligation to preserve rights to any Collateral against prior parties or to
marshal any Collateral of any kind for the benefit of any other creditor of any
Loan Party or any other Person. Agent shall not be responsible to any Loan Party
or any other Person for loss or damage resulting from Agent’s failure to enforce
its Liens or collect any Collateral or Proceeds or any monies due or to become
due under the Obligations or any other liability or obligation of any Loan Party
to Agent.

 

(j)   Waiver of Rights by Loan Parties. Except as otherwise expressly provided
for in this Agreement or by non-waivable applicable law, each Loan Party waives:
(a) presentment, demand and protest and notice of presentment, dishonor, notice
of intent to accelerate, notice of acceleration, protest, default, nonpayment,
maturity, release, compromise, settlement, extension or renewal of any or all
commercial paper, accounts, contract rights, documents, instruments, chattel
paper and guaranties at any time held by Agent on which any Loan Party may in
any way be liable, and hereby ratifies and confirms whatever Agent may do in
this regard, (b) all rights to notice and a hearing prior to Agent’s taking
possession or control of, or to Agent’s replevy, attachment or levy upon, the
Collateral or any bond or security which might be required by any court prior to
allowing Agent to exercise any of its remedies and (c) the benefit of all
valuation, appraisal, marshalling and exemption laws.



 -39- 

 

 

Loan and Security Agreement

 

8. LOAN GUARANTY.

 

8.1  Guaranty. Each Loan Party hereby agrees that it is jointly and severally
liable for, and absolutely and unconditionally guarantees to Agent and the
Lenders, the prompt payment when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, all of the Obligations
and all costs and expenses, including all court costs and attorneys’ and
paralegals’ fees (including allocated costs of in-house counsel and paralegals)
and expenses paid or incurred by Agent or any Lender in endeavoring to collect
all or any part of the Obligations from, or in prosecuting any action against,
Borrower or any other Loan Party of all or any part of the Obligations (and such
costs and expenses paid or incurred shall be deemed to be included in the
Obligations). Each Loan Party further agrees that the Obligations may be
extended or renewed in whole or in part without notice to or further assent from
it, and that it remains bound upon its guarantee notwithstanding any such
extension or renewal. All terms of this Loan Guaranty apply to and may be
enforced by or on behalf of any branch or Affiliate of Agent or any Lender that
extended any portion of the Obligations.

 

8.2  Guaranty of Payment. This Loan Guaranty is a guaranty of payment and not of
collection. Each Loan Party waives any right to require Agent or any Lender to
sue or otherwise take action against Borrower, any other Loan Party, or any
other Person obligated for all or any part of the Obligations, or otherwise to
enforce its payment against any Collateral securing all or any part of the
Obligations.

 

8.3  No Discharge or Diminishment of Loan Guaranty.

 

(a)  Except as otherwise expressly provided for herein, the obligations of each
Loan Party hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of all of the applicable Obligations),
including: (i) any claim of waiver, release, extension, renewal, settlement,
surrender, alteration, or compromise of any of the applicable Obligations, by
operation of law or otherwise; (ii) any change in the corporate existence,
structure or ownership of Borrower or any Guarantor; (iii) any insolvency,
bankruptcy, reorganization or other similar proceeding affecting Borrower or any
Guarantor, or their assets or any resulting release or discharge of any
obligation of Borrower or any Guarantor; or (iv) the existence of any claim,
setoff or other rights which any Loan Party may have at any time against
Borrower, any Guarantor, Agent, any Lender, or any other Person, whether in
connection herewith or in any unrelated transactions.

 

(b)  The obligations of each Loan Party hereunder are not subject to any defense
or setoff, counterclaim, recoupment, or termination whatsoever by reason of the
invalidity, illegality, or unenforceability of any of the Obligations or
otherwise, or any provision of applicable law or regulation purporting to
prohibit payment by Borrower or any Guarantors, of the Obligations or any part
thereof.

 

(c)  Further, the obligations of any Loan Party hereunder are not discharged or
impaired or otherwise affected by: (i) the failure of Agent or any Lender to
assert any claim or demand or to enforce any remedy with respect to all or any
part of the Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Obligations; (iii) any release,
non-perfection, or invalidity of any indirect or direct security for all or any
part of the Obligations or all or any part of any obligations of any Guarantors;
(iv) any action or failure to act by Agent or any Lender with respect to any
Collateral; or (v) any default, failure or delay, willful or otherwise, in the
payment or performance of any of the Obligations, or any other circumstance,
act, omission or delay that might in any manner or to any extent vary the risk
of such Loan Party or that would otherwise operate as a discharge of any Loan
Party as a matter of law or equity (other than the indefeasible payment in full
in cash of all of the Obligations).

 



 -40- 

 

 

Loan and Security Agreement

 

8.4  Defenses Waived. To the fullest extent permitted by applicable law, each
Loan Party hereby waives any defense based on or arising out of any defense of
any Loan Party or the unenforceability of all or any part of the Obligations
from any cause, or the cessation from any cause of the liability of any Loan
Party, other than the indefeasible payment in full in cash of all of the
Obligations. Without limiting the generality of the foregoing, each Loan Party
irrevocably waives acceptance hereof, presentment, demand, protest and, to the
fullest extent permitted by law, any notice not provided for herein, as well as
any requirement that at any time any action be taken by any Person against
Borrower, any Guarantor, or any other Person. Each Loan Party confirms that it
is not a surety under any state law and shall not raise any such law as a
defense to its obligations hereunder. Agent may, at its election, foreclose on
any Collateral held by it by one or more judicial or nonjudicial sales, accept
an assignment of any such Collateral in lieu of foreclosure or otherwise act or
fail to act with respect to any Collateral, compromise or adjust any part of the
Obligations, make any other accommodation with Borrower or any Guarantor or
exercise any other right or remedy available to it against Borrower or any
Guarantor, without affecting or impairing in any way the liability of any Loan
Party under this Loan Guaranty except to the extent the applicable Obligations
have been fully and indefeasibly paid in cash. To the fullest extent permitted
by applicable law, each Loan Party waives any defense arising out of any such
election even though that election may operate, pursuant to applicable law, to
impair or extinguish any right of reimbursement or subrogation or other right or
remedy of any Loan Party against Borrower or any Guarantor or any security.

 

8.5  Rights of Subrogation. No Loan Party will assert any right, claim or cause
of action, including, without limitation, a claim of subrogation, contribution
or indemnification that it has against Borrower or any Guarantor, or any
Collateral, until the Termination Date.

 

8.6  Reinstatement; Stay of Acceleration. If at any time any payment of any
portion of the Obligations is rescinded or must otherwise be restored or
returned upon the insolvency, bankruptcy, or reorganization of Borrower or any
other Person, or otherwise, each Loan Party’s obligations under this Loan
Guaranty with respect to that payment shall be reinstated at such time as though
the payment had not been made and whether or not Agent or any Lender is in
possession of this Loan Guaranty. If acceleration of the time for payment of any
of the Obligations is stayed upon the insolvency, bankruptcy or reorganization
of Borrower, all such amounts otherwise subject to acceleration under the terms
of any agreement relating to the Obligations shall nonetheless be payable by the
Loan Parties forthwith on demand by Agent. This Section 8.6 shall remain
operative even after the Termination Date and shall survive the payment in full
of all of the Obligations.

 

8.7  Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of Borrower’s financial condition and assets, and of all
other circumstances bearing upon the risk of nonpayment of the Obligations and
the nature, scope and extent of the risks that each Loan Party assumes and
incurs under this Loan Guaranty, and agrees that neither Agent nor any Lender
shall have any duty to advise any Loan Party of information known to it
regarding those circumstances or risks.

 



 -41- 

 

 

Loan and Security Agreement

 

8.8  Termination. To the maximum extent permitted by law, each Loan Party hereby
waives any right to revoke this Loan Guaranty as to future Obligations.  If such
a revocation is effective notwithstanding the foregoing waiver, each Loan Party
acknowledges and agrees that (a) no such revocation shall be effective until
written notice thereof has been received by Agent, (b) no such revocation shall
apply to any Obligations in existence on the date of receipt by Agent of such
written notice (including any subsequent continuation, extension, or renewal
thereof, or change in the interest rate, payment terms, or other terms and
conditions thereof), (c) no such revocation shall apply to any Obligations made
or created after such date to the extent made or created pursuant to a legally
binding commitment of any Lender, (d) no payment by Borrower, any other Loan
Party, or from any other source, prior to the date of Agent’s receipt of written
notice of such revocation shall reduce the maximum obligation of any Loan Party
hereunder, and (e) any payment, by Borrower or from any source other than a Loan
Party which has made such a revocation, made subsequent to the date of such
revocation, shall first be applied to that portion of the Obligations as to
which the revocation is effective and which are not, therefore, guarantied
hereunder, and to the extent so applied shall not reduce the maximum obligation
of any Loan Party hereunder.

 

8.9  Maximum Liability. The provisions of this Loan Guaranty are severable, and
in any action or proceeding involving any federal or state corporate law or
other law governing business entities, or any state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Loan Party under this Loan
Guaranty would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of such Loan Party’s liability under this
Loan Guaranty, then, notwithstanding any other provision of this Loan Guaranty
to the contrary, the amount of such liability shall, without any further action
by any Loan Party or Agent or Lenders, be automatically limited and reduced to
the highest amount that is valid and enforceable as determined in such action or
proceeding (such highest amount determined hereunder being the relevant Loan
Party’s “Maximum Liability”). This Section with respect to the Maximum Liability
of each Loan Party is intended solely to preserve the rights of Agent and
Lenders to the maximum extent not subject to avoidance under applicable law, and
no Loan Party nor any other Person shall have any right or claim under this
Section with respect to such Maximum Liability, except to the extent necessary
so that the obligations of any Loan Party hereunder shall not be rendered
voidable under applicable law. Each Loan Party agrees that the Obligations may
at any time and from time to time exceed the Maximum Liability of each Loan
Party without impairing this Loan Guaranty or affecting the rights and remedies
of Lender hereunder, provided that, nothing in this sentence shall be construed
to increase any Loan Party’s obligations hereunder beyond its Maximum Liability.

 

8.10   Contribution. In the event any Loan Party shall make any payment or
payments under this Loan Guaranty or shall suffer any loss as a result of any
realization upon any collateral granted by it to secure its obligations under
this Loan Guaranty (such Loan Party a “Paying Guarantor”), each other Loan Party
(each a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an
amount equal to such Non-Paying Guarantor’s “Applicable Percentage” of such
payment or payments made, or losses suffered, by such Paying Guarantor. For
purposes of this Section 8.10, each Non-Paying Guarantor’s “Applicable
Percentage” with respect to any such payment or loss by a Paying Guarantor shall
be determined as of the date on which such payment or loss was made by reference
to the ratio of (i) such Non-Paying Guarantor’s Maximum Liability as of such
date (without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has
not been determined, the aggregate amount of all monies received by such
Non-Paying Guarantor from Borrower after the date hereof (whether by loan,
capital infusion or by other means) to (ii) the aggregate Maximum Liability of
all Loan Parties hereunder (including such Paying Guarantor) as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum Liability has not been
determined for any Loan Party, the aggregate amount of all monies received by
such Loan Party from Borrower after the date hereof (whether by loan, capital
infusion or by other means). Nothing in this provision shall affect any Loan
Party’s several liability for the entire amount of the applicable Obligations
(up to such Loan Party’s Maximum Liability). Each Loan Party covenants and
agrees that its right to receive any contribution under this Loan Guaranty from
a Non-Paying Guarantor shall be subordinate and junior in right of payment to
the payment in full in cash of all of the applicable Obligations. This provision
is for the benefit of Agent, the Lenders and the Loan Parties and may be
enforced by any one, or more, or all of them in accordance with the terms
hereof.

 



 -42- 

 

 

Loan and Security Agreement

 

8.11   Liability Cumulative. The liability of each Loan Party under this
Section 8 is in addition to and shall be cumulative with all liabilities of each
Loan Party to Agent and each Lender under this Agreement and the other Loan
Documents to which such Loan Party is a party or in respect of any obligations
or liabilities of the other Loan Parties, without any limitation as to amount,
unless the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.

 

 9. PAYMENTS FREE OF TAXES; OBLIGATION TO WITHHOLD; PAYMENTS ON ACCOUNT OF
TAXES.

 

(a)  Any and all payments by or on account of any obligation of the Loan Parties
hereunder or under any other Loan Document shall to the extent permitted by
applicable laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable laws require any Loan Party to withhold
or deduct any Tax, such Tax shall be withheld or deducted in accordance with
such laws as the case may be, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.

 

(b)  If any Loan Party shall be required by applicable law to withhold or deduct
any Taxes from any payment, then (A) such Loan Party shall withhold or make such
deductions as are required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) such Loan Party shall timely pay
the full amount withheld or deducted to the relevant Governmental Authority in
accordance with the applicable law, and (C) to the extent that the withholding
or deduction is made on account of Indemnified Taxes, the sum payable by the
Loan Parties shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section) the Recipient receives
an amount equal to the sum it would have received had no such withholding or
deduction been made. Upon request by Agent or other Recipient, Borrower shall
deliver to Agent or such other Recipient, as the case may be, the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment of Indemnified Taxes, a copy of any return required by applicable
law to report such payment or other evidence of such payment reasonably
satisfactory to Agent or such other Recipient, as the case may be.

 

(c)  Without limiting the provisions of subsections (a) and (b) above, the Loan
Parties shall timely pay any Other Taxes to the relevant Governmental Authority
in accordance with applicable law.

 

(d)  Without limiting the provisions of subsections (a) through (c) above, each
Loan Party shall, and does hereby, on a joint and several basis indemnify Agent
and each other Recipient (and their respective directors, officers, employees,
affiliates and agents) and shall make payment in respect thereof within 10 days
after demand therefor, for the full amount of any Indemnified Taxes and Other
Taxes (including Indemnified Taxes and Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid or incurred by Agent or
any other Recipient on account of, or in connection with any Loan Document or a
breach by a Loan Party thereof, and any penalties, interest and related expenses
and losses arising therefrom or with respect thereto (including the fees,
charges and disbursements of any counsel or other tax advisor for Agent or any
other Recipient (or their respective directors, officers, employees, affiliates,
and agents)), whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of any such payment or liability delivered to
Borrower shall be conclusive absent manifest error. Notwithstanding any
provision in this Agreement to the contrary, this Section 9 shall remain
operative even after the Termination Date and shall survive the payment in full
of all of the Obligations.

 



 -43- 

 

 

Loan and Security Agreement

 

(e)  Each Lender shall deliver to Borrower and each Participant shall deliver to
the applicable Lender granting the participation, at the time or times
prescribed by applicable laws, such properly completed and executed
documentation prescribed by applicable laws or by the taxing authorities of any
jurisdiction and such other reasonably requested information as will permit
Borrower or the Lender granting a participation, as the case may be, to
determine (A) whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s or Participant’s entitlement to
any available exemption from, or reduction of, applicable Taxes in respect of
all payments to be made to such Recipient by the Loan Parties pursuant to this
Agreement or otherwise to establish such Recipient’s status for withholding tax
purposes in the applicable jurisdiction; provided each Recipient shall only be
required to deliver such documentation as it may legally provide.

 

Without limiting the generality of the foregoing, if a Borrower is resident for
tax purposes in the United States:

 

(i)   Each Lender (or Participant) that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code shall deliver to Borrower (or Lender
granting a participation as applicable) an executed original of Internal Revenue
Service Form W-9 or such other documentation or information prescribed by
applicable law or reasonably requested by Borrower (or the Lender granting a
participation) as will enable Borrower (or the Lender granting a participation)
as the case may be, to determine whether or not such Lender (or Participant) is
subject to backup withholding or information reporting requirements under the
Code;

 

(ii)  Each Lender (or Participant) that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code (a “Non-U.S. Recipient”) shall
deliver to Borrower (and the Lender granting a participation in case the
Non-U.S. Recipient is a Participant) and Agent on or prior to the date on which
such Non-U.S. Person becomes a party to this Agreement or a Participant (and
from time to time thereafter upon the reasonable request of Borrower, the Lender
granting the participation or Agent but only if such Non-U.S. Recipient is
legally entitled to do so), whichever of the following is applicable: (I)
executed originals of Internal Revenue Service Form W-8BEN claiming eligibility
for benefits of an income tax treaty to which the United States is a party; (II)
executed originals of Internal Revenue Service Form W-8ECI; (III) executed
originals of Internal Revenue Service Form W-8IMY and all required supporting
documentation; (IV) each Non-U.S. Recipient claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, shall provide
(x) a certificate to the effect that such Non-U.S. Recipient is not (A) a “bank”
within the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of Borrower within the meaning of section 881(c)(3)(B) of the Code,
or (C) a “controlled foreign corporation” described in section 881(c)(3)(C) of
the Code and (y) executed originals of Internal Revenue Service Form W-8BEN;
and/or (V) executed originals of any other form prescribed by applicable law
(including FATCA) as a basis for claiming exemption from or a reduction in
United States Federal withholding tax together with such supplementary
documentation as may be prescribed by applicable law to permit Borrower or any
Lender granting a participation, to determine the withholding or deduction
required to be made. Each Non-U.S. Recipient shall promptly notify Borrower (or
any Lender granting a participation if the Non-U.S. Recipient is a Participant)
of any change in circumstances which would modify or render invalid any claimed
exemption or reduction.

 



 -44- 

 

 

Loan and Security Agreement

 

10. GENERAL PROVISIONS.

 

10.1   Notices.

 

(a)  Notice by Approved Electronic Communications.

 

Agent and each Lender and each of their respective Affiliates is authorized to
transmit, post or otherwise make or communicate, in its Permitted Discretion
(but shall not be required to do so), by Approved Electronic Communications in
connection with this Agreement or any other Loan Document and the transactions
contemplated therein. Each of the Loan Parties and each Lender hereby
acknowledges and agrees that the use of Approved Electronic Communications is
not necessarily secure and that there are risks associated with such use,
including risks of interception, disclosure and abuse and each indicates it
assumes and accepts such risks by hereby authorizing Lender and each of its
Affiliates to transmit Approved Electronic Communications. None of Lender or any
of its Affiliates or related persons warrants the accuracy, adequacy or
completeness of any electronic platform or electronic transmission and disclaims
all liability for errors or omissions therein. No warranty of any kind is made
by Lender or any of its Affiliates or related persons in connection with any
electronic platform or electronic transmission, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects. Each of
Borrower and each other Loan Party executing this Agreement agrees that Lender
has no responsibility for maintaining or providing any equipment, software,
services or any testing required in connection with any Approved Electronic
Communication or otherwise required for any Approved Electronic Communication.

 

No Approved Electronic Communications shall be denied legal effect merely
because it is made electronically. Approved Electronic Communications that are
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such Approved Electronic Communication, an
E-Signature, upon which Lender and the Loan Parties may rely and assume the
authenticity thereof. Each Approved Electronic Communication containing a
signature, a reproduction of a signature or an E-Signature shall, for all
intents and purposes, have the same effect and weight as a signed paper
original. Each E-Signature shall be deemed sufficient to satisfy any requirement
for a “signature” and each Approved Electronic Communication shall be deemed
sufficient to satisfy any requirement for a “writing”, in each case including
pursuant to this Agreement, any other Loan Document, the Uniform Commercial
Code, the Federal Uniform Electronic Transactions Act, the Electronic Signatures
in Global and National Commerce Act and any substantive or procedural law
governing such subject matter. Each party or beneficiary hereto agrees not to
contest the validity or enforceability of an Approved Electronic Communication
or E-Signature under the provisions of any applicable law requiring certain
documents to be in writing or signed; provided, that nothing herein shall limit
such party’s or beneficiary’s right to contest whether an Approved Electronic
Communication or E-Signature has been altered after transmission.

 



 -45- 

 

 

Loan and Security Agreement

 

(b)  All Other Notices.

 

All notices, requests, demands and other communications under or in respect of
this Agreement or any transactions hereunder, other than those approved for or
required to be delivered by Approved Electronic Communications, shall be in
writing and shall be personally delivered or mailed (by prepaid registered or
certified mail, return receipt requested), sent by prepaid recognized overnight
courier service, or by email to the applicable party at its address or email
address indicated below,

 

If to Agent:

 

GACP Finance Co., LLC
c/o Great American Capital Partners, LLC
11100 Santa Monica Blvd., Suite 800
Los Angeles, CA 90025
Attention: Mark Shields
Email: mshields@gacapitalpartners.com

 

with a copy (which shall not constitute notice) to:

 

Paul Hastings LLP
200 Park Avenue
New York, NY 10166
Attention: Leslie A. Plaskon, Esq.
Email: leslieplaskon@paulhastings.com

 

If to Borrower or any other Loan Party:

 

Excel Corporation
6363 North State Highway 161
Suite 310
Irving, Texas 75038
Attention: Robert L. Winspear
Email: bob@excelcorpusa.com

 

with a copy to:

 

Jones Day
2727 North Harwood Street

Dallas, Texas 75201
Attention: James O’Bannon
Email: jeobannon@JonesDay.com

 

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other party delivered as aforesaid. All such notices,
requests, demands and other communications shall be deemed given (a) when
personally delivered, (b) three (3) Business Days after being deposited in the
mails with postage prepaid (by registered or certified mail, return receipt
requested), (c) one (1) Business Day after being delivered to the overnight
courier service, if prepaid and sent overnight delivery, addressed as aforesaid
and with all charges prepaid or billed to the account of the sender, or (d) when
sent by email transmission to an email address designated by such addressee and
the sender receives a confirmation of transmission.

 

10.2   Severability. If any provision of this Agreement or any other Loan
Document is held invalid or unenforceable, either in its entirety or by virtue
of its scope or application to given circumstances, such provision shall
thereupon be deemed modified only to the extent necessary to render same valid,
or not applicable to given circumstances, or excised from this Agreement or such
other Loan Document, as the situation may require, and this Agreement and the
other Loan Documents shall be construed and enforced as if such provision had
been included herein as so modified in scope or application, or had not been
included herein or therein, as the case may be.

 



 -46- 

 

 

Loan and Security Agreement

 

10.3   Integration. This Agreement and the other Loan Documents represent the
final, entire and complete agreement between each Loan Party party hereto and
thereto, Agent and Lenders and supersede all prior and contemporaneous
negotiations, oral representations and agreements, all of which are merged and
integrated into this Agreement. THERE ARE NO ORAL UNDERSTANDINGS,
REPRESENTATIONS OR AGREEMENTS BETWEEN THE PARTIES THAT ARE NOT SET FORTH IN THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS.

 

10.4   Waivers. The failure of Agent or any Lender at any time or times to
require any Loan Party to strictly comply with any of the provisions of this
Agreement or any other Loan Documents shall not waive or diminish any right of
Agent or any Lender later to demand and receive strict compliance therewith. Any
waiver of any default shall not waive or affect any other default, whether prior
or subsequent, and whether or not similar. None of the provisions of this
Agreement or any other Loan Document shall be deemed to have been waived by any
act or knowledge of Agent or any Lender or its agents or employees, but only by
a specific written waiver signed by an authorized officer of the requisite
Lenders (or Agent on behalf thereof) and delivered to Borrower. Once an Event of
Default shall have occurred, it shall be deemed to continue to exist and not be
cured or waived unless specifically cured pursuant to the terms of this
Agreement or waived in writing by the requisite Lenders and delivered to
Borrower. Each Loan Party waives demand, protest, notice of protest and notice
of default or dishonor, notice of payment and nonpayment, release, compromise,
settlement, extension or renewal of any commercial paper, Instrument, Account,
General Intangible, Document, Chattel Paper, Investment Property or guaranty at
any time held by Lender on which such Loan Party is or may in any way be liable,
and notice of any action taken by Agent or any Lender, unless expressly required
by this Agreement, and notice of acceptance hereof.

 

10.5   Amendment.

 

(a)  No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent with respect to any departure by any Loan Party
therefrom, shall be effective unless the same shall be in writing and signed by
Agent, the Required Lenders (or by Agent with the consent of the Required
Lenders), and the Borrower, and then such waiver shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no such waiver, amendment, or consent shall, unless in writing and
signed by all the Lenders directly affected thereby (or by Agent with the
consent of all the Lenders directly affected thereby), in addition to Agent, the
Required Lenders (or by Agent with the consent of the Required Lenders), and the
Borrower, do any of the following:

 

(i)   increase or extend the Term Loan Commitment of any Lender (or reinstate
any Term Loan Commitment previously terminated);

 

(ii)  postpone or delay any date fixed for, or reduce or waive, any scheduled
installment of principal or any payment of interest, fees or other amounts
(other than principal) due to the Lenders (or any of them) hereunder or under
any other Loan Document (for the avoidance of doubt, mandatory prepayments
pursuant to Sections 1.8(a) through 1.8(c) may be postponed, delayed, reduced,
waived or modified with the consent of Required Lenders);

 

(iii)  reduce the principal of, or the rate or amount of interest specified
herein (it being agreed that waiver of interest payable at the Default Rate
shall only require the consent of Required Lenders) or reduce the Cash Component
or the PIK Component, or of any fees or other amounts payable hereunder or under
any other Loan Document;

 



 -47- 

 

 

Loan and Security Agreement

 

(iv)  change the percentage of the Term Loan Commitments or of the aggregate
unpaid principal amount of the Term Loans which shall be required for the
Lenders or any of them to take any action hereunder;

 

(v)  amend this Section 10.5 or, subject to the terms of this Agreement, the
definition of Required Lenders or any provision providing for consent or other
action by all Lenders;

 

(vi)  discharge any Loan Party from its respective payment Obligations under the
Loan Documents, or release all or substantially all of the Collateral, except as
otherwise may be provided in this Agreement or the other Loan Documents; or

 

(vii)  amend or modify Section 4.2;

 

it being agreed that all Lenders shall be deemed to be directly affected by an
amendment or waiver of the type described in the preceding clauses (iv), (v),
(vi) and (vii).

 

(b)  No amendment, waiver or consent shall, unless in writing and signed by
Agent, in addition to the Required Lenders or all Lenders directly affected
thereby or all the Lenders, as the case may be (or by Agent with the consent of
the Required Lenders or all the Lenders directly affected thereby or all the
Lenders), affect the rights or duties of Agent under this Agreement or any other
Loan Document.

 

(c)  Notwithstanding anything to the contrary contained in this Section 10.5 or
any other provision of this Agreement or any other Loan Document, Agent and the
Borrower may amend or modify this Agreement and any other Loan Document (without
the consent of any Lender) to (i) cure any ambiguity, omission, defect or
inconsistency therein, and (ii) grant a new Lien for the benefit of the Agent
and Lenders, extend an existing Lien over additional assets for the benefit of
the Lenders or join additional Persons as Loan Parties.

 

10.6   Time of Essence. Time is of the essence in the performance by each Loan
Party of each and every obligation under this Agreement and the other Loan
Documents.

 

10.7   Expenses, Fee and Costs Reimbursement. Borrower hereby agrees to promptly
pay all out of pocket costs and expenses of Agent and each Lender (including the
fees, costs and expenses of legal counsel to, and appraisers, accountants, and
other professionals and advisors retained by or on behalf of, Agent or such
Lender, all of which shall be reasonable, prior to the occurrence and
continuance of an Event of Default) in connection with: (A) all loan proposals
and commitments pertaining to the transactions contemplated hereby (whether or
not such transactions are consummated), (B) the examination, review, due
diligence investigation, documentation, negotiation, and closing of the
transactions contemplated by the Loan Documents (whether or not such
transactions are consummated), (C) the creation, perfection and maintenance of
Liens pursuant to the Loan Documents, (D) the performance by Agent or any Lender
of its rights and remedies under the Loan Documents, (E) the administration of
the Term Loan and this Agreement (including usual and customary fees for wire
transfers and other transfers or payments received by Agent on account of any of
the Obligations) and Loan Documents, (F) any amendments, modifications, consents
and waivers to and/or under any and all Loan Documents (whether or not such
amendments, modifications, consents or waivers are consummated), (G) any
periodic public record searches conducted by or at the request of Agent
(including, title investigations and public records searches), pending
litigation and tax lien searches and searches of applicable corporate, limited
liability company, partnership and related records concerning the continued
existence, organization and good standing, (H) protecting, storing, insuring,
handling, maintaining, auditing, examining, valuing or selling any Collateral,
(I) any litigation, dispute, suit or proceeding relating to any Loan Document,
and (J) any workout, collection, bankruptcy, insolvency and other enforcement
proceedings under any and all of the Loan Documents (it being agreed that such
costs and expenses may include the costs and expenses of workout consultants,
investment bankers, financial consultants, appraisers, valuation firms and other
professionals and advisors retained by or on behalf of Agent or Lenders). Any
fees, costs and expenses owing by Borrower or other Loan Party hereunder shall
be due and payable within five (5) days after written demand therefor, except as
otherwise set forth herein.

 



 -48- 

 

 

Loan and Security Agreement

 

10.8   Benefit of Agreement; Assignability.

 

(a)  General. The provisions of this Agreement shall be binding upon and inure
to the benefit of the respective successors, assigns, heirs, beneficiaries and
representatives of Borrower, each other Loan Party party hereto Agent and each
Lender; provided, that (a) neither Borrower nor any other Loan Party may assign
or transfer any of its rights under this Agreement without the prior written
consent of each Lender, and any prohibited assignment shall be void, and (b)
assignments by any Lender shall be subject to Sections 10.8(b) through 10.8(d).
No consent by Agent or any Lender to any assignment shall release any Loan Party
from its liability for any of the Obligations.

 

(b)  Lender Assignments. Each Lender may sell, transfer, negotiate or assign (a
“Sale”) all or a portion of its rights and obligations hereunder (including all
or a portion of its Term Loan Commitments and its rights and obligations with
respect to its portion of the Term Loan) to:

 

(i)   any existing Lender;

 

(ii)  any Affiliate or Approved Fund of any existing Lender;

 

(iii)  any other Person acceptable to (x) Agent and (y) which acceptance shall
not be unreasonably withheld or delayed, the Borrower; provided, however, that:

 

(A)  in the event an Event of Default has occurred and is continuing, the
consent of the Borrower shall not be required for any Sale;

 

(B)  the consent of the Borrower shall be deemed to have been given unless an
objection is delivered to Agent within ten (10) Business Days after notice of a
proposed Sale is delivered to the Borrower;

 

(C)  for each Term Loan, the aggregate outstanding principal amount (determined
as of the effective date of the applicable Assignment) of the Term Loan and Term
Loan Commitments subject to any such Sale shall be in a minimum amount of
$1,000,000, unless such Sale is made to an existing Lender or an Affiliate or
Approved Fund of any existing Lender, is of the assignor’s (together with its
Affiliates and Approved Funds) entire interest in such facility or is made with
the prior consent of Agent.

 

Notwithstanding the foregoing, Agent’s refusal to accept a Sale to a Loan Party,
a Subsidiary or Affiliate of a Loan Party, or the imposition of conditions or
limitations (including limitations on voting) upon Sales to such Persons, shall
not be deemed to be unreasonable.

 



 -49- 

 

 

Loan and Security Agreement

 

(c)  Procedure. The parties to each Sale made in reliance on clause (b) above
(other than those described in clause (e) below) shall execute and deliver to
Agent an Assignment and Acceptance evidencing such Sale, together with any
existing Note subject to such Sale (or any affidavit of loss therefor acceptable
to Agent), any Tax forms required to be delivered pursuant to Section 9 and
payment of an assignment fee in the amount of $3,500 to Agent, unless waived or
reduced by Agent, provided that (1) if a Sale by a Lender is made to an
Affiliate or an Approved Fund of such assigning Lender, then no assignment fee
shall be due in connection with such Sale, and (2) if a Sale by a Lender is made
to an assignee that is not an Affiliate or Approved Fund of such assignor
Lender, and concurrently to one or more Affiliates or Approved Funds of such
Assignee, then only one assignment fee of $3,500 (unless waived or reduced by
Agent) shall be due in connection with such Sale. Upon receipt of all the
foregoing, and conditioned upon such receipt and, if such Sale is made in
accordance with Section 10.8(b)(iii), upon Agent consenting to such Sale, from
and after the effective date specified in the Assignment and Acceptance, Agent
shall record or cause to be recorded in the Register the information contained
in such Assignment and Acceptable.

 

(d)  Effectiveness. Subject to the Register recording requirements by Agent
relating to an Assignment and Acceptance pursuant to Section 10.9, (i) the
assignee thereunder shall become a party hereto and, to the extent that rights
and obligations under the Loan Documents have been assigned to such assignee
pursuant to such Assignment, shall have the rights and obligations of a Lender,
(ii) any applicable Note shall be transferred to such assignee through such
entry and (iii) the assignor thereunder shall, to the extent that rights and
obligations under this Agreement have been assigned by it pursuant to such
Assignment, relinquish its rights (except for those surviving the termination of
the Commitments and the payment in full of the Obligations) and be released from
its obligations under the Loan Documents, other than those relating to events or
circumstances occurring prior to such assignment (and, in the case of an
Assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations under the Loan Documents, such Lender shall cease to be a party
hereto).

 

(e)  Pledges. Notwithstanding any provision of this Agreement or any other Loan
Document to the contrary, any Lender may at any time pledge or grant a security
interest in all or any portion of its rights under this Agreement and the other
Loan Documents to secure obligations of such Lender, including any pledge or
grant to secure obligations to a Federal Reserve Bank.

 

10.9   Recordation of Sale. In respect of any Sale of all or any portion of any
Lender’s interest in this Agreement and/or any other Loan Documents at any time
and from time to time, the following provisions shall be applicable:

 

(a)  Borrower, or any agent appointed by Borrower, shall maintain a register
(the “Register”) in which there shall be recorded the name and address of each
Person holding any portion of the Term Loan or any commitment to lend hereunder,
and the principal amount and stated interest payable to such Person hereunder or
committed by such Person under such Person’s lending commitment. Borrower hereby
irrevocably appoints Agent as Borrower’s non-fiduciary agent for the purpose of
maintaining the Register.

 

(b)  In connection with any Sale as aforesaid, the transferor/assignor shall
deliver to Agent then maintaining the Register an Assignment and Acceptance
executed by the transferor/assignor and the transferee/assignee, setting forth
the specifics of the subject transaction, including but not limited to the
amount and nature of Obligations and/or lending commitments being transferred or
assigned (and being assumed, as applicable), and the proposed effective date of
such transfer or assignment and the related assumption (if applicable).

 



 -50- 

 

 

Loan and Security Agreement

 

(c)  Subject to receipt of any required tax forms reasonably required by Agent,
Agent shall record the Sale in the Register. Anything contained in this
Agreement or other Loan Document to the contrary notwithstanding, no Sale shall
be effective until it is recorded in the Register pursuant to this
Section 10.9(c). The entries in the Register shall be conclusive and binding for
all purposes, absent manifest error; and Borrower, Agent and each Lender shall
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement and the other Loan Documents. The Register
shall be available for inspection by Borrower and each Lender at any reasonable
time and from time to time upon reasonable prior notice.

 

10.10 Participations. Anything in this Agreement or any other Loan Document to
the contrary notwithstanding, any Lender may, at any time and from time to time,
without in any manner affecting or impairing the validity of any Obligations,
sell to one or more Persons participating interests in its portion of the Term
Loan, commitments and/or other interests hereunder and/or under any other Loan
Document (any such Person, a “Participant”). In the event of a sale by any
Lender of a participating interest to a Participant, (a) such Lender’s
obligations hereunder and under the other Loan Documents shall remain unchanged
for all purposes, (b) Borrower and such Lender shall continue to deal solely and
directly with each other in connection with such Lender’s rights and obligations
hereunder and under the other Loan Documents and (c) all amounts payable by
Borrower shall be determined as if such Lender had not sold such participation
and shall be paid directly to such Lender, provided, however, a Participant
shall be entitled to the benefits of Section 9 as if it were a Lender if
Borrower is notified of the Participation and the Participant complies with
Section 9(e). Borrower agrees that if amounts outstanding under this Agreement
or any other Loan Document are due and payable (as a result of acceleration or
otherwise), each Participant shall be deemed to have the right of set-off in
respect of its participating interest in amounts owing under this Agreement and
the other Loan Documents to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement; provided that such right of set-off shall not be exercised without
the prior written consent of such Lender and shall be subject to the obligation
of each Participant to share with such Lender its share thereof. Borrower also
agrees that each Participant shall be entitled to the benefits of Section 10.9
as if it were Lender. Notwithstanding the granting of any such participating
interests: (i) Borrower shall look solely to the applicable Lender for all
purposes of this Agreement, the Loan Documents and the transactions contemplated
hereby, (ii) Borrower shall at all times have the right to rely upon any
amendments, waivers or consents signed by any Lender as being binding upon all
of the Participants, and (iii) all communications in respect of this Agreement
and such transactions shall remain solely among Borrower, Agent and the Lenders
(exclusive of Participants) hereunder. Each Lender granting a participation
hereunder shall maintain, as a non-fiduciary agent of Borrower, a register as to
the participations granted and transferred under this Section containing the
same information specified in Section 10.9 on the Register as if each
Participant were a Lender to the extent required to cause the Term Loan to be in
registered form for the purposes of Sections 163(f), 165(j), 871, 881, and 4701
of the Code.

 

10.11 Agent Provisions.

 

(a)  Appointment and Duties.

 

(i)   Each Lender hereby appoints GACP Finance Co., LLC (together with any
successor Agent pursuant to Section 10.11(j)) as Agent hereunder and authorizes
Agent to (i) execute and deliver the Loan Documents and accept delivery thereof
on its behalf from any Loan Party, (ii) take such action on its behalf and to
exercise all rights, powers and remedies and perform the duties as are expressly
delegated to Agent under such Loan Documents and (iii) exercise such powers as
are reasonably incidental thereto.

 



 -51- 

 

 

Loan and Security Agreement

 

(ii)  Without limiting the generality of clause (a)(i) above, Agent shall have
the sole and exclusive right and authority (to the exclusion of the Lenders),
and is hereby authorized, to (A) act as the disbursing and collecting agent for
the Lenders with respect to all payments and collections arising in connection
with the Loan Documents (including in any proceeding described in Sections
7.1(g) or 7.1(h) or any other bankruptcy, insolvency or similar proceeding), and
each Person making any payment in connection with any Loan Document to any
Secured Party is hereby authorized to make such payment to Agent, (B) file and
prove claims and file other documents necessary or desirable to allow the claims
of the Secured Parties with respect to any Obligation in any proceeding
described in Section 7.1(g) or (h) or any other bankruptcy, insolvency or
similar proceeding (but not to vote, consent or otherwise act on behalf of such
Person), (C) act as collateral agent for Agent and each Lender for purposes of
the perfection of all Liens created by such agreements and all other purposes
stated therein, (D) manage, supervise and otherwise deal with the Collateral,
(E) take such other action as is necessary or desirable to maintain the
perfection and priority of the Liens created or purported to be created by the
Loan Documents, (F) except as may be otherwise specified in any Loan Document,
exercise all remedies given to Agent and the other Secured Parties with respect
to the Loan Parties and/or the Collateral, whether under the Loan Documents,
applicable Requirements of Law or otherwise and (G) execute any amendment,
consent or waiver under the Loan Documents on behalf of any Lender that has
consented in writing to such amendment, consent or waiver.

 

(iii)  Under the Loan Documents, Agent (A) is acting solely on behalf of the
Lenders and the other Secured Parties (except to the limited extent provided in
Section 10.9(a) with respect to the Register), with duties that are entirely
administrative in nature, notwithstanding the use of the defined terms “Agent”
or the terms “agent” and “collateral agent” and similar terms in any Loan
Document to refer to Agent, which terms are used for title purposes only, (B) is
not assuming any obligation under any Loan Document other than as expressly set
forth therein or any role as agent, fiduciary or trustee of or for any Lender or
any other Person and (C) shall have no implied functions, responsibilities,
duties, obligations or other liabilities under any Loan Document, and each Agent
and Lender by accepting the benefits of the Loan Documents hereby waives and
agrees not to assert any claim against Agent based on the roles, duties and
legal relationships expressly disclaimed in clauses (A) through (C) above.

 

(b)  Binding Effect. Each Agent and each Lender, by accepting the benefits of
the Loan Documents, agrees that (i) any action taken by Agent or the Required
Lenders (or, if expressly required hereby, a greater proportion of the Lenders)
in accordance with the provisions of the Loan Documents, (ii) any action taken
by Agent in reliance upon the instructions of Required Lenders (or, where so
required, such greater proportion) and (iii) the exercise by Agent or the
Required Lenders (or, where so required, such greater proportion) of the powers
set forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Lenders.

 

(c)  Use of Discretion.

 

(i)   Agent shall not be required to exercise any discretion or take, or to omit
to take, any action, including with respect to enforcement or collection, except
any action it is required to take or omit to take (A) under any Loan Document or
(B) pursuant to instructions from the Required Lenders (or, where expressly
required by the terms of this Agreement, a greater proportion of the Lenders).

 

(ii)  Notwithstanding clause (c)(i) above, Agent shall not be required to take,
or to omit to take, any action (A) unless, upon demand, Agent receives an
indemnification satisfactory to it from the Lenders (or, to the extent
applicable and acceptable to Agent, any other Person) against all liabilities
that, by reason of such action or omission, may be imposed on, incurred by or
asserted against Agent or any Related Person thereof or (B) that is, in the
opinion of Agent or its counsel, contrary to any Loan Document or applicable
requirement of law.

 



 -52- 

 

 

Loan and Security Agreement

 

(d)  Exclusive Right to Enforce Rights and Remedies. Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, Agent in accordance with the Loan Documents for
the benefit of all the Lenders. In the event of a foreclosure or similar
enforcement action by Agent on any of the Collateral pursuant to a public or
private sale or other disposition (including pursuant to section 363(k), section
1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code), Agent (or any Lender,
except with respect to a “credit bid” pursuant to section 363(k), section
1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code,) may be the purchaser or
licensor of any or all of such Collateral at any such sale or other disposition
and Agent, as agent for and representative of Secured Parties (but not any
Lender or Lenders in its or their respective individual capacities) shall be
entitled, upon instructions from Required Lenders, for the purpose of bidding
and making settlement or payment of the purchase price for all or any portion of
the Collateral sold at any such sale or disposition, to use and apply any of the
Obligations as a credit on account of the purchase price for any collateral
payable by Agent at such sale or other disposition. The foregoing shall not
prohibit (i) Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Agent) hereunder and under
the other Loan Documents, (ii) any Lender from exercising setoff rights in
accordance with Section 7.3(e) or (iii) subject to the following paragraph, any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
bankruptcy or other debtor relief law; and provided, further, that if at any
time there is no Person acting as Agent hereunder and under the other Loan
Documents, then the Required Lenders shall have the rights otherwise ascribed to
Agent pursuant to Sections 7.2 and 7.3 and in addition to the matters set forth
in clauses (ii) and (iii) of the preceding proviso and subject to Section
7.3(e)(ii), any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders. In case of the pendency of any bankruptcy or other debtor relief
proceeding or any other judicial proceeding relative to any Loan Party, Agent
(irrespective of whether the principal of any Term Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether Agent shall have made any demand on any Loan Party) shall be entitled
and empowered (but not obligated) by intervention in such proceeding or
otherwise to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Term Loan and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and Agent allowed in
such judicial proceeding and to collect and receive any monies or other property
payable or deliverable on any such claims and to distribute the same, and any
custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender to make such payments to Agent and, in the event that Agent shall consent
to the making of such payments directly to the Lenders, to pay to Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of Agent and its agents and counsel, and any other amounts due Agent hereunder.

 

(e)  Delegation of Rights and Duties. Agent may, upon any term or condition it
specifies, delegate or exercise any of its rights, powers and remedies under,
and delegate or perform any of its duties or any other action with respect to,
any Loan Document by or through any trustee, co-agent, employee,
attorney-in-fact and any other Person (including any Lender). Any such Person
shall benefit from this Section 10.11 to the extent provided by Agent.

 



 -53- 

 

 

Loan and Security Agreement

 

(f)  Reliance and Liability.

 

(i)   Agent may, without incurring any liability hereunder, (A) rely on the
Register to the extent set forth in Section 10.9, (B) consult with any of its
Related Persons and, whether or not selected by it, any other advisors,
accountants and other experts (including advisors to, and accountants and
experts engaged by, any Loan Party) and (C) rely and act upon any document and
information (including those transmitted by Approved Electronic Communication)
and any telephone message or conversation, in each case believed by it to be
genuine and transmitted, signed or otherwise authenticated by the appropriate
parties.

 

(ii)  Agent and its Related Persons shall not be liable for any action taken or
omitted to be taken by any of them under or in connection with any Loan
Document, and each Lender and Loan Party hereby waive and shall not assert (and
the Borrower shall cause each other Loan Party not a signatory hereto to waive
and agree not to assert) any right, claim or cause of action based thereon,
except to the extent of liabilities resulting from the gross negligence or
willful misconduct of Agent or, as the case may be, such Related Person (each as
determined in a final, non-appealable judgment by a court of competent
jurisdiction) in connection with the duties expressly set forth herein. Without
limiting the foregoing, Agent: (A) shall not be responsible or otherwise incur
liability to any Lender or other Person for any action or omission taken in
reliance upon the instructions of the Required Lenders or for the actions or
omissions of any of its Related Persons selected with reasonable care (other
than employees, officers and directors of Agent, when acting on behalf of
Agent); (B) shall not be responsible to any Lender or other Person for the due
execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, any Loan
Document; (C) makes no warranty or representation, and shall not be responsible,
to any Lender or other Person for any statement, document, information,
representation or warranty made or furnished by or on behalf of any Loan Party
or any Related Person of any Loan Party in connection with any Loan Document or
any transaction contemplated therein or any other document or information with
respect to any Loan Party, whether or not transmitted or (except for documents
expressly required under any Loan Document to be transmitted to the Lenders)
omitted to be transmitted by Agent, including as to completeness, accuracy,
scope or adequacy thereof, or for the scope, nature or results of any due
diligence performed by Agent in connection with the Loan Documents; and (D)
shall not have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Loan Party or as to the existence or continuation or possible occurrence
or continuation of any Default or Event of Default and shall not be deemed to
have notice or knowledge of such occurrence or continuation unless it has
received a notice from the Borrower or any Lender describing such Default or
Event of Default clearly labeled “notice of default” (in which case Agent shall
promptly give notice of such receipt to all Lenders). For each of the items set
forth in clauses (A) through (D) above, each Lender, the Loan Parties hereby
waive and agree not to assert (and the Borrower shall cause each other Loan
Party not a signatory hereto to waive and agree not to assert) any right, claim
or cause of action it might have against Agent based thereon.

 

(g)  Agent Individually. Agent and its Affiliates may make loans and other
extensions of credit to, acquire Equity Interests of, engage in any kind of
business with, any Loan Party or Affiliate thereof as though it were not acting
as Agent and may receive separate fees and other payments therefor. To the
extent Agent or any of its Affiliates makes any portion of the Term Loan or
otherwise becomes a Lender hereunder, it shall have and may exercise the same
rights and powers hereunder and shall be subject to the same obligations and
liabilities as any other Lender and the terms “Lender” and “Required Lender” and
any similar terms shall, except where otherwise expressly provided in any Loan
Document, include Agent or such Affiliate, as the case may be, in its individual
capacity as Lender or as one of the Required Lenders.

 



 -54- 

 

 

Loan and Security Agreement

 

(h)  Lender Credit Decision.

 

(i)   Each Lender acknowledges that it shall, independently and without reliance
upon Agent or any Lender or any of their Related Persons or upon any document
(including any offering and disclosure materials in connection with the
syndication of the Loans) solely or in part because such document was
transmitted by Agent or any of its Related Persons, conduct its own independent
investigation of the financial condition and affairs of each Loan Party and make
and continue to make its own credit decisions in connection with entering into,
and taking or not taking any action under, any Loan Document or with respect to
any transaction contemplated in any Loan Document, in each case based on such
documents and information as it shall deem appropriate. Except for documents
expressly required by any Loan Document to be transmitted by Agent to the
Lenders, Agent shall not have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, prospects,
operations, Property, financial and other condition or creditworthiness of any
Loan Party or any Affiliate of any Loan Party that may come in to the possession
of Agent or any of its Related Persons.

 

(ii)  If any Lender has elected to abstain from receiving material non-public
information (“MNPI”) concerning the Loan Parties or their Affiliates such Lender
acknowledges that, notwithstanding such election, Agent and/or the Loan Parties
will, from time to time, make available syndicate-information (which may contain
MNPI) as required by the terms of, or in the course of administering the Loans
to the credit contact(s) identified for receipt of such information on the
Lender’s administrative questionnaire who are able to receive and use all
syndicate-level information (which may contain MNPI) in accordance with such
Lender’s compliance policies and contractual obligations and applicable law,
including federal and state securities laws; provided, that if such contact is
not so identified in such questionnaire, the relevant Lender hereby agrees to
promptly (and in any event within one (1) Business Day) provide such a contact
to Agent and the Loan Parties upon request therefor by Agent or the Loan
Parties. Notwithstanding such Lender’s election to abstain from receiving MNPI,
such Lender acknowledges that if such Lender chooses to communicate with Agent,
it assumes the risk of receiving MNPI concerning the Loan Parties or their
Affiliates.

 

(i)   Expenses; Indemnities; Withholding.

 

(i)   Each Lender agrees to reimburse Agent and each of its Related Persons (to
the extent not reimbursed by any Loan Party), promptly upon demand, severally
and ratably, for any costs and expenses (including fees, charges and
disbursements of financial, legal and other advisors and Other Taxes paid in the
name of, or on behalf of, any Loan Party) that may be incurred by Agent or any
of its Related Persons in connection with the preparation, syndication,
execution, delivery, administration, modification, consent, waiver or
enforcement of, or the taking of any other action (whether through negotiations,
through any work-out, bankruptcy, restructuring or other legal or other
proceeding (including preparation for and/or response to any subpoena or request
for document production relating thereto or otherwise) in respect of, or legal
advice with respect to its rights or responsibilities under, any Loan Document.

 

(ii)  Each Lender further agrees to indemnify, defend and hold Agent and each of
its Related Persons (to the extent not reimbursed by any Loan Party), in each
case, severally and ratably, harmless from and against liabilities (including,
to the extent not indemnified pursuant to Section 9, Taxes, interests and
penalties imposed for not properly withholding or backup withholding on payments
made to or for the account of any Lender) that may be imposed on, incurred by or
asserted against Agent or any of its Related Persons in any matter relating to
or arising out of, in connection with or as a result of any Loan Document, any
related document or any other act, event or transaction related, contemplated in
or attendant to any such document, or, in each case, any action taken or omitted
to be taken by Agent or any of its Related Persons under or with respect to any
of the foregoing; provided, that no Lender shall be liable to Agent or any of
its Related Persons to the extent such liability has resulted primarily from the
gross negligence or willful misconduct of Agent or, as the case may be, such
Related Person, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order.

 



 -55- 

 

 

Loan and Security Agreement

 

(iii)  To the extent required by any requirement of law, Agent may withhold from
any payment to any Lender under a Loan Document an amount equal to any
applicable withholding Tax (including withholding Taxes imposed under Chapters 3
and 4 of Subtitle A of the Code). If the IRS or any other Governmental Authority
asserts a claim that Agent did not properly withhold Tax from amounts paid to or
for the account of any Lender (because the appropriate certification form was
not delivered, was not properly executed, or fails to establish an exemption
from, or reduction of, withholding Tax with respect to a particular type of
payment, or because such Lender failed to notify Agent or any other Person of a
change in circumstances which rendered the exemption from, or reduction of,
withholding Tax ineffective, failed to maintain a Participant Register or for
any other reason), or Agent reasonably determines that it was required to
withhold Taxes from a prior payment but failed to do so, such Lender shall
promptly indemnify Agent fully for all amounts paid, directly or indirectly, by
Agent as Tax or otherwise, including penalties and interest, and together with
all expenses incurred by Agent, including legal expenses, allocated internal
costs and out-of-pocket expenses. Agent may offset against any payment to any
Lender under a Loan Document, any applicable withholding Tax that was required
to be withheld from any prior payment to such Lender but which was not so
withheld, as well as any other amounts for which Agent is entitled to
indemnification from such Lender under this Section 10.11(i)(iii).

 

(j)   Resignation of Agent.

 

(i)   Agent may resign at any time by delivering notice of such resignation to
the Lenders and the Borrower, effective on the date set forth in such notice or,
if no such date is set forth therein, upon the date such notice shall be
effective in accordance with the terms of this Section 10.11(j)(i). If Agent
delivers any such notice, the Required Lenders shall have the right to appoint a
successor Agent. If, after 30 days after the date of the retiring Agent’s notice
of resignation, no successor Agent has been appointed by the Required Lenders
that has accepted such appointment, then the retiring Agent may, on behalf of
the Lenders, appoint a successor Agent from among the Lenders. Each appointment
under this clause (i) shall be subject to the prior consent of the Borrower,
which may not be unreasonably withheld but shall not be required during the
continuance of an Event of Default.

 

(ii)  Effective immediately upon its resignation, (A) the retiring Agent shall
be discharged from its duties and obligations under the Loan Documents, (B) the
Lenders shall assume and perform all of the duties of the retiring Agent until a
successor Agent shall have accepted a valid appointment hereunder, (C) the
retiring Agent and its Related Persons shall no longer have the benefit of any
provision of any Loan Document other than with respect to any actions taken or
omitted to be taken while such retiring Agent was, or because such retiring
Agent had been, validly acting as Agent under the Loan Documents and (D) subject
to its rights under Section 10.11(c), the retiring Agent shall take such action
as may be reasonably necessary to assign to the successor Agent its rights as
Agent under the Loan Documents. Effective immediately upon its acceptance of a
valid appointment as Agent a successor Agent shall succeed to, and become vested
with, all the rights, powers, privileges and duties of the retiring Agent under
the Loan Documents.

 



 -56- 

 

 

Loan and Security Agreement

 

(k)  Release of Collateral or Guarantors. Each Lender hereby consents to the
release and hereby directs Agent to release (or, in the case of clause (ii)(B)
below, release or subordinate) the following:

 

(i)   any Subsidiary of the Borrower from its guaranty of any Obligation if all
of the Equity Interests of such Subsidiary owned by any Loan Party are sold or
transferred in a transaction expressly permitted under the Loan Documents
(including pursuant to a waiver or consent), to the extent that, after giving
effect to such transaction, such Subsidiary would not be required to guaranty
any Obligations pursuant to the Loan Documents; and

 

(ii)  any Lien held by Agent for the benefit of the Secured Parties against (A)
any Collateral that is sold, transferred, conveyed or otherwise disposed of by a
Loan Party in a transaction expressly permitted by the Loan Documents (including
pursuant to a valid waiver or consent), to the extent all Liens required to be
granted in such Collateral pursuant to the Loan Documents after giving effect to
such transaction have been granted, (B) any Property subject to a Lien permitted
hereunder in reliance upon clause (c) of the definition of Permitted
Indebtedness and clause (a) of the definition of Permitted Liens and (C) all of
the Collateral and all Loan Parties, upon (x) the occurrence of the Termination
Date and (y) to the extent requested by Agent, receipt by Agent and the Lenders
of liability releases from the Loan Parties each in form and substance
acceptable to Agent.

 

Each Lender hereby directs Agent, and Agent hereby agrees, upon receipt of
reasonable advance written notice from the Borrower, to execute and deliver or
file such documents and to perform other actions reasonably necessary to release
the guaranties and Liens when and as directed in this Section 10.11(k).

 

10.12 Headings; Construction. Section and subsection headings are used in this
Agreement only for convenience and do not affect the meanings of the provisions
that they precede.

 

10.13 PATRIOT Act Notification. Each of Agent and each Lender hereby notifies
the Loan Parties that pursuant to the requirements of the PATRIOT Act, it may be
required to obtain, verify and record certain information and documentation that
identifies such Person, which information may include the name and address of
each such Person and such other information that will allow Agent or such Lender
to identify such Persons in accordance with the PATRIOT Act.

 

10.14 Counterparts; Fax/Email Signatures. This Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
agreement. This Agreement may be executed by signatures delivered by facsimile
or electronic mail, each of which shall be fully binding on the signing party.

 

10.15 GOVERNING LAW. THIS AGREEMENT, ALONG WITH ALL OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED OTHERWISE IN SUCH OTHER LOAN DOCUMENT) SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK. FURTHER, THE
LAW OF THE STATE OF NEW YORK SHALL APPLY TO ALL DISPUTES OR CONTROVERSIES
ARISING OUT OF OR CONNECTED TO OR WITH THIS AGREEMENT AND ALL SUCH OTHER LOAN
DOCUMENTS.

 

10.16 CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL; CONSENT TO SERVICE OF
PROCESS. ANY LEGAL ACTION, SUIT OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE STATE
OF NEW YORK IN THE COUNTY OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK, AND EACH PARTY HERETO HEREBY ACCEPTS FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFOREMENTIONED COURTS. EACH PARTY HERETO HEREBY EXPRESSLY
AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, OR BASED ON UPON 28 U.S.C. §
1404, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING AND ADJUDICATION OF ANY
SUCH ACTION, SUIT OR PROCEEDING IN ANY OF THE AFOREMENTIONED COURTS AND
AMENDMENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY THE COURT. EACH PARTY HERETO HEREBY WAIVES ANY RIGHT TO A TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS UNDER
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR UNDER ANY AMENDMENT, WAIVER,
AMENDMENT, INSTRUMENT, DOCUMENT OR OTHER AGREEMENT DELIVERED OR WHICH IN THE
FUTURE MAY BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH, OR ARISING FROM ANY
FINANCING RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE OTHER TRANSACTION DOCUMENTS, AND AGREES THAT ANY SUCH
ACTION, PROCEEDING OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY. EACH PARTY HERETO HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS
UPON SUCH PARTY AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY
CERTIFIED MAIL (RETURN RECEIPT REQUESTED) DIRECTED TO THE NOTICE ADDRESS (ON
BEHALF OF SUCH PARTY) SET FORTH IN SECTION 10.1 HEREOF AND SERVICE SO MADE SHALL
BE DEEMED TO BE COMPLETED FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO
DEPOSITED IN THE MAIL.

 



 -57- 

 

 

Loan and Security Agreement

 

10.17 Publication. Borrower and each other Loan Party consents to the
publication by Agent and each Lender of a tombstone, press releases or similar
advertising material relating to the financing transactions contemplated by this
Agreement, and Agent and each Lender reserves the right to provide to industry
trade organizations information necessary and customary for inclusion in league
table measurements.

 

10.18 Confidentiality. Each of Agent and each Lender agrees to use commercially
reasonable efforts not to disclose Confidential Information to any Person
without the prior consent of Borrower; provided, however, that nothing herein
contained shall limit any disclosure of the tax structure of the transactions
contemplated hereby, or the disclosure of any information (a) to the extent
required by applicable law, statute, rule, regulation or judicial process or in
connection with the exercise of any right or remedy under any Loan Document,
or as may be required in connection with the examination, audit or similar
investigation of Agent, the Lenders or any of their respective Affiliates, (b)
to examiners, auditors, accountants or any regulatory authority, (c) to the
officers, partners, managers, directors, employees, agents and advisors
(including independent auditors, lawyers and counsel) of Agent, any Lender or
any of their respective Affiliates, (d) in connection with any litigation or
dispute which relates to this Agreement or any other Loan Document to which
Agent or any Lender is a party or is otherwise subject, (e) to a subsidiary or
Affiliate of Agent or any Lender, (f) to any assignee or participant (or
prospective assignee or participant) which agrees to be bound by this Section
10.18 and (g) to any lender or other funding source of any Lender (each
reference to Lender in the foregoing clauses shall be deemed to include the
actual and prospective assignees and participants referred to in clause (f) and
the lenders and other funding sources referred to in clause (g), as applicable
for purposes of this Section 10.18), and further provided, that in no event
shall Agent or any Lender be obligated or required to return any materials
furnished by or on behalf of the Borrower or any other Loan Party. The
obligations of Agent and each Lender under this Section 10.18 shall supersede
and replace the obligations of Agent or any Lender under any confidentiality
letter or provision in respect of this financing or any other financing
previously signed and delivered by Agent or such Lender to the Borrower or any
of its Affiliates.

 

[signature pages follow]

 



 -58- 

 

 

IN WITNESS WHEREOF, Borrower, each other Loan Party party hereto, Agent, and
Lenders have signed this Agreement as of the date first set forth above.

 

  GACP FINANCE CO., LLC,
as Agent         By: /s/ Robert A. Louzan     Name:  Robert A. Louzan    
Title:  Managing Director         GACP I, L.P.,
as a Lender           By: /s/ Robert A. Louzan     Name:  Robert A. Louzan    
Title:  Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Loan and Security Agreement

 



 

 

 

Loan Parties:      

EXCEL CORPORATION,
as Borrower



        By: /s/ Robert L. Winspear    

Name: Robert L. Winspear



    Title: Chief Financial Officer         EXCEL BUSINESS SOLUTIONS INC.,   as a
Guarantor         By: /s/ Robert L. Winspear    

Name: Robert L. Winspear



    Title: Chief Financial Officer         PAYPROTEC OREGON, LLC,   as a
Guarantor         By: Excel Corporation, its sole member         By: /s/ Robert
L. Winspear    

Name: Robert L. Winspear 

    Title: Chief Financial Officer         EVANCE PROCESSING INC.,   as a
Guarantor         By: /s/ Robert L. Winspear    

Name: Robert L. Winspear



    Title: Treasurer  

 

 

 

 

Signature Page to Loan and Security Agreement



 



 

 

 

Annex 1

 

Form of Disclosure Schedule

 

1.Loan Party Information:

 

(a)Jurisdictions of Formation; Chief Executive Office Address; Foreign Business
Qualifications:

 



Loan Party Jurisdiction of Formation and Chief Executive Office Address Foreign
Business Qualifications                        

 



(b)Names:



 

Loan Party Legal Name Prior Legal Names Existing Trade Names Prior Trade Names  
                             

 

  (c) Collateral Locations: 

 

Loan Party Collateral Description Collateral Location or Place of Business
(including Chief Executive Office) Owner/Lessor
(if leased)                                                                

  

 



Disclosure Schedule Page 1

 

 

 

  (d) Collateral in Possession of Lessor, Bailee, Consignee, or Warehouseman:

 

Loan Party Address Lessor/Bailee/Consignee/Warehouseman                        
                 

 

  (e)     Litigation: [to be inserted]         (f)     Capitalization of Loan
Parties:  

 

Loan Party Equity-holder Equity Description Percentage of Outstanding Equity
Issued by Loan Party Certificate (Indicate No.)                              

 

  (g) Other Investment Property: 

 

Loan Party Investment Property Description            

 

  (h) Material Contracts [to be inserted]       2. Commercial Tort Claims [to be
inserted; include detailed descriptions of such claims, including case name,
parties, etc.]

 

 

Disclosure Schedule Page 2

 

 

 

3. Deposit Accounts / Securities Accounts/ Other accounts:  

 

Loan Party Name of Financial Institution Account Number
(indicates account is approved for funding of loan proceeds) Type of Account and
Purpose of Account Is the Account a “Restricted Account” as defined in Schedule
B (Yes or No?)                              

 

4. Intellectual Property:  

 

  (a) Registered Patents and Patent Licenses

 

Loan Party Patent Registration Number Registration Date Patent Application
Number Application Date                                        

 

  (b) Registered Trademarks and Trademark Licenses 

 

Loan Party Trademark Title Trademark Application Number Trademark Registration
Number Date of Application Date of Registration                                
                           

 

 

Disclosure Schedule Page 3



 

 

 

  (c) Registered Copyrights and Copyright Licenses 

 

Loan Party Copyright Title Copyright Registration Date Copyright Registration
Number Copyright Application Number                                        

 

5. Insurance: [to be provided, including issuers, coverages and deductibles]    
  6. Permitted Indebtedness: [list and describe such Indebtedness]      

7.



Permitted Liens: [describe each existing Lien securing items of Permitted
Indebtedness]

 

[signature page follows]



 

 

Disclosure Schedule Page 4



 

 

 

IN WITNESS WHEREOF, this Disclosure Schedule is executed by each of the
undersigned Authorized Officer this ____ day of _______________, ______.

 

  EXCEL CORPORATION         By:     Name:

Robert L. Winspear 

  Title:

Chief Financial Officer 

        EXCEL BUSINESS SOLUTIONS, INC.         By:     Name: Robert L. Winspear
  Title: Chief Financial Officer         PAYPROTEC OREGON, LLC         By: Excel
Corporation, its sole member         By:     Name: Robert L. Winspear   Title:
Manager         EVANCE PROCESSING INC.         By:     Name:

Robert L. Winspear 

  Title: Treasurer

 

 

Disclosure Schedule Page 5



 

 

 

Annex 2

 

Agent’s Account

 

An account at a bank designated by Agent from time to time, on the Closing Date,
Agent’s Account shall be that certain deposit account bearing account number
4367581238, reference GACP Loan Administration Account, and maintained by Agent
with Wells Fargo Bank, National Association, Warner Branch, 6001 Topanga Canyon
Blvd., Woodland Hills, CA 91367, ABA #121-000-248. 

 

 

 

 

 

Agent’s Account Page 1



 

 

 

Schedule A

 

Term Loan Commitments

 

Lender Initial Term Loan Commitment Delayed Draw Term Loan Commitment GACP I,
L.P. $13,500,000 $11,500,000 Total: $13,500,000 $11,500,000



 

 



 A-1 

 

 

Schedule B

 

Definitions

 

Unless otherwise defined herein, the following terms are used herein as defined
in the UCC: Accounts, Account Debtor, Certificated Security, Chattel Paper,
Commercial Tort Claims, Deposit Accounts, Documents, Electronic Chattel Paper,
Equipment, Farm Products, Fixtures, General Intangibles, Goods,
Health-Care-Insurance Receivables, Instruments, Inventory, Letter-of-Credit
Rights, Proceeds, Supporting Obligations and Tangible Chattel Paper.

 

As used in this Agreement, the following terms have the following meanings:

 

“Additional Documents” has the meaning set forth in Section 3.3(b).

 

“Affiliate” means, with respect to any Person, any other Person in control of,
controlled by, or under common control with the first Person, and any other
Person who has a substantial interest, direct or indirect, in the first Person
or any of its Affiliates, including, any officer or director of the first Person
or any of its Affiliates; provided, however, that neither Agent, any Lender nor
any of their respective Affiliates shall be deemed an “Affiliate” of Borrower
for any purposes of this Agreement. For the purpose of this definition, a
“substantial interest” shall mean the direct or indirect legal or beneficial
ownership of more than ten (10%) percent of any class of equity or similar
interest.

 

“Agent” has the meaning set forth in the Preamble to this Agreement.

 

“Agent’s Account” has the meaning set forth in Section 1.4.

 

“Agreement” and “this Agreement” have the meanings set forth in the heading to
this Agreement.

 

“Annualized Prior Three Months Recurring Revenue” means, as of any date of
determination, the sum of the Recurring Revenues for the prior three full
calendar months multiplied by 4.

 

“Applicable Fiscal Month Period” has the meaning set forth in Section 5.24(a).

 

“Applicable Rate” means, as of any date, with respect to the Term Loan, 18.0%,
per annum, of which the Cash Component shall be 13.0% and the PIK Component
shall be 5.0%.

 

“Application Event” means the occurrence of (i) a failure by Borrower to repay
all of the Obligations in full on the Maturity Date, or (ii) an Event of Default
and the election by Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to the second sentence of Section 4.2
of the Agreement.

 

“Approved Electronic Communication” means each notice, demand, communication,
information, document and other material transmitted, posted or otherwise made
or communicated by e-mail or facsimile that any party is obligated to, or
otherwise chooses to, provide to Agent or any Lender pursuant to this Agreement
or any other Loan Document, including any financial statement, financial and
other report, notice, request, certificate and other information or material;
provided that Approved Electronic Communications shall not include any notice,
demand, communication, information, document or other material that Agent or any
Lender specifically instructs a Person to deliver in physical form.

 



 B-1 

 

 

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (i) (a) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the Ordinary Course of Business or (b) temporarily warehouses loans
for any Lender or any Person described in clause (a) above and (i) is advised or
managed by (a) such Lender, (b) any Affiliate of such Lender or (c) any Person
(other than an individual) or any Affiliate of any Person (other than an
individual) that administers or manages such Lender.

 

“Assignment and Assumption” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E.

 

“Authorized Officer” means the chief executive officer, chief financial officer
or treasurer of Borrower and each other Person designated from time to time by
any of the foregoing officers of Borrower in a notice to Agent, which
designation shall continue in force and effect until terminated in a notice to
Agent from any of the foregoing officers of Borrower.

 

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. § 101 et
seq.).

 

“Board of Directors” has the meaning set forth in Section 4.6(b).

 

“Borrower” has the meaning set forth in the Preamble to this Agreement.

 

“Borrowing Base Certificate” means a certificate in the form of Exhibit B.

 

“Business Day” means a day other than a Saturday or Sunday or any other day on
which Agent or banks in New York are authorized to close.

 

“Capital Expenditures” means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of Borrower, but excluding expenditures made in connection with the acquisition,
replacement, substitution or restoration of assets to the extent financed (a)
from insurance proceeds (or other similar recoveries) paid on account of the
loss of or damage to the assets being replaced or restored or (b) with cash
awards of compensation arising from the taking by eminent domain or condemnation
of the assets being replaced.

 

“Capitalized Lease” means any lease which is or should be capitalized on the
balance sheet of the lessee thereunder in accordance with GAAP; provided
however, that each lease that is classified and accounted for as an operating
lease under GAAP as in effect on December 31, 2015 shall continue to be
classified and accounted for as an operating lease (instead of being classified
and accounted for as a Capitalized Lease) for purposes of all financial
computations under this Agreement notwithstanding that such lease may be
classified and accounted for as a Capitalized Lease after the Closing Date under
GAAP due to the effect of FAS 13/ASC 840.

 

“Cash Component” means the portion of the Applicable Rate which shall be paid in
cash.

 

“Closing Date” means November 2, 2016.

 



 B-2 

 

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means all property and interests in property in or upon which a
security interest, mortgage, pledge or other Lien is granted pursuant to this
Agreement or the other Loan Documents, including all of the property of each
Loan Party described in Section 3.1.

 

“Compliance Certificate” means a compliance certificate substantially in the
form of Exhibit D hereto to be signed by an Authorized Officer of Borrower.

 

“Confidential Information” means confidential information that any Loan Party
furnishes to Agent or any Lender pursuant to any Loan Document concerning any
Loan Party’s business, but does not include any such information once such
information has become, or if such information is, generally available to the
public or available to Agent or any Lender (or other applicable Person) from a
source other than the Loan Parties which is not, to Agent’s or the applicable
Lender’s knowledge, bound by any confidentiality agreement in respect thereof.

 

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by a Loan Party or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a securities account) or bank (with respect to a Deposit Account) or commodities
intermediary (with respect to a commodities account) or a counterparty to a
debit, credit or charge card processing or interchange or similar agreement.

 

“Control Agreement Reserves” means a reserve, established in the Agent, with
respect to each bank, commodities or securities account or debit, credit or
charge card processing or interchange or similar agreement in an amount
reasonably determined by the Agent (including based upon average inflows into
any such account or as a result of such debit, credit or charge card processing
or interchange or similar agreement), in respect to which the Agent has not
received a Control Agreement or a consent by the counterpart to direct all sums
to an account designated by the Agent.

 

“Default” means any event which with notice or passage of time, or both, would
constitute an Event of Default.

 

“Default Rate” has the meaning set forth in Section 2.1.

 

“Delayed Draw Term Loan” has the meaning set forth in Section 1.1(b).

 

“Delayed Draw Term Loan Amount” has the meaning set forth in Section 1.1(b).

 

“Delayed Draw Term Loan Commitment” means, as to any Lender, the obligation of
such Lender, if any, to make Delayed Draw Term Loans to the Borrower in a
principal amount not to exceed the amount set forth under the heading “Delayed
Draw Term Loan Commitment” opposite such Lender’s name on Schedule A, or in the
Assignment and Assumption pursuant to which such Lender becomes a Lender under
this Agreement. The original aggregate amount of Delayed Draw Term Loan
Commitments is $11,500,000. The Delayed Draw Term Loan Commitment of each lender
shall automatically expire upon the Delayed Draw Term Loan Commitment
Termination Date.

 

“Delayed Draw Term Loan Commitment Termination Date” means the earlier of (a)
November 2, 2017 and (b) the date on which the Delayed Draw Term Loan Commitment
is terminated in writing by the Borrower in accordance with Section 1.8(f).

 



 B-3 

 

 

“Delayed Draw Term Loan Funding Date” means any Business Day occurring after the
Closing Date but prior to the Delayed Draw Term Loan Commitment Termination Date
in which the Borrower delivers a Notice of Borrowing in accordance with Section
1.4; provided, however, that there shall be no more than three (3) Delayed Draw
Term Loan Funding Dates during the period between the Closing Date and the
Delayed Draw Term Loan Commitment Termination Date.

 

“Disclosure Schedule” means that certain Disclosure Schedule in the form
attached hereto as Annex 1, as the same may be updated from time to time after
the Closing Date.

 

“Dollar Equivalent” means, at any time, (a) as to any amount denominated in
Dollars, the amount hereof at such time, and (b) as to any amount denominated in
a currency other than Dollars, the equivalent amount in Dollars as determined by
Agent or any Lender at such time that such amount could be converted into
Dollars by Agent or such Lender according to prevailing exchange rates selected
by Agent or such Lender.

 

“Dollars” or “$” means United States Dollars, lawful currency for the payment of
public and private debts.

 

“E-Signature” means the process of attaching to or logically associating with an
Approved Electronic Communication an electronic symbol, encryption, digital
signature or process (including the name or an abbreviation of the name of the
party transmitting the Approved Electronic Communication) with the intent to
sign, authenticate or accept such Approved Electronic Communication.

 

“EBITDA” means, for the applicable period, for the Loan Parties on a
consolidated basis, the sum of (a) Net Income, plus (b) Interest Expense
deducted in the calculation of such Net Income, plus (c) federal, state, and
local income taxes, whether paid, payable or accrued, deducted in the
calculation of such Net Income, plus (d) depreciation expense deducted in the
calculation of such Net Income, plus (e) amortization expense deducted in the
calculation of such Net Income plus (f) to the extent deducted in determining
Net Income for such period (i) fees, costs and expenses incurred in connection
with the consummation of the this Agreement and the transactions contemplated
hereby in an aggregate amount not to exceed $500,000 that are paid on, prior to
or within ninety (90) days of the Closing Date, (ii) non-cash charges, losses or
expenses (iii) extraordinary, unusual or non recurring items reducing Net Income
for such period (including losses in connection with discontinued operations
with respect to the divestiture of certain assets of Payprotec Oregon, LLC
pursuant to the purchase agreement executed between Payprotec Oregon, LLC and
Chyp LLC on April 30, 2016 not to exceed $200,000 through December 31, 2016 and
(iv) fees paid to the Lenders and Agent under any Loan Document in connection
with any amendment, waiver or other modification of the terms thereof.

 

“Equity Interests” means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the Securities Exchange Commission under
the Securities Exchange Act of 1934, as in effect from time to time).

 

“ERISA” means the Employee Retirement Income Security Act of 1974 and all rules,
regulations and orders promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of section 414(b) or
(c) of the Code (and sections 414(m) and (o) of the Code for purposes of
provisions relating to section 412 of the Code and section 302 of ERISA).

 



 B-4 

 

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by a Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
a Loan Party or any ERISA Affiliate.

 

“Event of Default” has the meaning set forth in Section 7.1.

 

“Excluded Property” means (a) any fee owned real property with a fair market
value (as reasonably determined by the Agent in consultation with the Borrower)
of less than $250,000; (b) motor vehicles, airplanes and other assets subject to
certificates of title to the extent perfection of the security interest in such
assets cannot be accomplished by the filing of a UCC financing statement (or
equivalent); (c) Commercial Tort Claims having a value below $100,000; (d) any
lease, sublease, license, permit, property or agreement to the extent that a
grant of a security interest therein (i) is prohibited by Applicable Law or any
agreement (including restrictions of any governmental agency and including
restrictions in respect of Margin Stock and financial assistance, fraudulent
conveyance, preference, thin capitalization or other similar laws or
regulations), or any governmental licenses or state or local franchises,
charters and authorizations, other than to the extent such prohibition is
rendered ineffective under the UCC or other Applicable Law notwithstanding such
prohibition or (ii) requires governmental or third party consents required
pursuant to Applicable Law or agreement that have not been obtained if the terms
of any applicable contract, lease, sublease, permit, license, charter or license
agreement, or any Applicable Law with respect thereto, provide that the valid
grant of a security interest or lien therein to Agent is prohibited (or would
render such contract, lease, sublease, permit, license, charter or license
agreement cancelled, invalid or unenforceable) and such prohibition has not been
or is not waived or the consent of the other party to such contract, lease,
sublease, permit, license, charter or license agreement has not been or is not
otherwise obtained or under Applicable Law such prohibition cannot be waived;
provided, that the foregoing exclusion shall in no way be construed (x) to apply
if any such prohibition is unenforceable under Sections 9-406, 9-407 or 9-408 of
the UCC or other Applicable Law or (y) so as to limit, impair or otherwise
affect Agent’s unconditional continuing security interests in and liens upon any
rights or interests of any Loan Party in or to monies due or to become due under
any such contract, lease, permit, license, charter or license agreement; (e)
Margin Stock; (f) Equity Interests of any Person other than wholly-owned
Subsidiaries (i) to the extent not permitted by the terms of such Person’s
organizational or joint venture documents as in effect on the Closing Date or on
the date of acquisition of such Person (except to the extent such prohibition is
rendered ineffective after giving effect to applicable anti assignment
provisions of the UCC, other than the proceeds and receivables thereof the
assignment of which is expressly deemed effective under the UCC notwithstanding
such prohibition or restriction), or (ii) to the extent the pledge of such
Equity Interests (including the exercise of remedies) would result in a change
of control, repurchase obligation or other adverse consequences to any of the
Loan Parties or such Person; (g) [reserved], (h) Letter-of-Credit Rights (other
than those constituting Supporting Obligations for other Collateral as to which
perfection of the security interest in such other Collateral is accomplished
solely by the filing of a UCC financing statements); (i) Restricted Accounts and
the funds or other property held in or maintained in any such accounts (so long
as such accounts are used only for the purposes described in the definition of
Restricted Accounts); (j) any intent-to-use trademark application prior to the
filing of a “Statement of Use” or “Amendment to Allege Use” with respect
thereto, to the extent, if any, that, and solely during the period, if any, in
which the grant of a security interest therein would impair the validity or
enforceability of such intent-to-use trademark application under applicable
federal law; (k) particular assets if and for so long as, if reasonably agreed
by Agent and Borrower, the cost of creating or perfecting such pledges or
security interests in such assets or obtaining title insurance, surveys, or
flood insurance (if necessary) in respect of such assets are excessive in
relation to the practical benefits to be obtained by the Lenders therefrom; and
(l) voting Equity Interests of (i) any Foreign Subsidiary or (ii) any Subsidiary
that has no material assets other than Equity Interests of one or more Foreign
Subsidiaries, in each case, in excess of 65% (if the grant of a security
interest in excess of such percentage could reasonably be expected to cause any
material adverse tax consequences to the Loan Parties and provided that
immediately upon the occurrence of any circumstances under which the grant of a
security interest in excess of such percentage could not reasonably be expected
to cause material adverse tax consequences to any Loan Party, “Collateral” shall
automatically and without further action required by, and without notice to, any
Person, include such greater percentage of Equity Interests) of the outstanding
Equity Interests of such Person.

 



 B-5 

 

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, imposed as a result of
such Recipient being organized under the laws of, or having its principal office
or, in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof); (b) in the case of a
Non-U.S. Recipient (as defined in Section 9(e)), U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Non-U.S. Recipient with
respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect on the date on which Non-U.S. Recipient becomes a party to this Agreement
or acquires a participation, except in each case to the extent that, pursuant to
Section 9 amounts with respect to such Taxes were payable either to such
Non-U.S. Recipient assignor (or the Lender granting such participation)
immediately before such assignment or grant of participation; (c) United States
federal withholding Taxes that would not have been imposed but for such
Recipient’s failure to comply with Section 9(e) (except where the failure to
comply with Section 9(e) was the result of a change in law, ruling, regulation,
treaty, directive, or interpretation thereof by a Governmental Authority after
the date the Recipient became a party to this Agreement or a Participant) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

 

“Existing Indebtedness” means the outstanding indebtedness and other obligations
of eVance Processing Inc. pursuant to the terms of that certain amended and
restated loan and security agreement dated November 30, 2015, by and among each
of the lenders identified on the signature pages thereto and eVance Processing
Inc.

 

“Extraordinary Receipts” the proceeds in respect of (a) tax refunds, (b) pension
plan reversions, (c) proceeds of judgments, proceeds of settlements, or other
consideration of any kind received in connection with any cause of action or
claim, (d) indemnity payments and (e) any purchase price adjustment (other than
working capital purchase price adjustments) pursuant to any acquisition
agreement entered into after the Closing Date.

 



 B-6 

 

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

“Fee Letter” means that certain Fee Letter, dated as of the date hereof, between
Borrower and Agent.

 

“Fiscal Year” means the fiscal year of Borrower which ends on December 31 of
each year.

 

“Fixed Charges” means, for the period in question, on a consolidated basis, the
sum of (i) all principal payments scheduled to be made during or with respect to
such period in respect of Indebtedness of the Loan Parties, plus (ii) all
Interest Expense of the Loan Parties for such period paid or required to be paid
in cash during such period, plus (iii) all federal, state, and local income
taxes of the Loan Parties paid or required to be paid for such period, plus (iv)
all cash distributions, dividends, redemptions and other cash payments made or
required to be made during such period with respect to Equity Interests issued
by any Loan Party.

 

“Foreign Subsidiary” means any Subsidiary that is not incorporated or organized
under the laws of a State within the United States of America or the District of
Columbia, and that is a “controlled foreign corporation” within the meaning of
Section 957 of the IRC with respect to which a Loan Party is a “US Shareholder”
within the meaning of Section 951(b) of the IRC. Unless the context indicates
otherwise, references to a Foreign Subsidiary shall be deemed to refer to a
Foreign Subsidiary of Borrower.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession), which are applicable to the circumstances as of the date
of determination, in any case consistently applied.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Gross Margin Report” means a report prepared by Borrower in the form of Exhibit
F.

 

“Guarantor” means each Subsidiary listed on Schedule C, and each other
Subsidiary that is or becomes a party to this Agreement pursuant to Section 3.3
(other than any Immaterial Subsidiary).

 

“Guaranty”, “Guaranteed” or to “Guarantee”, as applied to any Indebtedness,
liability or other obligation, means (i) a guaranty, directly or indirectly, in
any manner, including by way of endorsement (other than endorsements of
negotiable instruments for collection in the ordinary course of business), of
any part or all of such Indebtedness, liability or obligation, and (ii) an
agreement, contingent or otherwise, and whether or not constituting a guaranty,
assuring, or intended to assure, the payment or performance (or payment of
damages in the event of non-performance) of any part or all of such
Indebtedness, liability or obligation by any means (including, the purchase of
securities or obligations, the purchase or sale of property or services, or the
supplying of funds).

 



 B-7 

 

 

“Immaterial Subsidiary” means, as of any date, any Subsidiary contributing less
than 5.0% of the consolidated Recurring Revenues of the Loan Parties for the
most recently ended four fiscal quarter period for which financial statements
have been delivered pursuant to Section 5.15.

 

“Increased Inspection Trigger” means at any time there is an Increased Variation
in (a) Recurring Revenues and/or (b) Net Recurring Revenue in the Gross Margin
Report.

 

“Increased Variation” means (a) a decline in excess of (i) 10.0% of the current
three month Recurring Revenue rolling average as compared to the previous three
month Recurring Revenue rolling average or (ii) 8.0% for two consecutive months
compared to the previous three month Recurring Revenue rolling average and/or
(b) a decline in excess of (i) 10.0% of the current three month Net Recurring
Revenue rolling average as compared to the previous three month Net Recurring
Revenue rolling average or (ii) 8.0% for two consecutive months compared to the
previous three month Net Recurring Revenue rolling average.

 

“Indebtedness” means (without duplication), with respect to any Person, (i) all
obligations or liabilities, contingent or otherwise, for borrowed money, (ii)
all obligations represented by promissory notes, bonds, debentures or the like,
or on which interest charges are customarily paid, (iii) all liabilities secured
by any Lien on property owned or acquired, whether or not such liability shall
have been assumed, (iv) all obligations of such Person under conditional sale or
other title retention agreements relating to property or assets purchased by
such Person, (v) all obligations of such Person issued or assumed as the
deferred purchase price of property or services (excluding trade payables which
are not ninety (90) days past the due date incurred in the ordinary course of
business, but including the maximum potential amount payable under any earn-out
or similar obligations to the extent required to be reflected on the
consolidated balance sheet), (vi) all Capitalized Leases of such Person, (vii)
all obligations (contingent or otherwise) of such Person as an account party or
applicant in respect of letters of credit and/or bankers’ acceptances, or in
respect of financial or other hedging obligations, (viii) all equity interests
issued by such Person subject to repurchase or redemption at any time on or
prior to the Scheduled Maturity Date, other than voluntary repurchases or
redemptions that are at the sole option of such Person, (ix) all principal
outstanding under any synthetic lease, off-balance sheet loan or similar
financing product, and (x) all Guarantees, endorsements (other than for
collection in the ordinary course of business) and other contingent obligations
in respect of the obligations of others.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Initial Term Loan” has the meaning set forth in Section 1.1.

 

“Initial Term Loan Amount” has the meaning set forth in Section 1.1.

 

“Initial Term Loan Commitment” means as to any Lender, the obligation of such
Lender, if any, to make an Initial Term Loan to the Borrower in a principal
amount not to exceed the amount set forth under the heading “Initial Term Loan
Commitment” opposite such Lender’s name on Schedule A or in the Assignment and
Assumption pursuant to which such Lender becomes a Lender under the Agreement.
The original aggregate amount of the Initial Term Loan Commitments is
$13,500,000.

 



 B-8 

 

 

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks and trademark licenses,
and all rights to sue at law or in equity for any infringement or other
impairment thereof, including the right to receive all proceeds and damages
therefrom.

 

“Interest Expense” means, for the applicable period, for the Loan Parties on a
consolidated basis, total interest expense (including interest attributable to
Capitalized Leases in accordance with GAAP) and fees with respect to outstanding
Indebtedness.

 

“Investment Property” means the collective reference to (a) all “investment
property” as such term is defined in Section 9-102 of the UCC, (b) all
“financial assets” as such term is defined in Section 8-102(a)(9) of the UCC,
and (c) whether or not constituting “investment property” as so defined, all
Pledged Equity.

 

“IRC” means the Internal Revenue Code of 1986, as amended, and any successor
statutes, and all regulations and guidance promulgated thereunder. Any reference
to a specific section of the IRC shall be deemed to be a reference to such
section of the IRC and any successor statutes, and all regulations and guidance
promulgated thereunder.

 

“Issuers” means the collective reference to each issuer of Investment Property.

 

“Lender” has the meaning set forth in the Preamble of this Agreement.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement in the nature of a security interest of
any kind or nature whatsoever, including any conditional sale contract or other
title retention agreement, the interest of a lessor under a Capital Lease and
any synthetic or other financing lease having substantially the same economic
effect as any of the foregoing.

 

“Loan Account” has the meaning set forth in Section 2.4.

 

“Loan Documents” means, collectively, this Agreement, all notes, guaranties,
security agreements (including without limitation intellectual property security
agreements), mortgages, a perfection certificate in form and substance
satisfactory to the Agent, certificates, landlord’s agreements, Control
Agreements, the Fee Letter, the Pledge Agreement, the Disclosure Schedule and
all other agreements, documents and instruments now or hereafter executed or
delivered by Borrower or any other Loan Party in connection with, or to evidence
the transactions contemplated by, this Agreement.

 

“Loan Guaranty” means Section 8 of this Agreement.

 

“Loan Party” means, individually, Borrower, or any Guarantor; and “Loan Parties”
means, collectively, Borrower and all Guarantors.

 



 B-9 

 

 

“Material Adverse Effect” means any event, act, omission, condition or
circumstance which, which individually or in the aggregate, has or could
reasonably be expected to (x) have a material adverse effect on the business,
properties, prospects, condition (financial or otherwise), assets, operations or
income of Borrower, individually, or the Borrower and its Subsidiaries, taken as
a whole, (y) adversely affect the ability of the Borrower or any other Loan
Party to perform its obligations under the Loan Documents or (z) adversely
affect the rights and remedies of the Agent or the Lenders under the Loan
Documents.

 

“Material Contract” means has the meaning set forth in Section 5.18.

 

“Maturity Date” means the Scheduled Maturity Date (or if earlier the Termination
Date), or such earlier date as the Obligations may be accelerated in accordance
with the terms of this Agreement (including without limitation pursuant to
Section 7.2).

 

“Maximum Lawful Rate” has the meaning set forth in Section 2.5.

 

“Maximum Liability” has the meaning set forth in Section 8.9.

 

“Minimum Liquidity” means, as of any date of determination, with respect to the
Borrower and its Subsidiaries on a consolidated basis, determined in accordance
with GAAP, the sum of unrestricted cash and unrestricted short-term and
long-term marketable securities.

 

“MNPI” has the meaning set forth in Section 10.11(h)(ii).

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Loan Party or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Net Cash Proceeds” means:

 

(i) with respect to any sale or disposition by any Loan Party or any of its
Subsidiaries of assets, the amount of cash proceeds received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment of deferred consideration) by or on behalf of such Loan Party or such
Subsidiary, in connection therewith after deducting therefrom only (a) the
amount of any Indebtedness secured by any Permitted Lien on any asset (other
than (x) Indebtedness owing to Agent or any Lender under the Agreement or the
other Loan Documents and (y) Indebtedness assumed by the purchaser of such
asset) which is required to be, and is, repaid in connection with such sale or
disposition, (b) reasonable fees, commissions, and expenses related thereto and
required to be paid by such Loan Party or such Subsidiary in connection with
such sale or disposition, (c) taxes paid or payable to any taxing authorities by
such Loan Party or such Subsidiary in connection with such sale or disposition,
in each case to the extent, but only to the extent, that the amounts so deducted
are, at the time of receipt of such cash, actually paid or payable to a Person
that is not an Affiliate of any Loan Party or any of its Subsidiaries, and are
properly attributable to such transaction, and (d) all amounts that are set
aside as a reserve (x) for adjustments in respect of the purchase price of such
assets, (y) for any liabilities associated with such sale or casualty, to the
extent such reserve is required by GAAP, and (z) for the payment of unassumed
liabilities relating to the assets sold or otherwise disposed of at the time of,
or within 30 days after, the date of such sale or other disposition, to the
extent that in each case the funds described above in this clause (d) are (1)
deposited into escrow with a third party escrow agent or set aside in a separate
deposit account that is subject to a control agreement in favor of Agent, and
(2) paid to Agent as a prepayment of the applicable Obligations in accordance
with this Agreement at such time when such amounts are no longer required to be
set aside as such a reserve; and

 



 B-10 

 

 

(ii) with respect to the issuance or incurrence of any Indebtedness by any Loan
Party or any of its Subsidiaries, or the issuance by any Loan Party or any of
its Subsidiaries of any Equity Interests, the aggregate amount of cash received
(directly or indirectly) from time to time (whether as initial consideration or
through the payment or disposition of deferred consideration) by or on behalf of
such Loan Party or such Subsidiary in connection with such issuance or
incurrence, after deducting therefrom only (a) reasonable fees, commissions, and
expenses related thereto and required to be paid by such Loan Party or such
Subsidiary in connection with such issuance or incurrence, and (b) taxes paid or
payable to any taxing authorities by such Loan Party or such Subsidiary in
connection with such issuance or incurrence, in each case to the extent, but
only to the extent, that the amounts so deducted are, at the time of receipt of
such cash, actually paid or payable to a Person that is not an Affiliate of any
Loan Party or any of its Subsidiaries, and are properly attributable to such
transaction.

 

“Net Income” means, for the applicable period, for Borrower individually or for
the Loan Parties on a consolidated basis, as applicable, the net income (or
loss) of Borrower individually or of the Loan Parties on a consolidated basis,
as applicable, for such period, excluding any non-cash gains or non-cash losses,
and any extraordinary gains, in each case of Borrower individually or of the
Loan Parties on a consolidated basis, as applicable, for such period.

 

“Net Recurring Revenue” means the sum of (a) Recurring Revenues minus (b)
related processing costs and residual expenses, in each case, as reported on the
Gross Margin Report.

 

“Non-Paying Guarantor” has the meaning set forth in Section 8.10.

 

“Non-U.S. Recipient” has the meaning set forth in Section 9(e)(ii).

 

“Notice of Borrowing” has the meaning set forth in Section 1.4.

 

“Obligations” means all the Term Loan, all Protective Advances, any other
present or future advances or extensions of credit made hereunder, any other
present or future debts, liabilities, fees, expenses, obligations, guaranties,
covenants, duties and indebtedness at any time owing by Borrower or any Loan
Party to Agent or any Lender, whether evidenced by this Agreement, any other
Loan Document or otherwise whether arising from an extension of credit,
guaranty, indemnification or otherwise, whether direct or indirect (including
those acquired by assignment and any participation by Agent or any Lender in
Borrower’s indebtedness owing to others), whether absolute or contingent,
whether due or to become due, and whether arising before or after the
commencement of a proceeding under the Bankruptcy Code or any similar statute.

 

“Observer” has the meaning set forth in Section 4.6(b).

 

“Organic Documents” means, with respect to any Person, the certificate of
incorporation, articles of incorporation, incorporation deed, certificate of
formation, certificate of limited partnership, by-laws, operating agreement,
limited liability company agreement, limited partnership agreement or other
similar governance document of such Person.

 

“Other Taxes” means all present or future stamp, court or documentary, property,
excise, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document.

 



 B-11 

 

 

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56).

 

“Participant” has the meaning set forth in Section 10.10.

 

“Paying Guarantor” has the meaning set forth in Section 8.10.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and Multiemployer Plans and set forth in, with respect to plan years
ending prior to the effective date of the Pension Act, Section 412 of the Code
and Section 302 of ERISA, each as in effect prior to the Pension Act and,
thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA, and any sections of the Code or ERISA related thereto
that are enacted after the date of this Agreement.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by a Loan Party and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Permitted Acquisition” means any transaction for the (a) strategic acquisition
of all or substantially all of the property of any person, or of any business,
division or business line or lines of any person; or (b) strategic acquisition
(including by merger or consolidation) of the Equity Interests of any person
that becomes a Subsidiary after giving effect to such transaction; provided that
each of the following conditions shall be met:

 

(iii) no Default or Event of Default then exists or would result therefrom;

 

(iv) after giving effect to such transaction on a pro forma basis, the Loan
Parties are in compliance with the financial covenants set forth in Section 5.24
(assuming that such transaction, and all other Permitted Acquisitions
consummated since the first day of the relevant period had occurred on the first
day of such relevant period);

 

(v) no Loan Party shall, in connection with any such transaction, assume or
remain liable with respect to any Indebtedness or other liability (including any
material tax or ERISA liability) of the related seller or the business, person
or properties acquired, except (A) to the extent permitted under Section 5.23(f)
and (B) obligations not constituting Indebtedness incurred in the ordinary
course of business and necessary or desirable to the continued operation of the
underlying properties, and any other such liabilities or obligations not
permitted to be assumed or otherwise supported by any Loan Party hereunder shall
be paid in full or released as to the business, persons or properties being so
acquired on or before the consummation of such acquisition;

 

(vi) the Person or business to be acquired shall be, or shall be engaged in, a
business of the type that Borrower and the Subsidiaries are permitted to be
engaged in under Section 5.23(m) and the property acquired in connection with
any such transaction shall be made subject to the Lien in favor of the Agent on
behalf of the Lenders and shall be free and clear of any Liens, other than
Permitted Liens;

 



 B-12 

 

 

(vii) the Board of Directors of the Person to be acquired shall not have
indicated publicly its opposition to the consummation of such acquisition (which
opposition has not been publicly withdrawn);

 

(viii) all transactions in connection therewith shall be consummated in
accordance with all applicable laws;

 

(ix) Borrower shall have provided Agent and the Lenders with (A) historical
financial statements for the last three fiscal years (or, if less, the number of
years since formation) of the person or business to be acquired (audited if
available without undue cost or delay) and unaudited financial statements
thereof for the most recent interim period which are available, (B) reasonably
detailed projections for the succeeding five years pertaining to the person or
business to be acquired and updated projections for Borrower after giving effect
to such transaction, (C) a reasonably detailed description of all material
information relating thereto and copies of all material documentation pertaining
to such transaction, (D) appraisals of Recurring Revenues conducted by an
appraisal firm reasonably acceptable to Agent, the results of which are
satisfactory to Agent in all respects, (E) a quality of earnings report, in form
and substance satisfactory to the Agent, and (F) all such other information and
data relating to such transaction or the person or business to be acquired as
may be reasonably requested by Agent or the Required Lenders;

 

(x) at least three (3) Business Days prior to the proposed date of consummation
of the transaction, Borrower shall have delivered to the Agent and the Lenders a
certificate of an Authorized Officer of the Borrower certifying that (A) such
transaction complies with this definition (which shall have attached thereto
reasonably detailed backup data and calculations showing such compliance) and
(B) copies of the acquisition agreement and other material documents relative to
the proposed transaction;

 

(xi) the assets being acquired (other than a de minimis amount of assets in
relation to the assets being acquired) are located within the United States or
the Person whose Equity Interests are being acquired is organized in a
jurisdiction located within the United States;

 

(xii) the subject assets or Equity Interests, as applicable, are being acquired
directly by a Borrower or one of its Subsidiaries that is a Loan Party, and, in
connection therewith, Borrower or the applicable Loan Party shall have complied
with Section 3.2 or 3.3 of this Agreement, as applicable; and

 

(xiii) any Person to be acquired shall have a positive EBITDA immediately prior
to the acquisition thereof.

 

“Permitted Discretion” means a determination made by Agent in the exercise of
its reasonable business judgment.

 

“Permitted Holders” means the chief executive officer, chief financial officer
and the members of the board of directors of the Borrower, in each case, on the
Closing Date.

 



 B-13 

 

 

“Permitted Indebtedness” means: ((i) the Obligations; (ii) the Indebtedness
existing on the date hereof described in Section 6 of the Disclosure Schedule;
in each case along with extensions, refinancings, modifications, amendments and
restatements thereof, provided, that (a) the principal amount thereof is not
increased, and (b) the terms thereof are not modified to impose more burdensome
terms upon any Loan Party; (iii) capitalized leases and purchase money
Indebtedness secured by Permitted Liens in an aggregate amount not exceeding
$100,000 at any time outstanding; (iv) Indebtedness incurred as a result of
endorsing negotiable instruments received in the ordinary course of business;
(v) deferred compensation to officers, employees and directors existing as of
the Closing Date in the amounts set forth on Section 6 of the Disclosure
Schedule; (vi) Indebtedness owed to sellers or otherwise acquired in connection
with Permitted Acquisitions; provided, that such Indebtedness is subordinated to
the Obligations, on terms acceptable to the Agent, and the applicable
subordination terms shall not be modified without the prior written consent of
Agent; and (vii) other Indebtedness in an amount not to exceed $100,000 at any
time outstanding.

 

“Permitted Investments” means:

 

(xiv) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

(xv) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having a rating of at least AA from
Standard & Poor’s Ratings Services, a Division of the McGraw-Hill Companies,
Inc. (“S&P”) or Aa from Moody’s Investors Service, Inc. (“Moodys”);

 

(xvi) investments in commercial paper maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, a rating of at
least A-2 from S&P or P-2 from Moody’s;

 

(xvii) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with and money market deposit accounts issued or offered
by, any domestic office of any commercial bank organized under the laws of the
United States of America or any State thereof, or by any Lender which has a
combined capital and surplus and undivided profits of not less than
$500,000,000;

 

(xviii) fully collateralized repurchase agreements with a term of not more than
120 days for securities described in clause (a) of this definition and entered
into with a financial institution satisfying the criteria described in clause
(d) of this definition; and

 

(xix) money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated at least AA by S&P or Aa by Moody’s and (iii) have
portfolio assets of at least $1,000,000.000.

 



 B-14 

 

 

“Permitted Liens” means (a) purchase money security interests in specific items
of Equipment securing Permitted Indebtedness described under clause (c) of the
definition of Permitted Indebtedness; (b) Liens disclosed in Section 7 of the
Disclosure Schedule; provided, however, that to qualify as a Permitted Lien, any
such Lien described in Section 7 of the Disclosure Schedule shall only secure
the Indebtedness that it secures on the Closing Date and any permitted
refinancing in respect thereof; (c) liens for taxes, fees, assessments, or other
governmental charges or levies, either not delinquent or being contested in good
faith by appropriate proceedings (which proceedings have the effect of
preventing the enforcement of such lien) for which adequate reserves in
accordance with GAAP are being maintained, provided the same have no priority
over any of Agent’s security interests; (d) liens of materialmen, mechanics,
carriers, or other similar liens arising in the ordinary course of business and
securing obligations which are not delinquent or are being contested in good
faith by appropriate proceedings (which proceedings have the effect of
preventing the enforcement of such lien) for which adequate reserves in
accordance with GAAP are being maintained; (e) liens which constitute banker’s
liens, rights of set-off, or similar rights as to deposit accounts or other
funds maintained with a bank or other financial institution (but only to the
extent such banker’s liens, rights of set-off or other rights are in respect of
customary service charges relative to such deposit accounts and other funds, and
not in respect of any loans or other extensions of credit by such bank or other
financial institution to any Loan Party); (f) cash deposits or pledges of an
aggregate amount not to exceed $100,000 to secure the payment of worker’s
compensation, unemployment insurance, or other social security benefits or
obligations, public or statutory obligations, surety or appeal bonds, bid or
performance bonds, or other obligations of a like nature incurred in the
ordinary course of business; (g) pledges and deposits of cash in the ordinary
course of business securing liability for reimbursement or indemnification
obligations of (including obligations in respect of letters of credit or bank
guarantees for the benefit of) insurance carriers providing property, casualty
or liability insurance; (h) Liens on cash advances in favor of the seller of any
property to be acquired in an Investment not prohibited under this Agreement or
in a Permitted Acquisition to be applied against the purchase price for such
Investment permitted by this Agreement or Permitted Acquisition; (i) purported
Liens evidenced by the filing of precautionary UCC (or equivalent statutes)
financing statements or similar public filings; (j) Liens for amounts pledged
pursuant to processing agreements in the ordinary course of business and (k)
Liens securing Indebtedness or other obligations in an aggregate principal
amount at any time outstanding not to exceed $100,000.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
limited liability company, trust, unincorporated organization, association,
corporation, government or any agency or political division thereof, or any
other entity.

 

“PIK Component” means the portion of the Applicable Rate which shall be paid in
kind.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Loan Party or
any such plan to which any Loan Party (or with respect to any plan subject to
Section 412 or 430 of the Code or Section 302 or Title IV of ERISA, any ERISA
Affiliate) is required to contribute on behalf of any of its employees.

 

“Pledge Agreement” means that certain Pledge Agreement, dated as of the date
hereof by each Loan Party, as a pledgor and Agent, as pledgee.

 

“Pledged Equity” means the Equity Interests listed on Sections 1(f) and 1(g) of
the Disclosure Schedule, together with any other equity interests, certificates,
options, or rights or instruments of any nature whatsoever in respect of the
equity interests of any Person that may be issued or granted to, or held by, any
Loan Party while this Agreement is in effect, and including, without limitation,
to the extent attributable to, or otherwise related to, such pledged equity
interests, all of such Loan Party’s (i) interests in the profits and losses of
each Issuer, (ii) rights and interests to receive distributions of each Issuer’s
assets and properties, and (iii) rights and interests, if any, to participate in
the management or each Issuer related to such pledged equity interests.

 

“Prepayment Fee” shall have the meaning set forth in the Fee Letter.

 



 B-15 

 

 

“Pro Rata Share” means with respect to all matters as to a particular Lender,
the percentage obtained by dividing (i) the Term Loan Exposure of such Lender by
(ii) the aggregate Term Loan Exposure of all Lenders.

 

“Protective Advances” has the meaning set forth in Section 1.3.

 

“Recipient” means Agent, any Lender, Participant, or any other recipient of any
payment to be made by or on account of any Obligation of any Loan Party under
this Agreement or any other Loan Document, as applicable.

 

“Recurring Revenues” means, with respect to any period, the sum of (a) all
recurring monthly transaction related fees comprised of credit and debit card
fees charged to merchants, as well as certain service charges and convenience
fees for payment processing services, including authorization, capture,
clearing, settlement and information reporting of electronic transactions and
related fees minus (b) interchange fees and chargebacks with respect to
“wholesale residual revenue” for such period and for any prior period to the
extent not deducted in calculating Recurring Revenues for such prior period.

 

“Register” has the meaning set forth in Section 10.9(a).

 

“Related Persons” means, with respect to any Person, each Affiliate and Approved
Fund of such Person and each director, officer, employee, agent, trustee,
representative, attorney, accountant and each insurance, environmental, legal,
financial and other advisor and other consultants and agents of or to such
Person or any of its Affiliates.

 

“Released Parties” has the meaning set forth in Section 6.1.

 

“Rent Reserve” means a reserve, established in the Agent, for any location where
Collateral is located or where books and records relating to Collateral are
located, in an amount of up to three (3) months’ rent to any landlord, mortgagee
or other Person who possesses any such Collateral or could assert a Lien
thereon, unless a lien waiver has been obtained from such landlord, mortgagee or
other person.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Required Lenders” means, at any time, Lenders having or holding more than 50%
of the aggregate Term Loan Exposure of all Lenders.

 

“Restricted Accounts” means Deposit Accounts (a) established and used (and at
all times will be used) solely for the purpose of paying current payroll
obligations of Loan Parties (and which do not (and will not at any time) contain
any deposits other than those necessary to fund current payroll), in each case
in the ordinary course of business, or (b) maintained (and at all times will be
maintained) solely in connection with an employee benefit plan, but solely to
the extent that all funds on deposit therein are solely held for the benefit of,
and owned by, employees (and will continue to be so held and owned) pursuant to
such plan, (c) tax accounts, including, without limitation, sales tax accounts,
(d) escrow accounts, (e) fiduciary or trust accounts, (f) accounts required to
be maintained for the benefit of third party credit and debit card processors or
banks, (g) zero balance accounts and (g) accounts to the extent the balances
therein do not exceed on average for a period of five (5) consecutive Business
Days $10,000 in the aggregate.

 



 B-16 

 

 

“Restricted Payment” means to (a) declare or pay any dividend or make any other
payment or distribution, directly or indirectly, on account of equity interests
issued by the Borrower or any Subsidiary of the Borrower or any other Loan Party
(including any payment in connection with any merger or consolidation involving
the Borrower) or to the direct or indirect holders of equity interests issued by
the Borrower or any Subsidiary of the Borrower or any other Loan Party in their
capacity as such, or (b) purchase, redeem, make any sinking fund or similar
payment, or otherwise acquire or retire for value (including in connection with
any merger or consolidation involving the Borrower) any equity Interests issued
by the Borrower or any Subsidiary of the Borrower or any other Loan Party, and
(c) make any payment to retire, or to obtain the surrender of, any outstanding
warrants, options, or other rights to acquire equity Interests of the Borrower
or any Subsidiary of the Borrower or any other Loan Party now or hereafter
outstanding.

 

“Sale” has the meaning set forth in Section 10.8(b).

 

“Scheduled Maturity Date” means November 2, 2019.

 

“Secured Parties” means, collectively, the Agent, the Lenders, and each other
holder of any of the Obligations, and the respective successors and assigns of
each of them.

 

“Securities Act” means the Securities of Act of 1933, as amended.

 

“Senior Officer” means the current president, chief executive officer, chief
financial officer, or treasurer of any Loan Party.

 

“Stated Rate” has the meaning set forth in Section 2.5.

 

“Subordinated Indebtedness” means (a) Indebtedness that is junior in right of
payment or security to the Obligations, (b) any Indebtedness, liability or
obligation in respect of any deferred compensation arrangement with any present,
past or future employees or directors of the Borrower (or its predecessor) or
any of its Subsidiaries or Affiliates (including, deferred compensation to
officers, employees and directors existing as of the Closing Date in the amounts
set forth on Section 6 of the Disclosure Schedule), and/or (c) any Indebtedness,
liability or obligation that is in the nature of any seller notes or deferred
earn-out.

 

“Subsidiary” means any corporation or other entity of which a Person owns,
directly or indirectly, through one or more intermediaries, more than 50% of the
capital stock or other equity interest at the time of determination. Unless the
context indicates otherwise, references to a Subsidiary shall be deemed to refer
to a Subsidiary of Borrower.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan” has the meaning set forth in Section 1.1.

 

“Term Loan Borrowing Base” means, as of any date of determination, (a) 85% of
the product of (i) 1.6 multiplied by (ii) the Annualized Prior Three Months
Recurring Revenues of the Loan Parties minus (b) the reserves established
pursuant to Section 1.2.

 



 B-17 

 

 

“Term Loan Commitment” means, with respect to each Lender, as to any Lender, the
sum of the Initial Term Loan Commitment and the Delayed Draw Term Loan
Commitment of such Lender.

 

“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination (a) prior to the funding of the Term Loan, the amount of such
Lender’s Term Loan Commitment, and (b) after the funding of the Term Loan, the
outstanding principal amount of the Term Loan held by such Lender.

 

“Termination Date” means the date on which all of the Obligations have been paid
in full in cash and all of each Lender’s lending commitments under this
Agreement and under each of the other Loan Documents have been terminated.

 

“UCC” means, at any given time, the Uniform Commercial Code as adopted and in
effect at such time in the State of New York or such other applicable
jurisdiction.

 

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder (including determinations
made pursuant to the exhibits hereto) shall be made, and all financial
statements required to be delivered hereunder shall be prepared on a
consolidated basis in accordance with GAAP consistently applied. If at any time
any change in GAAP would affect the computation of any financial ratio or
financial requirement set forth in any Loan Document, and either Borrower or
Agent shall so request, Agent, Lenders and Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP; provided that, until so amended, (i) such ratio
or requirement shall continue to be computed in accordance with GAAP prior to
such change therein and (ii) Borrower shall provide to Agent financial
statements and other documents required under this Agreement and the other Loan
Documents which include a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Statement of Financial Accounting Standards 159 (Codification
of Accounting Standards 825-10) to value any Indebtedness or other liabilities
of any Loan Party at “fair value”, as defined therein.

 

Notwithstanding anything to the contrary contained in the paragraph above or the
definitions of Capital Expenditures or Capitalized Leases, in the event of a
change in GAAP after the Closing Date requiring all leases to be capitalized,
only those leases (assuming for purposes of this paragraph that they were in
existence on the Closing Date) that would constitute Capitalized Leases on the
Closing Date shall be considered Capital Leases (and all other such leases shall
constitute operating leases) and all calculations and deliverables under this
Agreement or the other Loan Documents shall be made in accordance therewith
(other than the financial statements delivered pursuant to this Agreement;
provided that all such financial statements delivered to Agent in accordance
with the terms of this Agreement after the date of such change in GAAP shall
contain a schedule showing the adjustments necessary to reconcile such financial
statements with GAAP as in effect immediately prior to such change).

 

References in this Agreement to “Articles”, “Sections”, “Annexes”, “Exhibits” or
“Schedules” shall be to Articles, Sections, Annexes, Exhibits or Schedules of or
to this Agreement unless otherwise specifically provided. Any term defined
herein may be used in the singular or plural. “Include”, “includes” and
“including” shall be deemed to be followed by “without limitation”. “Or” shall
be construed to mean “and/or”. Except as otherwise specified or limited herein,
references to any Person include the successors and assigns of such Person.
References “from” or “through” any date mean, unless otherwise specified, “from
and including” or “through and including”, respectively. Unless otherwise
specified herein, the settlement of all payments and fundings hereunder between
or among the parties hereto shall be made in lawful money of the United States
and in immediately available funds. Time is of the essence for each performance
obligation of the Loan Parties under this Agreement and each Loan Document. All
amounts used for purposes of financial calculations required to be made herein
shall be without duplication. References to any statute or act shall include all
related current regulations and all amendments and any successor statutes, acts
and regulations. References to any agreement, instrument or document (i) shall
include all schedules, exhibits, annexes and other attachments thereto and (ii)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, amended and restated, restated, supplemented or
otherwise modified (subject to any restrictions on such amendments,
restatements, supplements or modifications set forth herein or in any other Loan
Document). The words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights. Unless
otherwise specified herein Dollar ($) baskets set forth in the representations
and warranty, covenants and event of default provisions of this Agreement (and
other similar baskets) are calculated as of each date of measurement by the
Dollar Equivalents thereof as of such date of measurement.

 



 B-18 

 

 

Schedule C

 

Subsidiaries

 

Excel Business Solutions, Inc.

Payprotec Oregon, LLC

eVance Processing Inc.

Securus Consulting, LLC (Immaterial Subsidiary of Payprotec Oregon, LLC)

 

 

 

 



 

 



 

Exhibit A

 

FORM OF NOTICE OF BORROWING

 

[letterhead of Borrower]

 

GACP Finance Co., LLC, as Agent
c/o Great American Capital Partners, LLC
11100 Santa Monica Blvd., Suite 800
Los Angeles, CA 90025
Attention: Mark Shields

 

Ladies and Gentlemen:

 

Please refer to the Loan and Security Agreement dated as of November 2, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”) among the undersigned, as Borrower, the Loan
Parties (as defined therein) party thereto, the lenders from time to time party
thereto, and GACP Finance Co., LLC, as Agent. Capitalized terms used herein and
not otherwise defined shall have the meanings ascribed thereto in the Loan
Agreement. This notice is given pursuant to Section 1.4 of the Loan Agreement
and constitutes a representation by Borrower that the conditions specified in
Section 1.6 of the Loan Agreement have been satisfied. Without limiting the
foregoing, (i) each of the representations and warranties set forth in the Loan
Agreement and in the other Loan Documents is true and correct in all respects as
of the date hereof (or to the extent any representations or warranties are
expressly made solely as of an earlier date, such representations and warranties
shall be true and correct as of such earlier date), both before and after giving
effect to the Loans requested hereby, and (ii) no Default or Event of Default is
in existence, both before and after giving effect to the Term Loan requested
hereby.

 

Borrower hereby requests that the Lenders extend the Term Loan under the Loan
Agreement as follows:

 

[The Initial Term Loan Amount is $[______________]1. The requested borrowing
date for the Initial Term Loan Amount is November 2, 2016.]2

 

[The Delayed Draw Term Loan Amount is $[  ]3. The requested Delayed Draw Term
Loan Funding Date is [  ] [  ], 20[ ].4]5

 

 



 



 

 

1 To be an amount equal to the lesser of: (a) $13,500,000 and (b) the Term Loan
Borrowing Base as of such date (based upon the Borrowing Base Certificate
delivered by Borrower to Agent on the Closing Date)

2 To be included for borrowing of the Initial Term Loan.

3 To be an amount equal to the lesser of: (a) $11,500,000 and (b) the Term Loan
Borrowing Base as of such date (based upon the Borrowing Base Certificate
delivered by Borrower to Agent on the Delayed Draw Term Loan Funding Date).

4 The Delayed Draw Term Loan Funding Date shall be any Business Day occurring
after the Closing Date but prior to the Delayed Draw Term Loan Commitment
Termination Date; provided that there shall be no more than three (3) Delayed
Draw Term Loan Funding Dates during the period between the Closing Date and the
Delayed Draw Term Loan Termination Date.

5 To be included for borrowing of the Delayed Draw Term Loan.

 



 Ex. A-1 

 

 

Borrower has caused this Notice of Borrowing to be executed and delivered by its
Authorized Officer thereunto duly authorized on [_____________] [   ], 20[   ].

 

  EXCEL CORPORATION         By:                    Name:     Title:  

 

 



 Ex. A-2 

 

 

Exhibit B

 

FORM OF BORROWING BASE CERTIFICATE

 

See attached.



 

 

 

 

 

 



 

 

 

EXHIBIT B


 

FORM OF BORROWING BASE CERTIFICATE

 

[DATE]

 

GACP Finance Co., LLC, as Agent
c/o Great American Capital Partners, LLC
11100 Santa Monica Blvd., Suite 800
Los Angeles, CA 90025
Attention: Mark Shields
Email: mshields@gacapitalpartners.com

 

Ladies and Gentlemen:

 

The undersigned Authorized Officer of Excel Corporation, a Delaware corporation
(the “Borrower”), pursuant to [Section 1.6(a)(x)]6[Section 1.6(b)(ii)]7 [Section
5.15(c)(i)]8 of that certain Loan and Security Agreement, dated as of October
30, 2015 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Loan Agreement”), by and among (1) GACP Finance Co., LLC, as
administrative agent and collateral agent for the Lenders (in such capacity,
together with its successors and assigns, if any, in such capacity, “Agent”),
(2) the lenders from time to time party hereto (each of such lenders, together
with its successors and permitted assigns, a “Lender”), (3) the Borrower, and
(4) the parties joined hereto from time to time as Guarantors (as defined
therein) hereby certifies, solely in such capacity, to Agent that the
information attached hereto as Exhibit A is true and correct as of the effective
date of the calculation set forth thereon.

 

The Borrower hereby certifies to Agent that the following items, calculated in
accordance with the terms and definitions set forth in the Loan Agreement for
such items are true and correct, and that Borrower is in compliance with [and,
after giving effect to any currently requested Term Loan, will be in compliance
with,]9 the terms, conditions, and provisions of the Loan Agreement.

 

[Additionally, Borrower hereby certifies and represents and warrants to the
Agent that (i) as of the date hereof, each of the representations and warranties
set forth in the Loan Agreement and in the other Loan Documents shall be true
and correct in all material respects (or to the extent any representations or
warranties are expressly made solely as of an earlier date, such representations
and warranties shall be true and correct in all material as of such earlier
date), both before and after giving effect thereto; provided that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates
(ii) each of the covenants and agreements contained in any Loan Document have
been performed (to the extent required to be performed on or before the date
hereof), (iii) no Default or Event of Default has occurred and is continuing on
the date hereof [nor after giving effect to any currently requested Term Loan,
and (iv) all of the foregoing is true and correct as of the effective date of
the calculations set forth above and that such calculations have been made in
accordance with the requirements of the Loan Agreement.] 10

 

All initially capitalized terms used in this Borrowing Base Certificate have the
meanings set forth in the Loan Agreement unless specifically defined herein.

  

[signature pages follow]

 

 

 



 



6 To be included for the Borrowing Base Certificate delivered in connection with
the Closing Date.

7 To be included for any Borrowing Base Certificate delivered in connection with
a Delayed Draw Term Loan Funding Date.

8 To be included for the delivery of any monthly Borrowing Base Certificate.

9 To be included for any Borrowing Base Certificate delivered in connection with
the Closing Date or any Delayed Draw Term Loan Funding Date.

10 To be included for any Borrowing Base Certificate delivered in connection
with the Closing Date or any Delayed Draw Term Loan Funding Date.

 



 

 

 

IN WITNESS WHEREOF, the Borrower has caused this Borrowing Base Certificate to
be executed by an Authorized Officer, as of the first date written above.

 

EXCEL CORPORATION         By:                     Name:     Title:    



 



 Ex. B 

 

 

EXHIBIT A

 

BORROWING BASE CALCULATION

 

Excel Corporation 

Borrowing Base Certificate

As of _______________, 20__



 

 

 

[Borrower to complete calculations.]

 



 Ex. B 

 

 

Exhibit C

 

FORM OF ACCOUNT DEBTOR NOTIFICATION

 

[Date]

 

VIA CERTIFIED MAIL, RETURN RECEIPT REQUESTED

 

[Account Debtor]
[Address]

 

Re:Loan Transaction with GACP Finance Co., LLC, as Agent

 

Ladies and Gentlemen:

 

Please be advised that we have entered into certain financing arrangements
(along with any other financing agreements that we may enter into with any
Lender in the future, the “Financing Arrangements”) with certain lenders (the
“Lenders”) and GACP Finance Co., LLC, as administrative agent and collateral
agent for such Lenders (in such capacity, together with its successors and
assigns, if any, in such capacity, “Agent”), pursuant to which we have granted
to Agent a security interest in, among other things, any and all Accounts and
Chattel Paper (as those terms are defined in the Uniform Commercial Code) owing
by you to us, whether now existing or hereafter arising.

 

You are authorized and directed to respond to any inquiries that Agent or its
representatives may direct to you from time to time pertaining to the validity,
amount, and other matters relating to such Accounts and Chattel Paper. In the
event that Agent requests that payment for any Accounts and/or Chattel Paper be
made directly to Agent, you are hereby authorized and directed to comply with
such instructions, without further authorization or instruction from us.

 

This authorization and directive shall be continuing and irrevocable until all
of the Financing Agreements have been terminated and all obligations owing
thereunder by us have indefeasibly been paid in full in cash.

 

  Very truly yours,       EXCEL CORPORATION         By:                    Name:
    Its:  

 

cc:GACP Finance Co., LLC
c/o Great American Capital Partners, LLC
11100 Santa Monica Blvd., Suite 800
Los Angeles, CA 90025
Attention: Mark Shields



 



 Ex. C 

 

 

Exhibit D

 

FORM OF COMPLIANCE CERTIFICATE

 

[letterhead of Borrower]

 

To:GACP Finance Co., LLC
c/o Great American Capital Partners, LLC
11100 Santa Monica Blvd., Suite 800
Los Angeles, CA 90025
Attention: Mark Shields

 

Re: Compliance Certificate dated _______________

 

Ladies and Gentlemen:

 

Reference is made to that certain Loan and Security Agreement dated as of
November 2, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”) by and among the
undersigned, as Borrower, the Loan Parties (as defined therein) party thereto,
the lenders from time to time party thereto, and GACP Finance Co., LLC, as
Agent. Capitalized terms used in this Compliance Certificate have the meanings
set forth in the Loan Agreement unless specifically defined herein.

 

Pursuant to Section 5.15 of the Loan Agreement, the undersigned Authorized
Officer of Borrower hereby certifies (solely in his capacity as an officer or
Borrower and not in his individual capacity) that:

 

1.The financial statements of Borrower for the ___ -month period ending
_____________ attached hereto have been prepared in accordance with GAAP for the
periods and as of the dates specified therein.

 

2.As of the date hereof, there does not exist any Default or Event of Default.

 

3.Borrower is in compliance with the applicable financial covenants contained in
Section 5.24 of the Loan Agreement for the periods covered by this Compliance
Certificate. Attached hereto are statements of all relevant facts and
computations in reasonable detail sufficient to evidence Borrower’s compliance
with such financial covenants, which computations were made in accordance with
the terms of the Loan Agreement.

 

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
Authorized Officer this ____ day of _______________, ______.

 

  EXCEL CORPORATION         By:                   Name:     Title:  



 



 Ex. D 

 

 

Exhibit E

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

See attached.

 

 

 

 

 

 

 

 

 



 Ex. E 

 



 

EXHIBIT E

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is entered
into as of between (the “Assignor”) and (the “Assignee”). Reference is made to
the Agreement described in Annex I hereto (the “Loan Agreement”). Capitalized
terms used herein and not otherwise defined shall have the meanings ascribed to
them in the Loan Agreement.

 

4. In accordance with the terms and conditions of Section 10.8 of the Loan
Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor’s rights and obligations under the Loan Documents as of the date
hereof with respect to the Obligations owing to the Assignor and Assignor’s
portion of the Term Loan Commitments, all to the extent specified on Annex I.

 

5. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim and (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby; (b)
makes no representation or warranty and assumes no responsibility with respect
to (i) any statements, representations or warranties made in or in connection
with the Loan Documents, or (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Borrower or any Guarantor or the performance or
observance by Borrower or any Guarantor of any of their respective obligations
under the Loan Documents or any other instrument or document furnished pursuant
thereto, and (d) represents and warrants that the amount set forth as the
Purchase Price on Annex I represents the amount owed by Borrower to the Assignor
with respect to the Assignor’s share of the Term Loan assigned hereunder, as
reflected on the Assignor’s books and records.

 

6. The Assignee (a) confirms that it has received copies of the Loan Agreement
and the other Loan Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment Agreement; (b) agrees that it will, independently and without
reliance upon Agent, Assignor, or any other Lender, based upon such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking any action under the Loan
Documents; (c) appoints and authorizes the Agent to take such action as agent on
its behalf and to exercise such powers under the Loan Documents as are delegated
to Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; [and] (d) agrees that it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender; [and (e) attaches the forms
prescribed by the Internal Revenue Service of the United States certifying as to
the Assignee’s status for purposes of determining exemption from United States
withholding taxes with respect to all payments to be made to the Assignee under
the Credit Agreement or such other documents as are necessary to indicate that
all such payments are subject to such rates at a rate reduced by an applicable
tax treaty].

 

7. Following the execution of this Assignment Agreement by the Assignor and the
Assignee, the Assignor will deliver this Assignment Agreement to Agent for
recording by Agent. The effective date of this Assignment (the “Settlement
Date”) shall be the latest to occur of (a) the date of the execution and
delivery hereof by the Assignor and the Assignee, (b) the receipt by Agent for
its sole and separate account a processing fee in the amount of $3,500 (if
required by the Loan Agreement), (c) the receipt of any required consent of
Agent and Borrower, and (d) the date specified in Annex I.

 



 Ex. E 

 

 

8. As of the Settlement Date (a) the Assignee shall be a party to the Loan
Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Loan Agreement and the other Loan
Documents, provided, that nothing contained herein shall release any assigning
Lender from obligations that survive the termination of the Loan Agreement,
including such assigning Lender’s obligations under Section 10.11 and Section
10.19 of the Loan Agreement.

 

9. Upon the Settlement Date, the Assignee shall pay to the Assignor the Purchase
Price (as set forth in Annex I). From and after the Settlement Date, Agent shall
make all payments that are due and payable to the holder of the interest
assigned hereunder (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued up to but excluding the
Settlement Date and to the Assignee for amounts which have accrued from and
after the Settlement Date. On the Settlement Date, the Assignor shall pay to the
Assignee an amount equal to the portion of any interest, fee, or any other
charge that was paid to the Assignor prior to the Settlement Date on account of
the interest assigned hereunder and that are due and payable to the Assignee
with respect thereto, to the extent that such interest, fee or other charge
relates to the period of time from and after the Settlement Date.

 

10. This Assignment Agreement may be executed in counterparts and by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all of which shall together constitute one and the
same instrument. This Assignment Agreement may be executed and delivered by
telecopier or other facsimile transmission all with the same force and effect as
if the same were a fully executed and delivered original manual counterpart.

 

11. THIS ASSIGNMENT AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING
GOVERNING LAW, CONSENT TO JURISDICTION, WAIVER OF JURY TRIAL, AND CONSENT TO
SERVICE OF PROCESS SET FORTH IN SECTIONS 10.15 AND 10.16 OF THE LOAN AGREEMENT,
AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

 

[Signature pages follow]

 



 Ex. E 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement,
including Annex I hereto, to be executed by their respective officers, as of the
first date written above.

 

  [NAME OF ASSIGNOR],
as Assignor       By       Name:     Title:         [NAME OF ASSIGNEE],
as Assignee          By       Name:     Title:

 

ACCEPTED THIS ____ DAY OF
_______________



GACP FINANCE CO., llc   as Agent       By       Name:     Title:              
[EXCEL CORPORATION         By       Name:     Title:]11  

 

 

 

 



 



11 To be included to the extent Borrower consent is required pursuant to Section
10.8 of the Loan Agreement.

 

 Ex. E 

 

 

ANNEX FOR ASSIGNMENT AND ACCEPTANCE

ANNEX I

 

1.Borrower: Excel Corporation, a Delaware corporation

2.Loan Agreement: Loan and Security Agreement, dated as of October [ ], 2016 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Loan Agreement”), among (1) GACP Finance Co., LLC, as administrative agent and
collateral agent for the Lenders (in such capacity, together with its successors
and assigns, if any, in such capacity, “Agent”), (2) the lenders from time to
time party thereto (each of such lenders, together with its successors and
permitted assigns, each a “Lender”) (3) Borrower, and (4) the parties joined
thereto from time to time as Guarantors

3. Date of Assignment Agreement:
                                                                  

 

4.       Amounts:

 

a.Assigned Amount of Term Loan Commitment $                        

b.Assigned Amount of Term Loan $                        

5. Settlement Date:
                                                                 

 

6. Purchase Price $_____________

 

7.       Notice and Payment Instructions, etc.

 

  Assignee:   Assignor:         
                                                                          
                                                                            
                                            
                                            

  

 Ex. E 

 

 

Exhibit F

 

FORM OF GROSS MARGIN REPORT

 

See attached.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 Ex. F 

 

 

EXHIBIT F

 

FORM OF GROSS MARGIN REPORT

 

[On file with the Agent]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 Ex. F



 

